Case 3:18-cv-00428-DMS-MDD Document 529 Filed 04/17/20 PageID.9309 Page 1 of 3



        Lee Gelernt                                  Bardis Vakili (SBN 247783)
   1    Judy Rabinovitz                              ACLU FOUNDATION OF SAN
        Anand Balakrishnan                           DIEGO &
   2    Daniel A. Galindo (SBN 292854)               IMPERIAL COUNTIES
        AMERICAN CIVIL LIBERTIES                     P.O. Box 87131
   3    UNION FOUNDATION                             San Diego, CA 92138-7131
        IMMIGRANTS’ RIGHTS PROJECT                   T: (619) 398-4485
   4    125 Broad St., 18th Floor                    F: (619) 232-0036
        New York, NY 10004                           bvakili@aclusandiego.org
   5    T: (212) 549-2660
        F: (212) 549-2654                            Stephen B. Kang (SBN 292280)
   6    lgelernt@aclu.org                            Spencer E. Amdur (SBN 320069)
        jrabinovitz@aclu.org                         AMERICAN CIVIL LIBERTIES
   7    abalakrishnan@aclu.org                       UNION FOUNDATION
                                                     IMMIGRANTS’ RIGHTS PROJECT
   8    Attorneys for Petitioner-Plaintiff           39 Drumm Street
        Additional counsel on next page              San Francisco, CA 94111
   9                                                 T: (415) 343-1198
                                                     F: (415) 395-0950
  10                                                 skang@aclu.org
                                                     samdur@aclu.org
  11

  12

  13
                           UNITED STATES DISTRICT COURT
  14                     SOUTHERN DISTRICT OF CALIFORNIA
  15

  16   Ms. L.,                                             Case No. 18-cv-00428-DMS-MDD
  17                         Petitioner-Plaintiff,
       v.
  18                                                       Date Filed: April 17, 2020
       U.S. Immigration and Customs Enforcement
  19   (“ICE”); et al.,
                                                           PLAINTIFFS’ NOTICE OF
  20                                                       FILING OF MARCH 18 2020
                              Respondents-Defendants.      GAO REPORT OF ACTIONS
  21                                                       NEEDED TO IMPROVE DHS
                                                           PROCESSING OF FAMILIES
  22                                                       AND COORDINATION
                                                           BETWEEN DHS AND HHS
  23

  24

  25

  26

  27

  28
Case 3:18-cv-00428-DMS-MDD Document 529 Filed 04/17/20 PageID.9310 Page 2 of 3



   1
   2        Pursuant to the April 15 Joint Status Report, Plaintiffs hereby submit the
   3 recently-published report of the U.S. Government and Accountability Office titled
   4 “Southwest Border: Actions Needed to Improve DHS Processing of Families and
   5 Coordination Between DHS and HHS.” The report can also be found on the GAO
   6 website at https://www.gao.gov/products/GAO-20-245.
   7
       Dated: April 17, 2020                    Respectfully Submitted,
   8
                                                /s/Lee Gelernt
   9 Bardis Vakili (SBN 247783)                 Lee Gelernt*
     ACLU FOUNDATION OF SAN                     Judy Rabinovitz*
  10 DIEGO & IMPERIAL COUNTIES                  Anand Balakrishnan*
     P.O. Box 87131                             Daniel A. Galindo (SBN 292854)
  11 San Diego, CA 92138-7131                   AMERICAN CIVIL LIBERTIES
     T: (619) 398-4485                          UNION FOUNDATION
  12 F: (619) 232-0036                          IMMIGRANTS’ RIGHTS PROJECT
     bvakili@aclusandiego.org                   125 Broad St., 18th Floor
  13                                            New York, NY 10004
     Stephen B. Kang (SBN 2922080)              T: (212) 549-2660
  14 Spencer E. Amdur (SBN 320069)              F: (212) 549-2654
     AMERICAN CIVIL LIBERTIES                   lgelernt@aclu.org
  15 UNION FOUNDATION                           jrabinovitz@aclu.org
     IMMIGRANTS’ RIGHTS PROJECT                 abalakrishnan@aclu.org
  16 39 Drumm Street
     San Francisco, CA 94111
  17 T: (415) 343-1198                          *Admitted Pro Hac Vice
     F: (415) 395-0950
  18 samdur@aclu.org
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                                                    18cv0428
Case 3:18-cv-00428-DMS-MDD Document 529 Filed 04/17/20 PageID.9311 Page 3 of 3



                                 CERTIFICATE OF SERVICE
   1
   2         I hereby certify that on April 17, 2020, I electronically filed the foregoing with
   3   the Clerk for the United States District Court for the Southern District of California
   4   by using the appellate CM/ECF system. A true and correct copy of this brief has
   5   been served via the Court’s CM/ECF system on all counsel of record.
   6                                                  /s/ Lee Gelernt
   7                                                  Lee Gelernt, Esq.
   8                                                  Dated: April 17, 2020.
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                  2
                                                                                     18cv0428
 Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9312 Page 1 of 118
                           United States Government Accountability Office
                           Report to Congressional Requesters




                           SOUTHWEST
February 2020




                           BORDER

                           Actions Needed to
                           Improve DHS
                           Processing of
                           Families and
                           Coordination between
                           DHS and HHS




GAO-20-245
  Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9313 Page 2 of 118
                                             February 2020

                                             SOUTHWEST BORDER
                                             Actions Needed to Improve DHS Processing of
                                             Families and Coordination between DHS and HHS
Highlights of GAO-20-245, a report to
congressional requesters




 Why GAO Did This Study                     What GAO Found
 In fiscal year 2019, CBP reported          Data from the Department of Homeland Security’s (DHS) U.S. Customs and
 apprehending more than 527,000             Border Protection (CBP) indicate that apprehensions of family unit members
 noncitizen family unit members at or       (noncitizen children under 18 and their parents or legal guardians) grew from
 between U.S. ports of entry along          about 22 percent of total southwest border apprehensions in fiscal year 2016 to
 the southwest border—a 227                 about 51 percent of such apprehensions during the first two quarters of fiscal year
 percent increase over fiscal year          2019—the most current data available. During this period, CBP data indicated that
 2018. In April 2018, the U.S.              most apprehensions of family units—about 76 percent—occurred between ports
 Attorney General issued a memo on          of entry by the U.S. Border Patrol (Border Patrol). With regard to family
 criminal prosecutions of immigration
                                            separations, from April 2018 through March 2019, CBP data indicate it separated
 offenses, which DHS officials said
                                            at least 2,700 children from their parents, processing them as unaccompanied
 led to an increase in family
 separations.
                                            alien children (UAC) and transferring them to the Department of Health and
                                            Human Services (HHS).
 GAO was asked to review issues
 related to DHS’s processing of             U.S. Customs and Border Protection’s (CBP) Number of Southwest Border Apprehensions and
 family units. This report examines         Family Unit Member Apprehensions, Fiscal Year 2016 through the Second Quarter of Fiscal
                                            Year 2019
 (1) CBP data on apprehended family
 unit members; the extent to which
 (2) CBP and (3) ICE developed and
 implemented policies and
 procedures for processing family
 units; and (4) how DHS and HHS
 share information about UAC. GAO
 analyzed record-level DHS and HHS
 data and documents; interviewed
 DHS and HHS officials; and visited
 DHS locations in California and
 Texas where CBP apprehensions of
 family units increased in 2017.

 What GAO Recommends
 GAO is making eight
 recommendations to DHS and one
 to HHS. Among them, CBP should
 develop and implement additional
 controls to ensure that Border Patrol
 agents accurately record family unit
 separations in data systems. GAO
 also recommends that ICE                   Notes: GAO used “number of apprehensions” rather than “number of family unit members
 systematically track in its data           apprehended” as the unit of analysis because an individual may have been apprehended multiple
 system the family units ICE                times in the same year. GAO determined that OFO did not have a unique identifier for approximately
                                            11 percent of all of its apprehension records during the period of the review. Hence, GAO could not
 separates. Further, DHS and HHS            independently confirm these records as reliable and excluded them from the analysis. Numbers are
 should collaborate about information       also rounded.
 sharing for UAC. DHS and HHS               CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines a “family
 concurred with the                         unit” to include one or more non-U.S. citizen juveniles accompanied by their parent(s) or legal
 recommendations.                           guardian(s).
GAO-20-245. For more information, contact   CBP developed some policies and procedures for processing family units but
Rebecca Gambler at (202) 512-8777 or        does not have sufficient controls to ensure effective implementation. For example,
gamblerr@gao.gov.
                                            CBP policy requires that Border Patrol agents and officers track apprehended


                                                                                              United States Government Accountability Office
  Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9314 Page 3 of 118

family unit members and, if applicable, subsequent family separations in agency data systems. GAO’s analysis of Border
Patrol documents and data indicates that its agents have not accurately and consistently recorded family units and
separations. Specifically, GAO examined a nongeneralizable sample of 40 HHS records for children involved in family
separations between June 2018 and March 2019 and matched them to Border Patrol apprehensions data for these
children. GAO found Border Patrol did not initially record 14 of the 40 children as a member of a family unit (linked to a
parent’s record) per Border Patrol policy, and thus did not record their subsequent family separation. GAO found an
additional 10 children among the 40 whose family separations were not documented in Border Patrol’s data system as
required by CBP policy during this period. Border Patrol officials were unsure of the extent of these problems, and stated
that, among other things, data-entry errors may have arisen due to demands on agents as the number of family unit
apprehensions increased. Thus, it is unclear the extent to which Border Patrol has accurate records of separated family
unit members in its data system. Further, Border Patrol agents inconsistently recorded information about the reasons for
and circumstances surrounding family separations on required forms. Developing and implementing additional controls
would help Border Patrol maintain complete and accurate information on all family separations.
DHS’s U.S. Immigration and Customs Enforcement (ICE) is, among other things, responsible for detaining and removing
those family units apprehended by CBP. ICE officers are to determine whether to accept or deny a referral of a family unit
from CBP for detention in one of ICE’s family residential centers, release family unit members into the interior of the
United States, or remove family unit members (who are subject to final orders of removal) from the United States. ICE has
procedures for processing and releasing family units from ICE custody. However, with regard to family unit separations,
ICE relies on a manual process to track separations that occur in ICE custody (generally at one of ICE’s family residential
centers) and does not systematically record this information in its data system. Without a mechanism to do so, ICE does
not have reasonable assurance that parents whom ICE separated from their children and are subject to removal are able
to make arrangements for their children, including being removed with them, as provided in ICE’s policy for detained
parents.
In 2018, DHS and HHS developed written interagency agreements regarding UAC. However, DHS and HHS officials
stated they have not resolved long-standing differences in opinion about how and what information agencies are to share
related to the care and placement of those children, including those referred to HHS after a family separation. GAO found
that DHS has not consistently provided information and documents to HHS as specified in interagency agreements. HHS
officials also identified additional information they need from DHS, about those adults apprehended with children and later
separated, to inform their decisions about placing children with sponsors and reunifying separated families, when
necessary. Increased collaboration between DHS and HHS about information sharing would better position HHS to make
informed and timely decisions for UAC.




                                                                                 United States Government Accountability Office
  Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9315 Page 4 of 118


Contents


Letter                                                                                                1
                            Background                                                                7
                            Number of CBP Apprehensions of Family Unit Members Was
                              Greater in the First Two Quarters of Fiscal Year 2019 Than in
                              All of Fiscal Year 2018                                               15
                            CBP Developed Some Policies and Procedures for Processing
                              Family Units but Does Not Have Sufficient Controls to Ensure
                              Effective Implementation                                              28
                            ICE Developed Procedures for Processing Family Units, But Does
                              Not Systematically Track ICE’s Family Unit Separations in Its
                              Data System                                                           51
                            DHS and HHS Have Interagency Agreements with Roles and
                              Responsibilities Regarding UAC, but Long-Standing Information
                              Sharing Gaps Remain                                                   58
                            Conclusions                                                             67
                            Recommendations for Executive Action                                    69
                            Agency Comments                                                         70

Appendix I                  Objectives, Scope, and Methodology                                      72



Appendix II                 U.S. Customs and Border Protection (CBP) Apprehensions and
                            U.S. Immigration and Customs Enforcement (ICE) Detentions of
                            Family Units                                                            83



Appendix III                Comments from the Department of Homeland Security                      100



Appendix IV                 Comments from the Department of Health and Human Services              107



Appendix V                  GAO Contact and Staff Acknowledgments                                  109


Tables
                            Table 1: Key Department of Homeland Security (DHS) and
                                    Department of Health and Human Services (HHS)



                            Page i                                 GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9316 Page 5 of 118




                                  Components’ Roles and Responsibilities in Processing
                                  Family Units at the Southwest Border                               9
                          Table 2: Location, Capacity, and Operating Time Frames of U.S.
                                  Immigration and Customs Enforcement (ICE) Family
                                  Residential Centers                                              11
                          Table 3: U.S. Customs and Border Protection’s (CBP)
                                  Apprehensions of Children in Family Units at the
                                  Southwest Border by Age, Fiscal Year 2016 through the
                                  Second Quarter of Fiscal Year 2019                               22
                          Table 4: U.S. Customs and Border Protection’s (CBP) Separations
                                  of Children in Family Units, April 19, 2018 through March
                                  31, 2019                                                         25
                          Table 5: U.S. Border Patrol Separations of Family Unit Members
                                  (Adults and Children) by Separation Reason, April 19,
                                  2018, through March 31, 2019                                     26
                          Table 6: Office of Field Operations (OFO) Separations of Children
                                  in Family Units by Separation Reason, June 30, 2018
                                  through March 31, 2019                                           27
                          Table 7: Varying Definitions of and Guidance on Processing
                                  Family Units from Selected U.S. Customs and Border
                                  Protection (CBP) and U.S. Border Patrol Policy and
                                  Training Documents                                               31
                          Table 8: Options for Family Separation Reasons in U.S. Border
                                  Patrol and Office of Field Operations (OFO) Data
                                  Systems, as of April 2019, Compared with 2018 U.S.
                                  Customs and Border Protection (CBP) Policy on Family
                                  Separations                                                      45
                          Table 9: U.S. Customs and Border Protection (CBP)
                                  Apprehensions of Family Unit Members at the Southwest
                                  Border, Fiscal Year 2016 through the Second Quarter of
                                  Fiscal Year 2019                                                 84
                          Table 10: U.S. Customs and Border Protection (CBP)
                                  Apprehensions of Family Unit Members and Total
                                  Apprehensions at the Southwest Border, Fiscal Year 2016
                                  through the Second Quarter of Fiscal Year 2019                   85
                          Table 11: U.S. Customs and Border Protection (CBP)
                                  Apprehensions of Family Unit Members at the Southwest
                                  Border by Nationality, Fiscal Year 2016 through the
                                  Second Quarter of Fiscal Year 2019                               86
                          Table 12: U.S. Customs and Border Protection’s (CBP)
                                  Apprehensions of Family Unit Members at the Southwest




                          Page ii                                 GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9317 Page 6 of 118




                                  Border by Adult and Child Gender, Fiscal Year 2016
                                  through the Second Quarter of Fiscal Year 2019                   86
                          Table 13: U.S. Border Patrol Apprehensions of Family Units at the
                                  Southwest Border by Adult Gender, Fiscal Year 2016
                                  through the Second Quarter of Fiscal Year 2019                   87
                          Table 14: U.S. Border Patrol Apprehensions of Family Unit
                                  Members at the Southwest Border by Sector, Fiscal Year
                                  2016 through the Second Quarter of Fiscal Year 2019              88
                          Table 15: Office of Field Operations (OFO) Apprehensions of
                                  Family Unit Members at the Southwest Border by Port of
                                  Entry, Fiscal Year 2016 through the Second Quarter of
                                  Fiscal Year 2019                                                 89
                          Table 16: U.S. Customs and Border Protection’s (CBP) U.S.
                                  Border Patrol and Office of Field Operations (OFO)
                                  Processing Dispositions for Apprehended Family Unit
                                  Members at the Southwest Border, Fiscal Year 2016
                                  through the Second Quarter of Fiscal Year 2019                   90
                          Table 17: U.S. Customs and Border Protection (CBP) Separations
                                  of Children in Family Units Apprehended at the Southwest
                                  Border by Child Gender, April 19, 2018 through March 31,
                                  2019                                                             91
                          Table 18: U.S. Customs and Border Protection’s (CBP)
                                  Separations of Children in Family Units Apprehended at
                                  the Southwest Border by Age and Period, April 19, 2018,
                                  through March 31, 2019                                           92
                          Table 19: U.S. Customs and Border Protection’s (CBP)
                                  Separations of Children in Family Units Apprehended at
                                  the Southwest Border by Nationality, April 19, 2018,
                                  through March 31, 2019                                           93
                          Table 20: U.S. Border Patrol Separations of Family Units
                                  Apprehended at the Southwest Border by Family Size and
                                  Parent Gender, April 19, 2018 through March 31, 2019             94
                          Table 21: U.S. Border Patrol Separations of Adult Family Unit
                                  Members Apprehended at the Southwest Border with
                                  Prior Apprehensions, April 19, 2018, through March 31,
                                  2019                                                             94
                          Table 22: Total Family Unit Members Detained, by Age Group, in
                                  U.S. Immigration and Customs Enforcement (ICE) Family
                                  Residential Centers, Fiscal Years 2015 through 2018              95
                          Table 23: Family Unit Members Detained by U.S. Immigration and
                                  Customs Enforcement (ICE) at Family Residential




                          Page iii                                GAO-20-245 DHS Processing of Families
 Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9318 Page 7 of 118




                                   Centers by Age, Fiscal Year 2015 through Fiscal Year
                                   2018                                                             96
                           Table 24: Selected Outcomes of Family Unit Members after Being
                                   Detained by U.S. Immigration and Customs Enforcement
                                   (ICE) at Family Residential Centers                              99

Figures
                           Figure 1: Key Documented Actions in Response to U.S. Attorney
                                    General’s April 2018 Zero Tolerance Policy                      13
                           Figure 2: U.S. Customs and Border Protection’s (CBP) Southwest
                                    Border Apprehensions of Family Unit Members, Fiscal
                                    Year 2016 through the Second Quarter of Fiscal Year
                                    2019                                                            17
                           Figure 3: U.S. Customs and Border Protection’s (CBP) Number of
                                    Southwest Border Apprehensions and Family Unit
                                    Member Apprehensions, Fiscal Year 2016 through the
                                    Second Quarter of Fiscal Year 2019                              18
                           Figure 4: Selected Locations of U.S. Customs and Border
                                    Protection (CBP) Apprehensions of Family Unit
                                    Members, Fiscal Year 2016 through the Second Quarter
                                    of Fiscal Year 2019                                             19
                           Figure 5: U.S. Customs and Border Protection (CBP)
                                    Apprehensions of Family Unit Members, by Nationality,
                                    Fiscal Year 2016 through the Second Quarter of Fiscal
                                    Year 2019                                                       21
                           Figure 6: Key U.S. Immigration and Customs Enforcement (ICE)
                                    Procedures for Processing Family Units Apprehended
                                    along the Southwest Border                                      52
                           Figure 7: Family Unit Members Detained by U.S. Immigration and
                                    Customs Enforcement (ICE), by Gender and Age Group,
                                    Fiscal Year 2015 through Fiscal Year 2018                       97
                           Figure 8: Family Unit Members Detained by U.S. Immigration and
                                    Customs Enforcement (ICE), by Nationality, Fiscal Year
                                    2016 through Fiscal Year 2018                                   98




                           Page iv                                 GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9319 Page 8 of 118




                          Abbreviations

                          Border Patrol              U.S. Border Patrol
                          CBP                        U.S. Customs and Border Protection
                          DHS                        Department of Homeland Security
                          Flores Agreement           Flores v. Reno Settlement Agreement
                          Form I-213                 Form I-213, Record of Deportable/Inadmissible
                                                     Alien
                          HHS                        Department of Health and Human Services
                          ICE                        U.S. Immigration and Customs Enforcement
                          OFO                        Office of Field Operations
                          ORR                        Office of Refugee Resettlement
                          UAC                        unaccompanied alien child (or children)
                          USCIS                      U.S. Citizenship and Immigration Services




                          This is a work of the U.S. government and is not subject to copyright protection in the
                          United States. The published product may be reproduced and distributed in its entirety
                          without further permission from GAO. However, because this work may contain
                          copyrighted images or other material, permission from the copyright holder may be
                          necessary if you wish to reproduce this material separately.




                          Page v                                             GAO-20-245 DHS Processing of Families
 Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9320 Page 9 of 118
                            Letter




441 G St. N.W.
Washington, DC 20548




                           February 19, 2020

                           The Honorable Ron Johnson
                           Chairman
                           Committee on Homeland Security and Governmental Affairs
                           United States Senate

                           The Honorable Bennie Thompson
                           Chairman
                           Committee on Homeland Security
                           House of Representatives

                           The Honorable Zoe Lofgren
                           Chairwoman
                           Subcommittee on Immigration and Citizenship
                           Committee on the Judiciary
                           House of Representatives

                           In fiscal year 2019, the Department of Homeland Security’s (DHS) U.S.
                           Customs and Border Protection (CBP) reported apprehending 1 almost
                           527,000 individuals at or between U.S. ports of entry along the southwest
                           border who were members of noncitizen family units (parents and
                           children under 18 years old)—a 227 percent increase over fiscal year
                           2018. 2 In July 2019, the Acting DHS Secretary testified that the majority
                           of individuals apprehended by CBP in fiscal year 2019 were family units


                           1CBP’s U.S. Border Patrol apprehends families between ports of entry, and the Office of
                           Field Operations (OFO) encounters families that arrive at ports of entry. According to CBP
                           officials, OFO encounters aliens (instead of apprehending them) because individuals do
                           not enter the United States at ports of entry until OFO officers have processed them. For
                           the purposes of this report, we use the term “apprehend” to describe both Border Patrol’s
                           and OFO’s first interactions with family units at the border. In addition, while OFO refers to
                           its officers as “CBP officers,” for clarity in differentiating between Border Patrol and OFO in
                           this report, we use the term “OFO officers.”
                           2CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search
                           defines a “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by
                           their parent(s) or legal guardian(s). Therefore, in this report, we generally use the term
                           “noncitizen” to refer to individuals who would meet the definition of “alien.” The
                           Immigration and Nationality Act defines the term “alien” as “any person not a citizen or
                           national of the United States.” See 8 U.S.C. § 1101(a)(3). In addition, for the purposes of
                           this report, we use the term “parent” to refer to a “noncitizen parent(s) or legal
                           guardian(s).”




                           Page 1                                               GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9321 Page 10 of
                                     118




                         or unaccompanied alien children (UAC). 3 In addition, he stated that CBP’s
                         U.S. Border Patrol and Office of Field Operations (OFO) were
                         apprehending increasingly larger groups at and between ports of entry,
                         straining CBP’s resources to process these individuals. For example, in
                         May 2019, Border Patrol apprehended a group of more than 1,000
                         individuals (900 of whom were identified as members of family units) in its
                         El Paso sector, the largest group ever apprehended by Border Patrol. 4

                         CBP may hold family units, in the short-term, in facilities for general
                         processing and determining, in coordination with DHS’s U.S. Immigration
                         and Customs Enforcement (ICE), the next appropriate course of action,
                         such as release into or removal from the United States. 5 ICE maintains
                         custody of family units in long-term detention facilities, known as family
                         residential centers, and monitors those released into the country to await
                         their immigration removal proceedings before an immigration judge. If
                         DHS determines that noncitizen children should be separated from their
                         parents, DHS then considers the children to be UAC—children who (1)
                         have no lawful immigration status in the United States, (2) have not
                         attained 18 years of age, and (3) have no parent or legal guardian in the
                         United States available to provide care and physical custody. 6 DHS then
                         refers the UAC to the custody of the Office of Refugee Resettlement
                         (ORR) within the Department of Health and Human Services (HHS),
                         consistent with federal law. 7



                         3The Homeland Security Act of 2002 defines a UAC as a child who (A) has no lawful
                         immigration status in the United States; (B) has not attained 18 years of age; and (C) with
                         respect to whom—(i) there is no parent or legal guardian in the United States; or (ii) no
                         parent or legal guardian in the United States is available to provide care and physical
                         custody. 6 U.S.C. § 279(g)(2).
                         4Along  the southwest border, Border Patrol divides responsibility for border security
                         operations geographically among nine sectors that include border stations, and four of
                         OFO’s 20 field offices are responsible for inspecting pedestrians, passengers, and cargo
                         at land ports of entry along the southwest border.
                         5CBP holding facilities are designated as “short term holding facilities,” which is defined as
                         72 hours or less. See 6 U.S.C. § 211(m).
                         6See   6 U.S.C. § 279(g)(2).
                         7Specifically,under the William Wilberforce Trafficking Victims Protection Reauthorization
                         Act of 2008 (Trafficking Victims Protection Reauthorization Act), UAC in the custody of
                         any federal department or agency, including DHS, must be transferred to ORR within 72
                         hours after determining that they are UAC, except in exceptional circumstances. 8 U.S.C.
                         § 1232(b)(3).




                         Page 2                                               GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9322 Page 11 of
                                     118




                         In April 2018, the U.S. Attorney General issued a memorandum on
                         criminal prosecutions of immigration offenses, which, according to DHS
                         officials, resulted in a considerable increase in the number of minor
                         children who were separated from their parents or legal guardians. 8 On
                         June 26, 2018, a federal judge ordered the government to reunify certain
                         separated families. 9 In 2018, we reported on DHS and HHS processes for
                         tracking and reunifying families that DHS separated at the southwest
                         border in fiscal year 2018. 10

                         You asked us to review issues related to noncitizen family units arriving at
                         the southwest border. This report examines (1) what CBP data indicate
                         about the numbers and characteristics of family units apprehended along
                         the southwest border, (2) the extent to which CBP has developed and
                         implemented policies and procedures for processing family units
                         apprehended along the southwest border, (3) the extent to which ICE has
                         developed and implemented policies and procedures for processing
                         family units apprehended along the southwest border, and (4) how DHS
                         and HHS share information about UAC, including children who initially
                         arrived with and were separated from their parents or other adults. 11


                         8Officeof the Attorney General, Memorandum for Prosecutors Along the Southwest
                         Border: Zero-Tolerance for Offenses Under 8 U.S.C. § 1325(a) (Apr. 6, 2018).
                         9For  parents covered by the June 2018 order, the court ruled that the government may not
                         detain parents apart from their minor children, subject to certain exceptions. The order
                         enjoined DHS from detaining parents covered by the June 2018 order apart from their
                         minor children “absent a determination that the parent is unfit or presents a danger to the
                         child, or the parent affirmatively, knowingly, and voluntarily declines to be reunited with the
                         child.” Additionally, the order noted that “fitness” is an important factor in determining
                         whether to separate parent from child and that “in the context of this case, and
                         enforcement of criminal and immigration laws at the border, ‘fitness’ could include a class
                         member’s mental health, or potential criminal involvement in matters other than ‘improper
                         entry’ under 8 U.S.C. § 1325(a), among other matters.” Ms. L. v. U.S. Immigration &
                         Customs Enforcement (Ms. L. v. ICE), No. 18-0428 (S.D. Cal. June 26, 2018) (order
                         granting preliminary injunction); see also orders certifying and amending the class
                         certification on June 26, 2018, and March 8, 2019 (recognizing exclusions from the class
                         for “migrant parents with criminal history or communicable disease, or those who are in
                         the interior of the United States or subject to [Executive Order 13841]); and order granting
                         in part and denying in part plaintiffs’ motion to enforce preliminary injunction on January
                         13, 2020. As of February 2020, this litigation was ongoing.
                         10GAO,  Unaccompanied Children: Agency Efforts to Reunify Children Separated from
                         Parents at the Border, GAO-19-163 (Washington, D.C.: Oct. 9, 2018).
                         11We also issued an additional report related to this work. GAO, Southwest Border:
                         Actions Need to Address Fragmentation in DHS’s Processes for Apprehended Family
                         Members, GAO-20-274 (Washington, D.C.: Feb. 19, 2020).




                         Page 3                                               GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9323 Page 12 of
                                     118




                         To address these objectives and observe agents and officers processing
                         families, we conducted site visits at Border Patrol stations and OFO ports
                         of entry in Arizona, California, and Texas, from July 2018 to October
                         2018. We also visited ICE family detention facilities, known as family
                         residential centers, in Dilley and Karnes City, Texas, in February 2019.
                         During these site visits, we interviewed Border Patrol, OFO, and ICE
                         officials, observed agents and officers processing families, and toured
                         CBP and ICE facilities, among other activities. To select these locations,
                         we reviewed CBP data on Border Patrol and OFO apprehensions along
                         the southwest border, including family unit apprehensions, and identified
                         specific locations that had the greatest increase in the number of
                         apprehensions from fiscal years 2016 to 2017. We also considered the
                         geographical proximity of multiple CBP and ICE facilities to maximize
                         observations. Our observations during site visits are not generalizable to
                         all Border Patrol, OFO, and ICE operations along the southwest border,
                         but provided us the opportunity to learn more about how policies and
                         procedures for processing families are conducted and how CBP and ICE
                         coordinate their efforts.

                         In addition, to address all of our objectives, we interviewed DHS and HHS
                         officials. Specifically, we met with officials from CBP’s Office of the
                         Commissioner and Office of Chief Counsel, Border Patrol’s Law
                         Enforcement Operations Directorate and Strategic Planning and Analysis
                         Directorate, OFO’s Admissibility and Passenger Programs office, ICE’s
                         Enforcement and Removal Operations and Office of the Principal Legal
                         Advisor, as well as HHS officials from the offices of the Assistant
                         Secretary for Preparedness and Response and ORR.

                         To address the first objective, we reviewed record-level data from Border
                         Patrol and OFO on their apprehensions of individuals determined to be
                         inadmissible or potentially subject to removal. Specifically, we collected
                         and analyzed data from fiscal year 2016 through the second quarter of
                         fiscal year 2019, because Border Patrol and OFO began to systematically
                         collect data on individuals who arrived as part of a family unit in fiscal
                         year 2016. The second quarter of fiscal year 2019 was the most current
                         data available at the time of our review. To assess the reliability of CBP
                         data, we completed a number of steps, including (1) performing electronic
                         testing for obvious errors in accuracy and completeness, such as running
                         logic tests; (2) reviewing existing information about the data and the
                         systems that produced them, such as relevant training materials for
                         Border Patrol agents and OFO officers who use agency data systems;
                         and (3) discussing data entry issues and data limitations with Border
                         Patrol and OFO officials. We also received demonstrations on the data


                         Page 4                                    GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9324 Page 13 of
                                     118




                         systems from Border Patrol and OFO officials at headquarters. We
                         determined that the Border Patrol and OFO data were sufficiently reliable
                         to generally describe the number and demographic characteristics of
                         family units apprehended by CBP along the southwest border. Due to
                         data reliability issues discussed in the report, we rounded numbers
                         presented on family separations.

                         To address the second objective, we reviewed CBP, Border Patrol, and
                         OFO policy documents, training materials, and other guidance
                         documents. For example, we reviewed CBP’s 2015 National Standards
                         on Transport, Escort, Detention, and Search policy, as well as Border
                         Patrol’s data system processing guidance and Border Patrol and OFO
                         policies and procedures on how agents are to record family separations in
                         agency data systems, among other documents. 12 We compared CBP,
                         Border Patrol, and OFO policies and procedures to Standards for Internal
                         Control in the Federal Government related to identifying, analyzing, and
                         responding to change; designing control activities to achieve objectives
                         and identify risks; and using quality information to achieve objectives. 13
                         We compared Border Patrol processes for tracking family units and family
                         unit separations against CBP and Border Patrol policy. To evaluate how
                         Border Patrol recorded its processing of family units apprehended from
                         June 28, 2018, through March 31, 2019, we also selected a random,
                         nongeneralizable sample of ORR records for UAC involved in family
                         separations and compared them to Border Patrol apprehensions data for
                         the same children. 14

                         To address the third objective, we reviewed ICE policy documents,
                         training materials, and other guidance documents, including ICE’s
                         Juvenile and Family Residential Management Unit Field Office Juvenile
                         Coordinator Handbook. We also compared ICE’s processes against
                         federal internal control standards related to designing information
                         systems and related control activities to achieve objectives and respond
                         to risks. 15 To report on family members apprehended by CBP and


                         12U.S. Customs and Border Protection, National Standards on Transport, Escort,
                         Detention, and Search (October 2015).
                         13GAO, Standards for Internal Control in the Federal Government, GAO-14-704G
                         (Washington, D.C.: September 2014).
                         14App.   I includes additional details about the methods we used for this analysis.
                         15GAO-14-704G.




                         Page 5                                               GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9325 Page 14 of
                                     118




                         detained in ICE’s family residential centers, we reviewed ICE detention
                         data from June 2014 through fiscal year 2018. We collected data
                         beginning in June 2014—when ICE opened its first family residential
                         center on the southwest border—through fiscal year 2018—the most
                         recent data available at the time of our review. To assess the reliability of
                         ICE’s data, we completed a number of steps, including (1) performing
                         electronic testing for obvious errors in accuracy and completeness, such
                         as running logic tests; (2) reviewing existing information about the data
                         and the systems that produced them, such as relevant training materials
                         for the ICE officers who use them; and (3) discussing data entry issues
                         and data limitations with ICE officials. We also received demonstrations
                         on ICE’s data system from officials at headquarters. We determined that
                         the data were sufficiently reliable to describe the numbers and
                         demographic characteristics of family members who were apprehended
                         by CBP and detained by ICE at a family residential center.

                         To address the fourth objective, we reviewed DHS and HHS interagency
                         agreements, including the April 2018 information sharing memorandum of
                         agreement and July 2018 Joint Concept of Operations, which provide
                         expectations for interagency information sharing and procedures for the
                         care and custody of UAC. Additionally, we interviewed DHS and HHS
                         officials at headquarters and DHS officials at locations along the
                         southwest border. We also compared DHS and HHS information sharing
                         practices to leading practices for collaboration among federal agencies. 16
                         For more information about our scope and methodology, see appendix I.

                         We conducted this performance audit from July 2018 to February 2020 in
                         accordance with generally accepted government auditing standards.
                         Those standards require that we plan and perform the audit to obtain
                         sufficient, appropriate evidence to provide a reasonable basis for our
                         findings and conclusions based on our audit objectives. We believe that
                         the evidence obtained provides a reasonable basis for our findings and
                         conclusions based on our audit objectives.




                         16GAO,  Results-Oriented Government: Practices That Can Help Enhance and Sustain
                         Collaboration among Federal Agencies, GAO-06-15 (Washington, D.C.: Oct. 21, 2005),
                         and Managing for Results: Key Considerations for Implementing Interagency Collaborative
                         Mechanisms, GAO-12-1022 (Washington, D.C.: Sept. 27, 2012).




                         Page 6                                           GAO-20-245 DHS Processing of Families
  Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9326 Page 15 of
                                       118




Background
Federal Agencies’ Roles    After Border Patrol agents or OFO officers apprehend noncitizen family
and Responsibilities for   units, they are to interview each individual, using interpreters if needed,
                           and collect personal information such as their names, countries of
Processing Family Units
                           nationality, and age. Agents and officers also collect biometric
                           information, such as photographs and fingerprints, from certain
                           individuals, including those in family units. 17 Border Patrol agents and
                           OFO officers use fingerprints to run records checks against federal
                           government databases to determine whether individuals have any
                           previous immigration or criminal history. Agents and officers are to enter
                           information about the individuals in the appropriate automated data
                           system as soon as possible, in accordance with CBP policy.

                           According to Border Patrol and OFO officials, if noncitizens are
                           determined to be ineligible for admission into the United States, agents
                           and officers must determine whether to place them, including those
                           arriving in family units, into full or expedited immigration removal
                           proceedings, consistent with the Immigration and Nationality Act. 18 In full
                           removal proceedings, individuals have the opportunity to present
                           evidence to an immigration judge to challenge their removal from the
                           country and apply for various forms of relief or protection, including
                           asylum. 19 In expedited removal proceedings, the government can order
                           individuals removed without further hearing before an immigration judge
                           unless they express the intent to apply for asylum or a fear of persecution




                           17See 8 C.F.R. § 236.5. According to Border Patrol and OFO officials and documents,
                           CBP does not typically collect fingerprints for children under the age of 14. However, on a
                           case by case basis, CBP may fingerprint children under age 14 in certain instances, such
                           as when they suspect the child may be the victim of trafficking or involved in smuggling.
                           18See    8 U.S.C. §§ 1225(b), 1229a.
                           19Individuals physically present within the United States, whether or not at a designated
                           port of arrival, may be granted asylum if they are found to be unable or unwilling to return
                           to their home country because of past persecution, or a well-founded fear of future
                           persecution based on their race, religion, nationality, membership in a particular social
                           group, or political opinion. See 8 U.S.C. § 1158; 8 U.S.C. § 1101(a)(42)A).




                           Page 7                                              GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9327 Page 16 of
                                     118




                         or torture if returned to their home country. 20 Most arriving family units are
                         eligible to be placed into expedited removal proceedings, with certain
                         exceptions, according to Border Patrol and OFO officials. 21 A 2015 CBP
                         policy requires CBP’s agents and officers to record such decisions for
                         each family unit member in agency data systems.

                         Further, Border Patrol agents and OFO officers print copies of the
                         information they enter into data systems to create a paper file, known as
                         an “A-file,” for each family unit member they apprehend. One of the key
                         required DHS forms in the A-file is Form I-213, Record of
                         Deportable/Inadmissible Alien (Form I-213). Among other things, this form
                         captures biographic information and includes a narrative section for
                         agents and officers to capture details about the circumstances of the
                         apprehension. According to Border Patrol and OFO headquarters
                         officials, each family unit member’s A-file is reviewed and approved by a
                         supervisor.

                         If CBP or ICE determines that a family separation is warranted, agents or
                         officers process the child or children as UAC, according to Border Patrol,
                         20Individuals in expedited removal who express a fear of return, fear of persecution or
                         torture, or intent to apply for asylum are referred to DHS’s U.S. Citizenship and
                         Immigration Services (USCIS) for a credible fear screening. Through these screenings,
                         officers determine whether these individuals have a credible fear of persecution or torture
                         if returned to their country and the likelihood they can establish in a hearing before an
                         immigration judge that these threats exist. See 8 U.S.C. § 1225(b)(1)(E). If the officer
                         determines that the individual has established a credible fear of persecution or torture, or
                         in cases subject to the third-country transit asylum bar, a reasonable fear of persecution or
                         torture, he or she will place the individual into full removal proceedings. In the event of a
                         negative determination, individuals can request a review of their case by an immigration
                         judge within the Department of Justice Executive Office for Immigration Review. See 8
                         C.F.R. § 208.30. We have conducted work addressing DHS’s and the Department of
                         Justice’s roles in the credible and reasonable fear process. See GAO, Immigration:
                         Actions Needed to Strengthen USCIS’s Oversight and Data Quality of Credible and
                         Reasonable Fear Screenings, GAO-20-250 (Washington, D.C.: Feb. 19, 2020).
                         21With some exceptions, including UAC, noncitizens present in the United States without
                         being admitted or paroled who are encountered by an immigration officer within 100 air
                         miles of any U.S. international land border, and who have not established to the
                         satisfaction of an immigration officer that they have been physically present in the United
                         States continuously for 14 days may be placed into expedited removal. See 69 Fed. Reg.
                         48,877, 48,880 (Aug. 11, 2004). DHS published a notice designating additional
                         noncitizens as eligible for expedited removal on July 23, 2019, including eliminating the
                         100 air miles requirement and expanding the 14-day time frame to 2 years. See 84 Fed.
                         Reg. 35,409 (July 23, 2019). This rulemaking was enjoined by the district court for the
                         District of Columbia on September 27, 2019, and, as of February 2020, litigation was
                         ongoing. Make the Road New York v. McAleenan, No. 19-2369 (D.D.C. Sept. 27, 2019)
                         (order granting preliminary injunction).




                         Page 8                                              GAO-20-245 DHS Processing of Families
      Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9328 Page 17 of
                                           118




                                                               OFO, and ICE officials. ICE’s Office of Enforcement and Removal
                                                               Operations is generally responsible for transferring these children,
                                                               including those separated from a parent, as appropriate, to ORR. Under
                                                               the Trafficking Victims Protection Reauthorization Act of 2008, children
                                                               must be transferred to ORR within 72 hours after determining that they
                                                               are UAC, except in exceptional circumstances. 22 Table 1 provides
                                                               additional details about DHS and HHS roles in processing family units.

Table 1: Key Department of Homeland Security (DHS) and Department of Health and Human Services (HHS) Components’
Roles and Responsibilities in Processing Family Units at the Southwest Border

 Agency or component                                Selected roles and responsibilities
 DHS: Apprehends family units and makes processing decisions
 U.S. Customs and Border                            Among other things, Border Patrol agents and OFO officers determine the validity of family unit
 Protection’s (CBP) U.S. Border                     relationships (as needed), whether an adult family member is eligible to be referred for criminal
 Patrol and Office of Field                         prosecution, and whether a family unit separation is warranted.
 Operations (OFO)                                   Border Patrol agents and OFO officers generally have the authority to release family units into
                                                    the United States while their immigration proceedings are pending after completing processing;
                                                    however, according to DHS officials, CBP has traditionally referred family units to U.S.
                                                    Immigration and Customs Enforcement (ICE) for release or longer-term detention.
 U.S. Immigration and Customs                       ICE, among other things, is responsible for detaining and removing those family units that are in
 Enforcement (ICE)                                  the United States in violation of U.S. immigration law. According to ICE officials, ICE officers have
                                                    the authority to accept or deny a referral of a family unit from CBP for detention in one of ICE’s
                                                    family residential centers. ICE officers are to determine whether to detain, release, or remove
                                                    family unit members based on a variety of factors, including statutory requirements, medical
                                                    considerations, and the availability of space at one of its family residential centers.a
 HHS: Shelters and identifies sponsors for Unaccompanied Alien Children (UAC)
 Office of Refugee Resettlement                     If CBP or ICE officials determine a child or children should be separated from an accompanying
 (ORR)                                              parent or another adult, the child is classified as a UAC and transferred to ORR custody. ORR
                                                    provides interim care for UAC at its shelters and identifies qualified sponsors in the United States
                                                    to take custody of the child while awaiting immigration proceedings.b To assess the suitability of
                                                    potential sponsors, including parents, ORR staff collects information from potential sponsors to
                                                    establish and identify their relationship to the child. For example, ORR screening of potential
                                                    sponsors includes various background checks. ORR is also the primary agency responsible for
                                                    coordinating reunification of separated family units if DHS and HHS determine it is appropriate, or
                                                    if the adult is later determined by a federal court to be a class member in the ongoing Ms. L. v.
                                                    ICE litigation, related to family separations.c
Source: GAO analysis of DHS and HHS documents and interviews with agency officials. | GAO-20-245

                                                               Note: CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines a
                                                               “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by their parent(s) or
                                                               legal guardian(s). Therefore, in this report, we generally use the term “noncitizen” to refer to
                                                               individuals who would meet the definition of “alien.” The Immigration and Nationality Act defines the
                                                               term “alien” as “any person not a citizen or national of the United States.” See 8 U.S.C. § 1101(a)(3).
                                                               a
                                                                While DHS has broad authority to detain adult aliens, children, whether accompanied or UAC, must
                                                               be detained according to standards established in the Homeland Security Act of 2002, the Trafficking


                                                               228   U.S.C. § 1232(b)(3).




                                                               Page 9                                                    GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9329 Page 18 of
                                     118




                         Victims Protection Reauthorization Act of 2008, and the 1997 Flores v. Reno Settlement Agreement
                         (Flores Agreement). See Pub. L. No. 107-296, tit. IV, subtit. D, § 441, 116 Stat. 2135, 2192; Pub. L.
                         No. 110-457, 112 Stat. 5044; Stipulated Settlement Agreement, Flores v. Reno, No. 85-4544 (C.D.
                         Cal. Jan. 17, 1997). Litigation related to the Flores Agreement and a rulemaking published by DHS
                         that would replace the agreement is ongoing and, as of November 2019, the Flores Agreement
                         remains in effect. See Flores v. Barr, No. 85-4544 (C.D. Cal. Sept. 27, 2019) (order permanently
                         enjoining the regulations entitled “Apprehension, Processing, Care, and Custody of Alien Minors and
                         Unaccompanied Children,” 84 Fed. Reg. 44,392).
                         b
                          See 8 U.S.C. § 1232(b)(3); 6 U.S.C. § 279(g)(2) (defining “unaccompanied alien child”). Qualified
                         sponsors are adults—usually parents or other relatives in the country—who are suitable to provide for
                         the child’s physical and mental well-being and have not engaged in any activity that would indicate a
                         potential risk to the child. Release to a sponsor does not grant UAC lawful immigration status; rather,
                         UAC live with their sponsors in the United States as they await their immigration court proceedings,
                         which will determine if they will be removed from the United States or granted immigration relief.
                         c
                          For parents covered by the June 26, 2018, order, the court ruled that the government may not detain
                         parents apart from their minor children, subject to certain exceptions. The order enjoined DHS from
                         detaining parents covered by the order apart from their minor children “absent a determination that
                         the parent is unfit or presents a danger to the child, or the parent affirmatively, knowingly, and
                         voluntarily declines to be reunited with the child.” Additionally, the order noted that “fitness” is an
                         important factor in determining whether to separate parent from child and that “in the context of this
                         case, and enforcement of criminal and immigration laws at the border, ‘fitness’ could include a class
                         member’s mental health, or potential criminal involvement in matters other than ‘improper entry’ under
                         8 U.S.C. § 1325(a), among other matters.” Ms. L. v. U.S. Immigration & Customs Enforcement (Ms. L.
                         v. ICE), No. 18-0428 (S.D. Cal. June 26, 2018) (order granting preliminary injunction); see also orders
                         certifying and amending the class certification on June 26, 2018, and March 8, 2019 (recognizing
                         exclusions from the class for “migrant parents with criminal history or communicable disease, or those
                         who are in the interior of the United States or subject to [Executive Order 13841]); and order granting
                         in part and denying in part plaintiffs’ motion to enforce preliminary injunction on January 13, 2020. As
                         of February 2020, this litigation was ongoing.


                         DHS officials told us that CBP typically holds family units together for a
                         limited time before transferring them together to ICE, in accordance with
                         CBP policy. 23 During that time, agents and officers decide on a case-by-
                         case basis whether to place each family unit in expedited or full
                         immigration proceedings, according to Border Patrol and OFO officials.
                         Individuals, including family unit members, placed in expedited removal
                         proceedings and who express a fear of persecution or torture are
                         generally subject to mandatory detention under the Immigration and
                         Nationality Act pending a final credible fear determination. 24 As a result,
                         Border Patrol and OFO officials stated that its agents and officers typically
                         determine whether ICE has space in its family residential centers before
                         processing family units into expedited removal proceedings. From June

                         23CBP’s National Standards on Transport, Escort, Detention and Search policy states that
                         CBP will maintain family unity to the greatest extent operationally feasible, absent a legal
                         requirement or an articulable safety or security concern that requires separation. The CBP
                         policy also states that individuals should generally not be held for longer than 72 hours at
                         CBP facilities. U.S. Customs and Border Protection, National Standards on Transport,
                         Escort, Detention, and Search (October 2015).
                         248   U.S.C. § 1225(b)(1)(B)(iii)(IV).




                         Page 10                                                   GAO-20-245 DHS Processing of Families
      Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9330 Page 19 of
                                           118




                                                            2014 through October 2019, ICE, during various periods, operated four
                                                            family residential centers in Texas, Pennsylvania, and New Mexico for
                                                            family units who may be subject to removal while they await the resolution
                                                            of their immigration cases or who have been ordered removed from the
                                                            United States. As of October 2019, ICE maintains three family residential
                                                            centers—in Dilley, Texas; Karnes City, Texas; and Leesport,
                                                            Pennsylvania—with a cumulative capacity of 3,326 beds. For information
                                                            about these facilities, see table 2.

Table 2: Location, Capacity, and Operating Time Frames of U.S. Immigration and Customs Enforcement (ICE) Family
Residential Centers

                                                                                            Time frames for facility operating as a family
 ICE family residential center                          Location                 Capacity   residential center
 Berks County Residential Center                        Leesport, Pennsylvania        96    March 2001 to present
 Karnes County Residential Center                       Karnes City, Texas           830    July 2014 to March 2019; October 2019 to present
 South Texas Family Residential                         Dilley, Texas               2,400   November 2014 to present
 Center
 Artesia Family Residential Center                      Artesia, New Mexico          700    June 2014 to November 2014 (facility was
                                                                                            subsequently closed)
Source: GAO analysis of ICE information. | GAO-20-245



Timeline of Family                                          CBP has historically separated children apprehended in family units from
Separation Policies                                         their parent(s) in specific circumstances, such as if the parental
                                                            relationship could not be confirmed, if there was reason to believe the
                                                            adult was participating in human trafficking, or if the parent was otherwise
                                                            a threat to the safety of the child. As we reported in October 2018, ORR
                                                            officials began observing an increase in the percentage of children in its
                                                            care who were separated from their parents beginning in 2017. 25 ORR
                                                            officials stated they saw a continued increase in separated children in
                                                            their care in the first few months of calendar year 2018.

                                                            In April 2018, the U.S. Attorney General directed federal prosecutors to
                                                            implement a zero-tolerance policy along the southwest border for
                                                            immigration offenses and to accept all improper entry cases referred for




                                                            25GAO-19-163.




                                                            Page 11                                       GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9331 Page 20 of
                                     118




                         prosecution to the extent practicable. 26 According to DHS officials, after
                         the Attorney General’s April 2018 memo, CBP began referring a greater
                         number of adults apprehended at the border to the Department of Justice
                         for criminal prosecution, including parents who were apprehended with
                         minor children. CBP generally then separated the family unit, and after
                         processing the children as UAC, CBP transferred them to ORR custody.
                         According to CBP headquarters officials, the goal of the zero tolerance
                         policy was to deliver a consequence to those crossing the border illegally
                         by charging and convicting them of a crime, specifically a criminal
                         conviction for improper entry, which is generally a misdemeanor. This
                         could then lead to escalating criminal consequences for subsequent
                         apprehensions, since noncitizens—in this case, adults in family units—
                         entering the United States illegally for a second time could be charged
                         with illegal reentry after removal from the United States, a felony
                         offense. 27

                         On June 20, 2018, the President issued an executive order directing that
                         alien families generally be detained together. 28 On June 26, 2018, a
                         federal judge ruled in the Ms. L. v. ICE case, which was filed by the
                         American Civil Liberties Union on behalf of certain parents (referred to as
                         class members) who had been separated from their children. 29 The June
                         2018 court order stated that certain separated parents must be reunited




                         26Office of the Attorney General, Memorandum for Prosecutors Along the Southwest
                         Border: Zero-Tolerance for Offenses Under 8 U.S.C. § 1325(a). 8 U.S.C. § 1325(a)
                         establishes criminal penalties for improper entry into the United States by an alien,
                         including for (1) entering or attempting to enter at any time or place other than as
                         designated by an immigration officer, (2) eluding examination or inspection by immigration
                         officers, or (3) attempting to enter or obtaining entry through misrepresentation. Generally,
                         a first offense under section 1325(a) is a criminal misdemeanor, with a maximum
                         sentence of 6 months.
                         27See   8 U.S.C. § 1326.
                         28Exec. Order No. 13841, 83 Fed. Reg. 29,435 (June 25, 2018). The executive order was
                         announced on June 20, 2018, and published in the Federal Register on June 25, 2018.
                         29This case was initially filed by an individual plaintiff, but was later amended to a class
                         action (class referring to individuals with a shared legal claim who are covered by the
                         lawsuit). See Ms. L. v. ICE, No. 18-0428 (S.D. Cal. March 9, 2018) (amended complaint).




                         Page 12                                             GAO-20-245 DHS Processing of Families
    Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9332 Page 21 of
                                         118




                                        with their minor children, barring certain disqualifying criteria. 30 On June
                                        27, 2018, the CBP Commissioner issued a policy memorandum to
                                        provide direction on complying with the court order, to include potential
                                        reasons why a family separation may still be warranted. Figure 1
                                        describes key actions since the Attorney General’s April 2018 memo that
                                        have influenced how DHS determines when family separations are
                                        warranted.

Figure 1: Key Documented Actions in Response to U.S. Attorney General’s April 2018 Zero Tolerance Policy




                                        a
                                         Office of the Attorney General, Memorandum for Prosecutors Along the Southwest Border: Zero-
                                        Tolerance for Offenses Under 8 U.S.C. § 1325(a) (Apr. 6, 2018). 8 U.S.C. § 1325(a) establishes
                                        criminal penalties for improper entry into the United States by an alien, including for (1) entering or
                                        attempting to enter at any time or place other than as designated by an immigration officer, or (2)

                                        30Ms. L. v. ICE, No. 18-0428 (S.D. Cal. Aug. 23, 2018) (order granting preliminary
                                        injunction); see also orders certifying and amending the class certification on June 26,
                                        2018, and March 8, 2019 (recognizing exclusions from the class for “migrant parents with
                                        criminal history or communicable disease, or those who are in the interior of the United
                                        States or subject to [Executive Order 13841]); and order granting in part and denying in
                                        part plaintiffs’ motion to enforce preliminary injunction on January 13, 2020. Specifically,
                                        the federal court order prohibits the government from detaining class members in DHS
                                        custody apart from their minor children and orders the government to reunite class
                                        members with their children, absent a determination that the parent is unfit or presents a
                                        danger to the child, or the parent affirmatively, knowingly, and voluntarily declines to be
                                        reunified with the child. As of February 2020, this litigation was ongoing.




                                        Page 13                                                     GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9333 Page 22 of
                                     118




                         eluding examination or inspection by immigration officers, or (3) attempting to enter or obtaining entry
                         through misrepresentation. Generally, a first offense under section 1325(a) is a criminal
                         misdemeanor, with a maximum sentence of 6 months.
                         b
                          Exec. Order No. 13841, 83 Fed. Reg. 29,435 (June 25, 2018). The executive order was announced
                         on June 20, 2018, and published in the Federal Register on June 25, 2018.
                         c
                           For parents covered by the June 26, 2018, order, the court ruled that the government may not detain
                         parents apart from their minor children, subject to certain exceptions, including a determination that
                         the parent is unfit. Additionally, the order noted that “fitness” is an important factor in determining
                         whether to separate parent from child and that “in the context of this case, and enforcement of
                         criminal and immigration laws at the border, ‘fitness’ could include a class member’s mental health, or
                         potential criminal involvement in matters other than ‘improper entry’ under 8 U.S.C. § 1325(a), among
                         other matters.” Ms. L. v. U.S. Immigration & Customs Enforcement, No. 18-0428 (S.D. Cal. June 26,
                         2018) (order granting preliminary injunction); see also orders certifying and amending the class
                         certification on June 26, 2018, and March 8, 2019 (recognizing exclusions from the class for “migrant
                         parents with criminal history or communicable disease, or those who are in the interior of the United
                         States or subject to [Executive Order 13841]); and order granting in part and denying in part plaintiffs’
                         motion to enforce preliminary injunction on January 13, 2020. As of February 2020, this litigation is
                         ongoing.
                         d
                          CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines a
                         “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by their parent(s) or
                         legal guardian(s). Therefore, in this report, we generally use the term “noncitizen” to refer to
                         individuals who would meet the definition of “alien.” The Immigration and Nationality Act defines the
                         term “alien” as “any person not a citizen or national of the United States.” See 8 U.S.C. § 1101(a)(3).


                         On July 10, 2018, the court approved reunification procedures for the
                         class members covered by the June 2018 court order. 31 At that time the
                         approved class included those adult parents separated from their children
                         by DHS whose children were in ORR custody as of June 26, 2018,
                         barring certain disqualifying criteria. Subsequently, on March 8, 2019, the
                         court ordered an expansion of the class members to include all adult
                         parents, subject to the same disqualifying criteria, who entered the United
                         States at or between designated ports of entry on or after July 1, 2017,
                         and were separated from their children by DHS. 32 As of January 15, 2020,
                         the government provided to the plaintiffs 11 lists identifying a total of


                         31See Ms. L. v. ICE, No. 18-0428 (S.D. Cal. July 10, 2018) (order following status
                         conference); see also Ms. L. v. ICE, No. 18-0428 (S.D. Cal. July 13, 2018) (defendants’
                         status report regarding plan for compliance and order following status conference); Ms. L.
                         v. ICE, No. 18-0428 (S.D. Cal. July 15, 2018) (notice from defendants).
                         32See Ms. L. v. ICE, No. 18-0428 (S.D. Cal. March 8, 2019) (order granting plaintiffs’
                         motion to modify class definition). Specifically, the modified class includes “all adult
                         parents who entered the United States at or between designated ports of entry on or after
                         July 1, 2017, who (1) have been, are, or will be detained in immigration custody by the
                         DHS, and (2) have a minor child who is or will be separated from them by DHS and
                         detained in ORR custody, ORR foster care, or DHS custody, absent a determination that
                         the parent is unfit or presents a danger to the child.” As previously discussed, the court
                         noted in the class certification order that “the class does not include migrant parents with
                         criminal history or communicable disease, or those who are in the interior of the United
                         States or subject to the June 25, 2018, Executive Order. See id.




                         Page 14                                                    GAO-20-245 DHS Processing of Families
  Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9334 Page 23 of
                                       118




                           1,556 children of potential expanded class members. 33 This brought the
                           total number of possible separated children of potential class members to
                           4,370.


                           CBP data indicate that the number of CBP apprehensions of family unit
Number of CBP              members was greater in the first two quarters of fiscal year 2019 than in
Apprehensions of           all of fiscal year 2018. In addition, apprehensions of family unit members
                           increased from approximately 22 percent of all southwest border
Family Unit Members        apprehensions in fiscal year 2016 to approximately 51 percent of all such
Was Greater in the         apprehensions in the second quarter of fiscal year 2019. The data also
                           indicate that the majority of CBP apprehensions of family unit members
First Two Quarters of      were Central American nationals and the majority of apprehensions of
Fiscal Year 2019           children in family units were for children under the age of 12. Further, the
                           data indicate that CBP placed family unit members in full removal
Than in All of Fiscal      proceedings before immigration courts at an increasing rate, and most
Year 2018                  were released into the United States to await their immigration court
                           proceedings. Finally, CBP data indicate that CBP separated at least
                           2,700 children from their parents from April 2018 through March 2019.




                           33See Ms. L. v. ICE, No. 18-0428 (S.D. Cal. Jan. 15, 2020) (joint status report). According
                           to the report, the parties continue to evaluate whether individuals identified as potential
                           expanded class members are excluded from class membership.)




                           Page 15                                            GAO-20-245 DHS Processing of Families
  Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9335 Page 24 of
                                       118




CBP’s Apprehensions of     CBP data indicate that the number of apprehensions of family unit
Family Unit Members        members along the southwest border increased from about 120,400
                           apprehensions in fiscal year 2016 to about 160,400 apprehensions in
Increased to               fiscal year 2018. 34 Further, CBP apprehensions of family unit members
Approximately 51 Percent   reached about 213,400 during the first two quarters of fiscal year 2019
of All Southwest Border    alone—approximately a 33 percent increase over the entire previous
Apprehensions in Second    fiscal year. Cumulatively, along the southwest border, CBP
Quarter Fiscal Year 2019   apprehensions of family unit members reached about 599,000
                           apprehensions from fiscal year 2016 through the second quarter of fiscal
                           year 2019 (see fig. 2).




                           34We used “number of apprehensions” rather than “number of family unit members
                           apprehended” as our unit of analysis because an individual may have been apprehended
                           multiple times in the same year. Our analysis of apprehensions of family unit members
                           includes individuals in family units CBP later separated (for reasons other than concerns
                           about validity of the family relationship). According to our analysis of OFO data, OFO did
                           not have a unique identifier for approximately 11 percent of all of its apprehension records
                           during the period of our review. Hence, we could not independently confirm these records
                           as reliable and excluded them from our analyses. Therefore, we rounded all OFO data in
                           this report, including any CBP analyses that include OFO data. We also rounded any
                           Border Patrol data within a CBP data analysis in this report for consistency. We describe
                           OFO’s efforts to improve its data system for collecting information about apprehensions
                           later in this report. App. I provides additional details about our methodology for assessing
                           limitations to OFO’s data and making rounding decisions. Border Patrol data for fiscal
                           years 2016 through 2018 are current as of January 2019; Border Patrol data for the first
                           two quarters of fiscal year 2019 and selected fields for all fiscal years are current as of
                           April 2019. OFO data for fiscal years 2016 through the first quarter of 2019 are current as
                           of February 2019; OFO data for the second quarter of fiscal year 2019 are current as of
                           June 2019.




                           Page 16                                             GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9336 Page 25 of
                                     118




                         Figure 2: U.S. Customs and Border Protection’s (CBP) Southwest Border
                         Apprehensions of Family Unit Members, Fiscal Year 2016 through the Second
                         Quarter of Fiscal Year 2019




                         Notes: We used “number of apprehensions” rather than “number of family unit members
                         apprehended” as our unit of analysis because an individual may have been apprehended multiple
                         times in the same year. We determined that OFO did not have a unique identifier for approximately
                         11 percent of all of its apprehension records during the period of our review. Hence, we could not
                         independently confirm these records as reliable and excluded them from our analysis. Therefore, the
                         figure provides rounded numbers of OFO apprehensions. We also rounded Border Patrol numbers for
                         consistency. Border Patrol data for fiscal years 2016 through 2018 are current as of January 2019;
                         Border Patrol data for the first two quarters of fiscal year 2019 and selected fields for all fiscal years
                         are current as of April 2019. OFO data for fiscal years 2016 through the first quarter of 2019 are
                         current as of February 2019; OFO data for the second quarter of fiscal year 2019 are current as of
                         June 2019.
                         CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines a
                         “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by their parent(s) or
                         legal guardian(s).


                         As shown in figure 3, CBP data indicate that apprehensions of family unit
                         members grew from about 22 percent of total southwest border
                         apprehensions in fiscal year 2016 to about 51 percent of such
                         apprehensions during the first two quarters of fiscal year 2019.




                         Page 17                                                    GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9337 Page 26 of
                                     118




                         Figure 3: U.S. Customs and Border Protection’s (CBP) Number of Southwest Border
                         Apprehensions and Family Unit Member Apprehensions, Fiscal Year 2016 through
                         the Second Quarter of Fiscal Year 2019




                         Notes: We used “number of apprehensions” rather than “number of family unit members
                         apprehended” as our unit of analysis because an individual may have been apprehended multiple
                         times in the same year. We determined that OFO did not have a unique identifier for approximately
                         11 percent of all of its apprehension records during the period of our review. Hence, we could not
                         independently confirm these records as reliable and excluded them from our analysis. Therefore, the
                         figure provides rounded numbers of OFO apprehensions. We also rounded Border Patrol numbers for
                         consistency. Border Patrol data for fiscal years 2016 through 2018 are current as of January 2019;
                         Border Patrol data for the first two quarters of fiscal year 2019 and selected fields for all fiscal years
                         are current as of April 2019. OFO data for fiscal years 2016 through the first quarter of 2019 are
                         current as of February 2019; OFO data for the second quarter of fiscal year 2019 are current as of
                         June 2019.
                         CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines a
                         “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by their parent(s) or
                         legal guardian(s).




                         Page 18                                                    GAO-20-245 DHS Processing of Families
    Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9338 Page 27 of
                                         118




                                        CBP data indicate that, during this period, OFO apprehensions of family
                                        unit members at U.S. ports of entry accounted for approximately 24
                                        percent of all such CBP apprehensions. 35 Border Patrol apprehensions of
                                        family unit members between ports of entry accounted for approximately
                                        76 percent of all such CBP apprehensions. About 63 percent of CBP’s
                                        total family unit member apprehensions occurred in just three Border
                                        Patrol sectors in Texas and Arizona (see fig. 4).

Figure 4: Selected Locations of U.S. Customs and Border Protection (CBP) Apprehensions of Family Unit Members, Fiscal
Year 2016 through the Second Quarter of Fiscal Year 2019




                                        35During this period, some OFO ports of entry began managing the number of individuals
                                        it processes using what OFO refers to as “queue management,” otherwise known as
                                        “metering.” OFO headquarters and field officials stated ports of entry have limits on the
                                        number of individuals who can be processed and held each day, and most ports of entry
                                        are not equipped with beds, showers, and other amenities needed to hold individuals
                                        overnight. According to OFO headquarters officials, whether individuals are admitted into
                                        a port of entry using queue management depends upon the physical and operational
                                        capacity of a port of entry to process and hold individuals, as well as the number of
                                        individuals without documents sufficient for lawful entry into the United States.




                                        Page 19                                            GAO-20-245 DHS Processing of Families
  Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9339 Page 28 of
                                       118




                              Notes: We used “number of apprehensions” rather than “number of family unit members
                              apprehended” as our unit of analysis because an individual may have been apprehended multiple
                              times in the same year. CBP’s October 2015 National Standards on Transport, Escort, Detention, and
                              Search defines a “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by
                              their parent(s) or legal guardian(s). Border Patrol data for fiscal years 2016 through 2018 are current
                              as of January 2019; Border Patrol data for the first two quarters of fiscal year 2019 and selected fields
                              for all fiscal years are current as of April 2019. Office of Field Operations (OFO) data for fiscal years
                              2016 through the first quarter of 2019 are current as of February 2019; OFO data for the second
                              quarter of fiscal year 2019 are current as of June 2019.




The Majority of CBP           CBP data indicate that most apprehensions of family unit members from
Apprehensions of Family       fiscal year 2016 through the second quarter of fiscal year 2019 were of
                              Central American nationals and that the majority of children in family units
Unit Members Were
                              were under the age of 12. Figure 5 shows that from fiscal year 2016
Central American              through the second quarter of fiscal year 2019, the vast majority of these
Nationals, and the Majority   apprehensions—about 82 percent—were nationals of Guatemala,
of Children in Family Units   Honduras, or El Salvador. Additionally, about 10 percent of
Were under Age 12             apprehensions of family unit members were of Mexican nationals and
                              approximately 7 percent were nationals of other countries.




                              Page 20                                                    GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9340 Page 29 of
                                     118




                         Figure 5: U.S. Customs and Border Protection (CBP) Apprehensions of Family Unit
                         Members, by Nationality, Fiscal Year 2016 through the Second Quarter of Fiscal
                         Year 2019




                         Notes: We used “number of apprehensions” rather than “number of family unit members
                         apprehended” as our unit of analysis because an individual may have been apprehended multiple
                         times in the same year. We determined that the Office of Field Operations (OFO) did not have a
                         unique identifier for approximately 11 percent of all of its apprehension records during the period of
                         our review. Hence, we could not independently confirm these records as reliable and excluded them
                         from our analysis. Therefore, the figure provides rounded numbers of OFO apprehensions. We also
                         rounded Border Patrol numbers for consistency. Border Patrol data for fiscal years 2016 through
                         2018 are current as of January 2019; Border Patrol data for the first two quarters of fiscal year 2019
                         and selected fields for all fiscal years are current as of April 2019. OFO data for fiscal years 2016
                         through the first quarter of 2019 are current as of February 2019; OFO data for the second quarter of
                         fiscal year 2019 are current as of June 2019.
                         CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines a
                         “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by their parent(s) or
                         legal guardian(s).”


                         From fiscal year 2016 through the first two quarters of fiscal year 2019,
                         CBP apprehensions of children in family units totaled approximately
                         327,600. About 72 percent of these apprehensions were of children under
                         the age of 12 when apprehended by CBP, and about 32 percent were
                         under age 5 (see table 3).


                         Page 21                                                   GAO-20-245 DHS Processing of Families
      Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9341 Page 30 of
                                           118




Table 3: U.S. Customs and Border Protection’s (CBP) Apprehensions of Children in Family Units at the Southwest Border by
Age, Fiscal Year 2016 through the Second Quarter of Fiscal Year 2019

                                                                                      Apprehensions of children             Apprehensions of children
                                            Apprehensions of children in             apprehended in family units             in family units by CBP,
                                           family units by CBP, ages 0–4                 by CBP, ages 5–11                         ages 12–17
                                           U.S. Border     Office of Field                  Border                               Border
Fiscal year                                      Patrol Operations (OFO)                     Patrol               OFO             Patrol               OFO
2016                                             14,800                   9,700             16,200             10,000             11,200               5,800
2017                                             13,400                   6,600             16,100               6,800            11,400               4,000
2018                                             18,200                 10,000              23,900             12,200             17,600               6,800
2019 (first two quarters)                        26,700                   4,500             41,100               5,800            31,800               3,000
Total (approximate)                              73,100                 30,800              97,300             34,800             72,000             19,600
Source: GAO analysis of CBP data. | GAO-20-245

                                                          Notes: We used “number of apprehensions” rather than “number of family unit members
                                                          apprehended” as our unit of analysis because an individual may have been apprehended multiple
                                                          times in the same year. We determined that the Office of Field Operations (OFO) did not have a
                                                          unique identifier for approximately 11 percent of all of its apprehension records during the period of
                                                          our review. Hence, we could not independently confirm these records as reliable and excluded them
                                                          from our analysis. Therefore, the table provides rounded numbers of OFO apprehensions. We also
                                                          rounded Border Patrol numbers for consistency. Border Patrol data for fiscal years 2016 through
                                                          2018 are current as of January 2019; Border Patrol data for the first two quarters of fiscal year 2019
                                                          and selected fields for all fiscal years are current as of April 2019. OFO data for fiscal years 2016
                                                          through the first quarter of 2019 are current as of February 2019; OFO data for the second quarter of
                                                          fiscal year 2019 are current as of June 2019.
                                                          CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines a
                                                          “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by their parent(s) or
                                                          legal guardian(s).


                                                          Border Patrol also maintains information in its data system that allowed
                                                          us to analyze the composition of family units, that is, whether the family
                                                          unit was headed by a male or female and how many children were in the
                                                          family unit. 36 Most family units apprehended by Border Patrol—about 85
                                                          percent—consisted of a single parent travelling with a single child. Most
                                                          family units were led by a single female in fiscal year 2016; however, the
                                                          number of households led by single males increased and, for the first two
                                                          quarters of fiscal year 2019, accounted for almost half of the family units
                                                          Border Patrol apprehended. Appendix II contains additional information
                                                          about the composition of family units, including the immigration history of
                                                          adult family members.


                                                          36OFO tracks individuals who are apprehended as part of a family unit, but does not
                                                          assign family units unique identifying numbers to link family members in its data system,
                                                          as we discuss later in this report. That is, OFO officers cannot track family units in its
                                                          aggregated data, and, therefore, we are unable to report on the composition of family units
                                                          that OFO encountered.




                                                          Page 22                                                   GAO-20-245 DHS Processing of Families
    Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9342 Page 31 of
                                         118




CBP Placed Family Unit                                  From fiscal year 2016 through the first two quarters of fiscal year 2019,
Members in Full Removal                                 CBP placed an increasing percentage of family unit members into full
                                                        removal proceedings. Specifically, CBP data indicate that around 46
Proceedings before
                                                        percent of all apprehensions of family unit members in fiscal year 2016
Immigration Court at an                                 resulted in the family unit members receiving Notices to Appear before an
Increasing Rate and Most                                immigration court, which initiate full removal proceedings; around 88
Were Released Into the                                  percent received Notices to Appear during the first two quarters of fiscal
                                                        year 2019. 37 Conversely, CBP data indicate that CBP placed a
United States to Await
                                                        decreasing percentage of all apprehensions of family unit members into
Proceedings                                             expedited removal proceedings during this period. Specifically, the
                                                        percentage declined from about 42 percent of all apprehensions of family
                                                        unit members in fiscal year 2016 to about 6 percent during the first two
                                                        quarters of fiscal year 2019. CBP officials stated that, since the volume of
Department of Homeland Security’s (DHS)                 family units apprehended at the border increased in 2018, they have
Migrant Protection Protocols                            placed fewer family unit members into expedited removal proceedings, for
In January 2019, DHS introduced the Migrant             which detention is generally mandatory, due to limited space for family
Protection Protocols, also referred to as the
“Remain in Mexico” program, at selected ports           units in ICE’s family residential centers.
of entry and, as of March 2019, within certain
Border Patrol sectors. Under this policy, CBP
issues eligible individuals, including family unit
members, Notices to Appear before an                    While ICE generally has the authority to detain individuals for the duration
immigration court, thereby initiating full
removal proceedings. After CBP agents and
                                                        of their full removal proceedings, CBP and ICE officials stated that ICE
officers complete processing duties, DHS                faces constraints that typically prevents it from doing so for family units.
officials stated that CBP returns the                   Specifically, the limited amount of space at family residential centers is
individuals to Mexico to await their court
proceedings, rather than releasing them into            reserved for those family units placed in expedited removal. Therefore,
the interior of the United States. According to         according to ICE and CBP officials, with few exceptions, during the period
CBP officials, through the end of fiscal year
2019, CBP processed approximately 44,200
                                                        of our review, family units placed into full removal proceedings were
individuals—among which about 30,100                    released into the United States to await their court proceedings.
individuals, or 68 percent, were family unit            According to ICE officials, even if there was more detention space for
members—using the Migrant Protection
Protocols.                                              family units, there are other constraints that would prevent ICE from
Source: GAO analysis of CBP data and DHS documents. |   detaining family unit members (placed into full removal proceedings at
GAO-20-245
                                                        any point) for the duration of their court proceedings. Specifically, children
                                                        may generally only be held in federal immigration detention for 20 days




                                                        37As previously described, when CBP agents and officers place individuals in full removal
                                                        proceedings, they issue the individuals a notice to appear before an immigration court,
                                                        wherein they have the opportunity to present evidence to challenge their removal from the
                                                        country and apply for various forms of relief or protection, including asylum.




                                                        Page 23                                           GAO-20-245 DHS Processing of Families
  Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9343 Page 32 of
                                       118




                            pursuant to the Flores Agreement. 38 Due to the duration of full removal
                            proceedings, most full removal proceedings take longer than 20 days. 39


CBP Separated at Least      According to Border Patrol and OFO data, CBP separated at least 2,700
2,700 Children from Their   children from April 19, 2018, through the second quarter of fiscal year
                            2019. 40 As we discuss later in this report, CBP may have separated
Parents from April 2018
                            additional children from their parents during this period and not recorded
through March 2019          this information in its data systems. As a result, we are reporting
                            approximate, rounded figures on family separations. Specifically:

                            •   Border Patrol updated its data system to track family unit separations
                                on April 19, 2018, and issued written guidance to its agents about
                                these changes on May 7, 2018, and August 2, 2018. From April 19,
                                2018, through March 31, 2019, Border Patrol data indicate that agents
                                separated at least 2,670 children.
                            •   OFO updated its data system to track family unit separations on June
                                26, 2018, and issued guidance on these changes to its officers on
                                June 29, 2018. From June 30, 2018, through March 31, 2019, OFO
                                data indicate officers separated at least 30 children.
                            As shown in table 4, CBP data indicate that the number of family unit
                            separations was highest between April 19, 2018 and June 27, 2018, due
                            to DHS’s response to the U.S. Attorney General’s April 2018 zero




                            38See Stipulated Settlement Agreement, Flores v. Reno, No. 85-4544 (C.D. Cal. Jan. 17,
                            1997). This agreement has been overseen by the district court for the Central District of
                            California since 1997, and the judge in that case has issued multiple orders to clarify the
                            agreement as it has been implemented by the federal government, including orders
                            related to the 20-day time frame. For example, in a 2015 district court order, the court
                            acknowledged that the 20-day time frame could fall within the parameters of the existing
                            agreement, which requires that children be released “without unnecessary delay” if, as the
                            defendants asserted at the time, “20 days is as fast as defendants in good faith and in the
                            exercise of due diligence, can possibly go in screening family members for reasonable or
                            credible fear.” See Flores v. Lynch, 212 F. Supp. 3d 907, 914 (C.D. Cal. 2015).
                            39See GAO, Immigration Courts: Actions Needed to Reduce Case Backlog and Address
                            Long-Standing Management and Operational Challenges, GAO-17-438 (Washington,
                            D.C.: June 1, 2017).
                            40These   were the most current record-level CBP data available at the time of our review.




                            Page 24                                             GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9344 Page 33 of
                                     118




                         tolerance policy (see table 4). 41 CBP data also indicate that a small
                         percentage of all children that arrived in family units—fewer than 2
                         percent—were separated from their parents during these time frames.
                         Appendix II provides additional information about the characteristics of
                         family units separated by CBP.

                         Table 4: U.S. Customs and Border Protection’s (CBP) Separations of Children in
                         Family Units, April 19, 2018 through March 31, 2019

                                                                 Number of                  Number of children     Total number of
                                                         children separated                 separated by Office children separated
                                                             by U.S. Border                 of Field Operations            by CBP
                          Period                                      Patrol                             (OFO)       (approximate)
                          April 19–June 27,                                  2,490                          —                 2,490
                          2018
                          June 28, 2018–                                        180                         30                  210
                          March 31, 2019
                          Total                                              2,670                          30                2,700
                          (approximate)
                         Source: GAO analysis of Border Patrol and OFO data. | GAO-20-245

                         Notes: Border Patrol began collecting data on family separations on April 19, 2018. On June 27,
                         2018, CBP issued a policy memo to provide direction on complying with a court order, including
                         reasons that may warrant a family separation going forward. We analyzed OFO data on family
                         separations beginning on June 30, 2018, the day after OFO issued guidance to its officers on the
                         system updates it made to better track family separations. These were the most current record-level
                         CBP data available at the time of our review.
                         We determined that OFO did not have a unique identifier for approximately 11 percent of all of its
                         apprehension records during the full period of our review—fiscal year 2016 through the second
                         quarter of fiscal year 2019. Hence, we could not independently confirm these records as reliable and
                         excluded them from our analysis. Therefore, the table provides rounded numbers of OFO
                         separations.
                         We found limitations to the accuracy of Border Patrol’s data on family separations; therefore, the table
                         provides rounded numbers of Border Patrol separations.
                         Border Patrol data for fiscal years 2016 through 2018 are current as of January 2019; Border Patrol
                         data for the first two quarters of fiscal year 2019 and selected fields for all fiscal years are current as
                         of April 2019. OFO data for fiscal years 2016 through the first quarter of 2019 are current as of
                         February 2019; OFO data for the second quarter of fiscal year 2019 are current as of June 2019.



                         41As we describe in more detail later in this report, Border Patrol did not track family
                         separations in its data system prior to April 19, 2018, and OFO did not collect enough
                         information to reliably track family separations prior to June 29, 2018. As previously
                         described, DHS’s then-Secretary approved CBP referring parents who arrived with
                         children for criminal prosecution of immigration-related offenses on May 4, 2018, which
                         led to an increase in family separations. On June 27, 2018, CBP issued a policy
                         memorandum to provide direction on complying with the court order, including reasons
                         that may warrant a family separation going forward. This policy memo did not include
                         referral for criminal prosecution of improper entry, which is generally a misdemeanor, as a
                         reason warranting separation.




                         Page 25                                                               GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9345 Page 34 of
                                     118




                         CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines a
                         “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by their parent(s) or
                         legal guardian(s).


                         Border Patrol and OFO data indicate that the reasons for these family unit
                         separations varied. Regarding Border Patrol, as of April 19, 2018, agents
                         were able to record a family separation and select from options to explain
                         the reason for it in Border Patrol’s automated data system. Border Patrol
                         data indicate that the reasons that 97 percent of the adults and children
                         separated from April 19 through June 27, 2018, were because agents
                         referred the parent to the Department of Justice for criminal prosecution
                         on charges for criminal history or other reasons, or due to a prior
                         immigration violation(s) and a removal order. Table 5 shows the reasons
                         for family separations indicated in Border Patrol data from April 19, 2018
                         through March 31, 2019.

                         Table 5: U.S. Border Patrol Separations of Family Unit Members (Adults and
                         Children) by Recorded Separation Reason, April 19, 2018, through March 31, 2019

                                                             Family unit members
                                                         separated to prosecute a
                                                      family member for criminal                  Family unit     Total number
                                                      history or other reasons, or                  members      of family units
                                                             for prior immigration              separated for         separated
                          Period                                        violationsa            other reasonsb    (approximate)
                          April 19–June 27,                                         4,780                    5             4,785
                          2018
                          June 28, 2018–                                             190                   160              350
                          March 31, 2019
                          Total                                                     4,970                  165             5,135
                          (approximate)
                         Source: GAO analysis of Border Patrol data. | GAO-20-245

                         Notes: Border Patrol began collecting data on family separations on April 19, 2018. On June 27,
                         2018, U.S. Customs and Border Protection (CBP) issued an updated policy on family separations,
                         and the potential reasons that may warrant them. These were the most current record-level CBP data
                         available at the time of our review. We found limitations to the accuracy of Border Patrol’s data on
                         family separations; therefore the table provides rounded numbers of Border Patrol separations. Data
                         for fiscal year 2018 are current as of January 2019; data for the first two quarters of fiscal year 2019
                         and selected fields for all fiscal years are current as of April 2019.
                         CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines a
                         “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by their parent(s) or
                         legal guardian(s).
                         a
                          Our analysis reflects the separation reasons agents recorded in Border Patrol’s data systems. These
                         reasons may not reflect the information that DHS has reported in related litigation, such as Ms. L. v.
                         ICE, which is based on a manual review of multiple federal datasets and include categories required
                         by the litigation. For more information about our scope and methodology, see appendix I. Beginning
                         on April 19, 2018, Border Patrol’s data system included, among several other options, the separation
                         reason “family member—prior immigration violation(s) and order of removal,” and on August 2, 2018,
                         Border Patrol removed this reason from its system. This reason was listed for about160 family unit
                         members separated from April 19, 2018 through June 27, 2018, and according to Border Patrol




                         Page 26                                                            GAO-20-245 DHS Processing of Families
      Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9346 Page 35 of
                                           118




                                                       officials was to be used in situations when Border Patrol intended to prosecute the parent for illegal
                                                       reentry after a prior deportation order, but the parent was ultimately not prosecuted by the
                                                       Department of Justice.
                                                       b
                                                        On August 2, 2018, Border Patrol began tracking the separation reasons only for separated adults,
                                                       and the system automatically assigned separated children the reason “family member juvenile—lead
                                                       separated.” Children with that separation reason accounted for about 115 of the 165 individuals
                                                       separated between June 28, 2018 and March 31, 2019. Other reasons assigned to adults during this
                                                       period included that a family member was hospitalized (about 10 individuals), had a gang affiliation
                                                       (about 25 individuals), or had an extraditable warrant (about 10 individuals).


                                                       Regarding OFO, as of June 30, 2018, officers were to record the reason
                                                       for any family unit separation with the child’s record in OFO’s automated
                                                       data system. From June 30, 2018 to March 31, 2019, OFO data indicate
                                                       that about 50 percent of adults and children were separated due to the
                                                       criminal history of the adult or a child safety concern. Table 6 shows the
                                                       reasons for family separations indicated in OFO data from June 30, 2018
                                                       through March 31, 2019.

Table 6: Office of Field Operations (OFO) Separations of Children in Family Units by Recorded Separation Reason, June 30,
2018 through March 31, 2019

Children in family units
separated due to                                                          Children in family Children in family units
criminality of parent / legal              Children in family units     units separated due separated at the request                      Total number of
guardian or child safety                   separated to prosecute               to a medical of U.S. Immigration and                   children separated
concern                                     parent / legal guardian              emergency    Customs Enforcement                           (approximate)
15                                                                 5              Fewer than 5                                   5                            30
Source: GAO analysis of OFO data. | GAO-20-245

                                                       Notes: We analyzed OFO data on family separations beginning on June 30, 2018, the day after OFO
                                                       issued guidance to its officers on the system updates it made to better track family separations.
                                                       These were the most current record-level U.S. Customs and Border Protection (CBP) data available
                                                       at the time of our review. Our analysis reflects the separation reasons officers recorded in OFO’s data
                                                       systems.
                                                       We determined that OFO did not have a unique identifier for approximately 11 percent of all of its
                                                       apprehension records during the period of our review—fiscal year 2016 through the second quarter of
                                                       fiscal year 2019. As such, we could not independently confirm these records as reliable and excluded
                                                       them from our analysis. Therefore, the table provides rounded numbers of OFO family unit
                                                       separations.
                                                       Data for fiscal year 2018 and the first quarter of fiscal year 2019 are current as of February 2019;
                                                       data for the second quarter of fiscal year 2019 are current as of June 2019.
                                                       CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines a
                                                       “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by their parent(s) or
                                                       legal guardian(s).




                                                       Page 27                                                    GAO-20-245 DHS Processing of Families
  Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9347 Page 36 of
                                       118




CBP Developed
Some Policies and
Procedures for
Processing Family
Units but Does Not
Have Sufficient
Controls to Ensure
Effective
Implementation
Border Patrol and OFO       Since 2015, Border Patrol and OFO have issued policies and updated
Have Policies and           procedures regarding the information to be collected about family units
                            and family separations, increasing the amount of data collected for family
Procedures for Collecting
                            units. For example, Border Patrol and OFO have updated their data
Data on Family Units, and   systems to better track the number of individuals apprehended as part of
OFO Is Updating Its Data    family units and to record when and why family separations occur.
System to Link Parents’     Specifically, Border Patrol updated its data system in October 2015 to
and Children’s Records      track whether individuals were apprehended as members of a family unit
                            and again in 2018 to track family separations. On October 2, 2015, the
                            Chief of the Border Patrol issued policy guidance requiring agents to
                            process family units together in its data system with a unique identifier
                            called a “family unit number,” which links the records of parents and
                            children apprehended together. Border Patrol updated its system on April
                            19, 2018 and on August 2, 2018, to track the number of separated adults
                            and children and the reasons for the separations, and issued guidance to
                            its agents about these updates. 42 New Border Patrol agents also receive
                            mandatory training on, among other topics, recording information into
                            agency data systems, including procedures specific to family units.




                            42Between April 19 and August 2, 2018, the family unit number was no longer visible to
                            agents in the system if they separated a family unit, according to Border Patrol officials.
                            The August 2018 system updates enabled agents to view the family unit number even
                            after a family unit separation. The ability to view this number is important because agents
                            can use it to search for the associated adult’s or child’s records in the automated system
                            after a family unit separation.




                            Page 28                                             GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9348 Page 37 of
                                     118




                         OFO updated its data system to track whether children under the age of
                         18 arrived as part of a family unit and whether they were separated from
                         a parent (or other family member) with whom they arrived. OFO
                         headquarters officials stated the updates were made during fall 2015. 43
                         On June 29, 2018, OFO issued a policy memorandum that, among other
                         things, required officers to track family separations in OFO’s data system,
                         and announced system updates to allow officers to select a separation
                         reason. This and subsequent data system updates allowed officers to
                         identify which separations were temporary (in which the family was
                         reunited while still in OFO custody), and which were permanent (resulting
                         in OFO referring a child to ORR), according to OFO officials. 44 All OFO
                         officers hired as of March 2011 receive mandatory training on certain
                         processing procedures, including recording information into agency data
                         systems.

                         As of October 2019, OFO’s data system does not have the capability—
                         such as by using a family unit number—to link the records of noncitizen
                         parents and children apprehended together and thus cannot determine
                         the total number of adults involved in family separations. OFO is
                         implementing a new data system across all ports of entry that includes a
                         function to link the records of parents and children in family units using a
                         unique identifier. According to OFO officials, OFO began developing the
                         new data system in August 2017 and, as of October 2019, has
                         implemented it at 90 ports of entry, none of which are land ports of entry
                         along the southwest border. In June 2019, OFO officials stated they
                         planned to train OFO officers on the new data system at land ports of
                         entry along the southwest border in late summer 2019, but as of October
                         2019 that timeline had been delayed due to the high volume of family
                         units apprehended that summer. According to OFO headquarters
                         officials, they expected to deploy the new system to locations along the

                         43Officials stated the data system also allows for officers to document the relationships of
                         and separations from any family members with whom the children arrived, including
                         relationships other than parents.
                         44A temporary separation might occur, for example, when one family member requires
                         short-term medical care at a hospital, while the rest of the family members remain at an
                         OFO facility until the family is reunited, according to OFO officials. OFO tracks temporary
                         separations using two separation reasons available in a drop-down menu. Since OFO
                         issued guidance to its officers about the system updates on June 29, 2018, we analyzed
                         family separations beginning on June 30, 2018. Since OFO did not track separation
                         reasons in its data system prior to June 2018, OFO cannot reliably determine whether the
                         separations recorded in data from 2016 through June 29, 2018, were temporary or
                         permanent, and thus we excluded them from our data analyses.




                         Page 29                                             GAO-20-245 DHS Processing of Families
  Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9349 Page 38 of
                                       118




                              southwest border on an ongoing basis as conditions allow. It is too soon
                              to determine whether the new data system will enable OFO to link
                              children apprehended at ports of entry to their parents and allow for OFO
                              to track the total number of family members separated in its aggregated
                              data. It is also too soon to determine whether the new system will provide
                              OFO officers with more readily available information that could help
                              reunify separated family units, if necessary.


Border Patrol Updated         Since October 2015, some Border Patrol and OFO documents have
Policy Documents for          included inconsistent guidance on how agents are to define a family unit
                              for processing purposes. CBP’s 2015 policy defines a family unit to
Processing Family Units in
                              include one or more non-U.S. citizen juvenile(s) accompanied by his or
April 2019, but Border        her parent(s) or legal guardian(s), which Border Patrol agents confirmed
Patrol and OFO Training       is the agency’s official definition that should guide how its agents process
Materials Still Include       family units. 45 However, as shown in table 7, certain Border Patrol policy
Inconsistent Definitions of   documents since October 2015 have also stated that “all members of the
                              apprehended family unit must be non-criminal and/or non-delinquent and
Family Units                  have no history of violence or substance abuse.” As a result, individuals
                              in family units that Border Patrol considered criminal, delinquent, or to
                              have a history of violence or substance abuse may not have been
                              included in Border Patrol’s aggregated data on apprehended family units
                              and family separations (once the agency began tracking separations in
                              April 2018), because agents did not define and process them as family
                              units.




                              45U.S. Customs and Border Protection, National Standards on Transport, Escort,
                              Detention, and Search. Specifically, CBP policy defines a family unit as “a group of
                              detainees that includes one or more non-United States citizen juvenile(s) accompanied by
                              their parent(s) or legal guardian(s), whom the agency will evaluate for safety purposes to
                              protect juveniles from sexual abuse and violence.”




                              Page 30                                            GAO-20-245 DHS Processing of Families
      Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9350 Page 39 of
                                           118




Table 7: Varying Definitions of and Guidance on Processing Family Units from Selected U.S. Customs and Border Protection
(CBP) and U.S. Border Patrol Policy and Training Documents

                            Description of selected
                            policy and training
Issuance date               documents                                   Excerpt from or summary of selected policy and training documents
October 2, 2015             Policy guidance issued by the               To track the number of family units apprehended, adults and children in a family
                            Chief of the Border Patrol on               unit will be assigned a unique family unit number.
                            processing family units                     A family unit is narrowly defined and must include a non-U.S. citizen child or
                                                                        children under the age of 18 accompanied by their parent(s) or legal guardian(s).
                                                                        All members of the apprehended family unit must be non-criminal and/or non-
                                                                        delinquent and have no history of violence or substance abuse.
                                                                        An example provided in the policy of people who would not meet this definition
                                                                        would be an adult father who is going to be prosecuted, but is traveling with his
                                                                        child. In this instance, the father and child would not be considered a family unit,
                                                                        but would be classified as a single adult and a UAC.
October 5, 2015             CBP National Standards on                   A family unit is a group of detainees that includes one or more non-U.S. citizen
                            Transport, Escort, Detention                juvenile(s) accompanied by their parent(s) or legal guardian(s), whom the agency
                            and Search                                  will evaluate for safety purposes to protect juveniles from sexual abuse and
                                                                        violence.
October 2017                E3 Processing Guide (Border                 A family unit includes a non-U.S. citizen child or children under the age of 18
                            Patrol training on data system              accompanied by their parent(s) or legal guardian(s). All members of the family
                            for all newly hired agents)                 unit must be non-criminal and non-delinquent and have no history of violence or
                                                                        substance abuse.
                                                                        An example provided in the training document of people who would not meet this
                                                                        definition would be an adult father who is going to be prosecuted, but is traveling
                                                                        with his child. In this instance, the father and child would not be considered a
                                                                        family unit, but would be classified as a single adult and a UAC.
May 7, 2018                 Policy guidance issued by the               A family unit is a group of aliens that include only a non-U.S. citizen child or
                            Chief of the Border Patrol on               children under the age of 18 accompanied by a parent(s) or legal guardian(s).
                            processing family separations
July 2, 2018                Policy guidance issued by the               To ensure accurate reporting, it is imperative that all family units be recorded in
                            Chief of the Border Patrol on               the Border Patrol data system, and any changes to a family unit should be
                            updates to the data system                  recorded with the correct reason selected.
                                                                        This guidance does not define who constitutes a family unit.
August 1, 2018              Border Patrol’s Enforcement                 A family unit must include only a non-U.S. citizen child or children under the age
                            System Division guidance on                 of 18 accompanied by their parent(s) or legal guardian(s). All members of the
                            data system updates and                     apprehended family unit must be non-criminal and/or non-delinquent, and have
                            processing family separations               no history of violence or substance abuse.
Source: GAO analysis of CBP and Border Patrol documents. | GAO-20-245



                                                              We raised these inconsistencies to Border Patrol headquarters officials in
                                                              April 2019, and they acknowledged that certain policy and training
                                                              documents contained inaccurate definitions and guidance, which could
                                                              have led some agents to process certain parents and children separately,
                                                              without a family unit number to link their records. Specifically, they stated
                                                              that the language requiring that “all members of the family unit must be
                                                              non-criminal and/or non-delinquent, and have no history of violence or



                                                              Page 31                                                GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9351 Page 40 of
                                     118




                         substance abuse” should not be included in Border Patrol’s definition of a
                         family unit. In addition, officials noted that any guidance directing agents
                         to process a family unit separately in the data system, as a single adult
                         and UAC rather than linked together with a family unit number, due to a
                         planned prosecution referral is inconsistent with Border Patrol’s
                         processing procedures. They stated this was an oversight and not an
                         intentional change to the agency’s official definition as indicated in CBP’s
                         2015 policy. The Border Patrol headquarters officials were unsure of how
                         often the inconsistent definitions and guidance may have led agents to
                         incorrectly process family units.

                         On the basis of our analysis of Border Patrol and ORR data, we found
                         evidence that agents processed some family units separately, as single
                         adults and UAC, without a family unit number or record of their
                         separation. Specifically, for children apprehended from June 28, 2018
                         through March 31, 2019, we compared ORR numbers on UAC involved in
                         family separations to Border Patrol apprehension data on separated
                         children. During that period, ORR records indicated that DHS separated
                         396 children, while Border Patrol apprehensions data indicated that it
                         separated 180 children. 46 Border Patrol headquarters officials confirmed
                         that the discrepancy we identified between Border Patrol data and ORR
                         records may be attributable, in part, to the agents processing family units
                         incorrectly and separately, without assigning them a family unit number. 47

                         To better understand the discrepancy between the ORR and Border
                         Patrol data, we selected a random, nongeneralizable sample of 40 ORR
                         records for UAC involved in family separations from June 28, 2019
                         through March 31, 2019, and found matches for each of the children in
                         Border Patrol apprehensions data. In 14 of the 40 selected ORR records,

                         46ORR officials stated that, according to the data they collect and maintain, approximately
                         95 percent of UAC are referred to them by Border Patrol, 4 percent from OFO, and 1
                         percent from ICE. The officials estimated the same percentages apply to UAC involved in
                         family separations, based on their review of referral information. As a result, we limited our
                         comparison of the ORR data to Border Patrol data. According to ORR officials, it began
                         tracking potential family separations in 2017 after noticing an increase in UAC referred to
                         their care with an indication of separation from a parent, and as of October 2019 ORR
                         continues to maintain a spreadsheet of potential family separations.
                         47The officials also acknowledged that another potential reason for the discrepancy
                         between the number of family separations in ORR and Border Patrol records could be due
                         to an additional user error, in which agents assigned the family a family unit number, but
                         failed to track their subsequent separation. We discuss this type of error in more detail
                         later in the report.




                         Page 32                                              GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9352 Page 41 of
                                     118




                         Border Patrol data indicated the agent had not recorded the child as a
                         member of a family unit linked to a parent’s record with a family unit
                         number. 48 Thus, Border Patrol agents had not recorded the subsequent
                         separation when agents referred the children to ORR as UAC. A Border
                         Patrol headquarters official stated that it is also likely that some agents
                         were processing family units separately, rather than linking them with a
                         family unit number, from May to June 2018 when agents were referring
                         parents for criminal prosecution in response to the April 2018 zero-
                         tolerance policy. The official stated that agents may not have realized that
                         assigning a family unit number was necessary to track the separation in
                         the Border Patrol data.

                         During the course of our audit, we discussed this issue with Border Patrol
                         and, as a result, Border Patrol issued new guidance to its sectors in April
                         2019 with an updated definition of family units consistent with CBP
                         policy. 49 According to Border Patrol officials, Border Patrol also removed
                         previous policy documents, with the incorrect definitions and guidance,
                         from a website accessible to all Border Patrol agents. However, as of late
                         November 2019, Border Patrol training materials still direct agents to
                         process a parent and child separately, without a family unit number, if a
                         family member has a history of criminality, delinquency, violence, or
                         substance abuse, or if Border Patrol plans to prosecute the parent. This
                         definition and guidance, inconsistent with CBP policy, has been included
                         in training provided to all new agents at Border Patrol’s basic training
                         program since at least October 2017. According to officials from the
                         Border Patrol Academy, which is responsible for updating training
                         materials in coordination with program officials, they plan to update the
                         training materials in 2020. In the meantime, since September 2019, the
                         Border Patrol Academy has been providing trainees with a handout that
                         includes a definition of family units consistent with CBP policy. 50

                         Regarding OFO, we also found that since 2012, training materials for new
                         officers have included a definition of a family that is inconsistent with CBP
                         48Our findings cannot be used to estimate the extent of the problem for the total
                         population of family units processed by Border Patrol during this period because we used
                         a small, nongeneralizable random sample to conduct our analysis rather than a
                         representative sample.
                         49The updated definition includes “a group of aliens that include only non-U.S. citizen child
                         or children under the age of 18 accompanied by a parent(s) or legal guardian(s).”
                         50Specifically,the handout defines a family unit as a “group of aliens that include only non-
                         U.S. citizen children under the age of 18 accompanied by a parent(s) or legal guardian(s).”




                         Page 33                                             GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9353 Page 42 of
                                     118




                         and OFO policy. Specifically, OFO training materials issued in January
                         2012—and in use as of November 2019—define a “family group” as “a
                         juvenile who is accompanied by closely related adults (parent,
                         grandparent, brother, sister, or legal guardian)” and considers the juvenile
                         to be UAC if “the juvenile is accompanied by relative(s) not closely
                         related.” The training document does not include a definition for “family
                         unit.” However, other key OFO policy documents issued subsequently
                         define family units in a way that is consistent with CBP policy—namely, a
                         February 2016 memo on processing family units in OFO’s data system
                         and a June 2018 memo on tracking family separations. We raised the
                         discrepancy in OFO’s training materials with OFO headquarters officials
                         in June 2019. OFO officials were unsure whether this definition had led
                         any officers to incorrectly process adults and children as family units
                         when they did not meet CBP’s definition of a family. OFO headquarters
                         officials stated the training materials were inconsistent with CBP and OFO
                         policy, and officials from CBP’s Office of Training and Development
                         stated they updated the training materials and provided them to OFO in
                         late November 2019. However, as of December 2019, CBP had not
                         provided us with the updated materials to verify that the revisions are
                         consistent with CBP policy.

                         Standards for Internal Control in the Federal Government states that
                         management should design control activities, including by providing the
                         right training tools to achieve operational success. 51 In addition, in GAO’s
                         Guide for Strategic Training and Development Efforts, we have reported
                         that senior managers need to continually observe and assess how
                         changes, such as in policies or practices, may affect the agency’s training
                         needs. This is one way, among others, to help ensure that the agency
                         has a framework to achieve its mission. 52 Border Patrol and OFO officials
                         acknowledged the need to update training materials with definitions and
                         guidance, consistent with CBP policy; they explained that they had not yet
                         done so due to the considerable time and coordination it requires. Issuing
                         updated training materials that reflect CBP policy would help CBP ensure
                         that Border Patrol agents and OFO officers are processing family units
                         appropriately and tracking all separations.



                         51GAO-14-704G.

                         52GAO,   Human Capital: A Guide for Assessing Strategic Training and Developmental
                         Efforts in the Federal Government, GAO-04-546G (Washington, D.C.: March 2004).




                         Page 34                                          GAO-20-245 DHS Processing of Families
   Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9354 Page 43 of
                                        118




CBP Has Policies and        CBP has policies and procedures for assessing the validity of family units,
Procedures to Address       but does not have written guidance to help ensure that these cases are
                            well documented, as required by CBP policy.
Concerns about the
Validity of Family Unit
Relationships but Does
Not Have Sufficient
Guidance to Ensure
Cases Are Well
Documented
Assessing the Validity of   CBP has policies and procedures for assessing the validity of family unit
Family Relationships        relationships. 53 During processing, Border Patrol and OFO officials said
                            that it is standard practice for agents and officers to assess whether (1)
                            adults and children apprehended together meet CBP’s definition of a
                            family unit and (2) whether agents and officers deem the claimed family
                            relationships to be potentially invalid. 54 A CBP policy issued on June 27,
                            2018, states that “fraudulent claims of family relationships” should be
                            processed under “current CBP policies and procedures.” 55 In practice, this
                            means that agents and officers are to consider the validity of family
                            relationships on a case-by-case basis with the information they have
                            available at that time, according to Border Patrol and OFO headquarters
                            officials. For example, these officials stated that agents and officers




                            53We reviewed CBP policies and procedures in effect from October 2015 through
                            December 2019. A January 13, 2020 court order in Ms. L. v. ICE held that the government
                            “bear[s] the burden to prove lack of parentage before making a separation decision” and
                            that “subjective concerns about parentage—or inability to validate documentation—are an
                            insufficient basis for separation when those concerns can be definitively addressed
                            through use of readily accessible, inexpensive and accurate scientific testing.” Ms. L. v.
                            ICE, No. 18-0428 (S.D. Cal. Jan. 13, 2020) (order granting in part and denying in part
                            plaintiffs’ motion to enforce preliminary injunction). Any policies and procedures issued by
                            CBP in response to this order were not included in the scope of our review.
                            54In this report, we use the terms “potentially invalid family relationships” and “potentially
                            invalid family units” to describe situations in which adults may be falsely claiming to be the
                            parent of a child under the age of 18.
                            55The policy also stipulates that these fraud cases, in which CBP determines family
                            relationships to be invalid, should be processed in accordance with the Trafficking Victims
                            Protection Reauthorization Act of 2008.




                            Page 35                                              GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9355 Page 44 of
                                     118




                         •   review any available documentation, such as birth certificates,
                             presented by individuals; 56
                         •   monitor interactions between adults and children to assess whether
                             interactions are typical of that of a parent and child; and
                         •   generally use their law enforcement training, such as interviewing
                             skills, to help assess the validity of family relationships.
                         Border Patrol and OFO officials noted that, in some instances, individuals
                         have admitted to falsely posing as a family, while other times agents and
                         officers have to make an assessment based on the totality of the
                         information available to them. In accordance with CBP policy, Border
                         Patrol and OFO are to generally hold individuals no longer than 72 hours,
                         so Border Patrol and OFO officials stated they must assess the validity of
                         the family units based on available information during the time they have
                         individuals in custody. According to Border Patrol and OFO officials and
                         documents, they have observed cases in which (1) a family unit claims a
                         child is under 18 years of age, but agents suspect the child is older, and
                         thus they do not meet CBP’s definition of a family unit, or (2) the adult
                         claims to be the parent, but Border Patrol has concerns that the adult is
                         another family relation, such as an aunt or older sibling, or the adult is not
                         related to the child at all. In June 2019, the Acting Secretary of Homeland
                         Security testified that CBP identified “almost 4,800 migrants this year” in
                         family units that CBP agents and officers determined to be “fraudulent” in
                         nature. 57

                         In cases when Border Patrol agents or OFO officers, with approval from
                         their respective supervisors, assess that the relationship of a family unit
                         may not be valid, the child is to be processed as a UAC and transferred to
                         ORR. Specifically, according to Border Patrol and OFO officials and
                         documents, agents and officers are to indicate in their data systems that
                         the adult and child were separated and the reason why, and then refer
                         the child to ORR as a UAC. For Border Patrol, this process involves



                         56Border Patrol and OFO officials said that agents and officers may also consult with
                         foreign consulate officials to assess the authenticity of birth certificates or other
                         documents.
                         57DHS Legislative Proposals: Hearing Before the S. Comm. on the Judiciary, 116th Cong.
                         (2019) (statement of Kevin McAleenan, Acting Sec’y, U.S. Dep’t of Homeland Sec.). The
                         DHS Acting Secretary did not indicate in his written testimony the exact period during
                         which CBP identified the 4,800 migrants.




                         Page 36                                            GAO-20-245 DHS Processing of Families
   Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9356 Page 45 of
                                        118




                             removing the family unit number linking their records. 58 Border Patrol and
                             OFO do not consider these cases to be family separations, since CBP
                             assessed that the individuals may not be part of a valid family unit.
                             According to CBP’s June 2018 policy, if a child arrives with an adult
                             claiming to be the child’s parent, a supervisory-level OFO or Border Patrol
                             official must give approval before an agent or officer transfers a child to
                             ORR as a UAC. 59

                             According to Border Patrol and OFO headquarters officials, if an adult
                             wishes to appeal CBP’s assessment, the adult may raise the issue with
                             ICE officers when transferred to an ICE detention facility. Border Patrol
                             headquarters officials told us that its agents generally explain to the
                             adults that Border Patrol is processing them separately from the children
                             they arrived with due to concerns about the validity of the family
                             relationship. OFO headquarters officials told us that OFO does not
                             generally notify adults when processing the adults and children in
                             potentially invalid family units because they stated they do not want to
                             jeopardize the safety of the child if they suspect fraud, smuggling, or
                             trafficking. According to Border Patrol and OFO officials, they may
                             separate adults and children who they are concerned might not be valid
                             family units to ensure the safety of the child—for example, if agents and
                             officers cannot be certain that the child has not been a victim of trafficking
                             by the accompanying adult. Further, Border Patrol, OFO, and ICE officials
                             stated that ICE and ORR are better positioned to further investigate these
                             cases if an adult refutes CBP’s assessment that the family unit was
                             invalid, because CBP must generally hold individuals for a short period. In
                             addition, ICE and ORR are the agencies most involved in reunifying
                             family units, when appropriate.

Documenting Cases of         CBP began tracking the number of potentially invalid family units in 2018.
Potentially Invalid Family   On April 19 and June 29, 2018, Border Patrol and OFO, respectively,
Relationships                issued guidance about updates to agency data systems and issued
                             guidance to enable agents and officers to record potentially invalid family
                             units. That is, if the appropriate Border Patrol and OFO managers give
                             approval, agents and officers separate potentially invalid family units, and
                             record the separation and the reason for it in agency data systems,

                             58According to Border Patrol officials and data, the deleted family unit number is saved in
                             Border Patrol’s database.
                             59The memorandum specifies the approving official must be a Border Patrol watch
                             commander or an OFO GS-14 watch commander, port director, or equivalent position.




                             Page 37                                             GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9357 Page 46 of
                                     118




                         according to Border Patrol and OFO officials and documents. More
                         specifically:

                         •   Border Patrol agents are to delete the family unit number from the
                             parents’ and children’s records, and indicate the reason from options
                             that include “child is over the age of 18,” “no family relationship,” or
                             “no family relationship–prosecuted.” 60
                         •   OFO officers are to indicate that a child was separated from the adult
                             with whom they arrived, and are to indicate the reason as “fraudulent
                             relationship.”
                         Border Patrol and OFO officials noted observing cases of potentially
                         invalid family units, and Border Patrol data indicate an increase in the
                         number since Border Patrol began tracking the cases in April 2018.
                         Specifically, during our fall 2018 visits to ports of entry and border stations
                         in Texas and California, Border Patrol and OFO officials stated they have
                         observed suspected or confirmed cases of adults falsely claiming to be a
                         child’s parent, including occasional instances of seeing the same child
                         apprehended multiple times, but with different adults claiming to be their
                         parents. From April 19, 2018 through March 31, 2019, CBP data indicate
                         that CBP referred at least 921 children to ORR (918 by Border Patrol and
                         3 by OFO) due to CBP’s concerns that the family relationships were
                         potentially invalid. 61 During the same period, Border Patrol data also
                         indicated that 2,245 adults were processed separately from the children
                         with whom they were apprehended due to concerns about the validity of
                         the family relationships. 62 By comparison, Border Patrol data indicated
                         that agents processed 256,743 adults and children in valid family units
                         during this period. However, from July 1, 2018 through March 31, 2019,
                         the number of individuals Border Patrol assessed as part of potentially
                         invalid family units grew at a faster rate than the number of individuals

                         60Border  Patrol’s “no family relationship–prosecuted” is meant to indicate that the adult
                         was referred by Border Patrol for criminal prosecution, but does not indicate the type of
                         criminal charge, according to Border Patrol officials.
                         61We selected this time frame based on the availability of CBP data. Specifically, on April
                         19, 2018, Border Patrol began tracking those adults and children initially processed as a
                         family unit, then subsequently separated due to Border Patrol’s concerns they were a
                         potentially invalid family unit. OFO issued guidance about tracking these cases on June
                         29, 2018. CBP data through the second quarter of fiscal year 2019 (ending on March 31,
                         2019) was the most current available data at the time of our review.
                         62OFO’s data system does not link parents’ and children’s records, so OFO data do not
                         systematically capture the number of adults assessed to be part of a family unit officers
                         determined may not be valid.




                         Page 38                                              GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9358 Page 47 of
                                     118




                         apprehended in valid family units. 63 Specifically, the average monthly
                         increase in adults and children Border Patrol assessed to be in potentially
                         invalid family units rose by about 70 percent per month, on average,
                         during this period. Meanwhile, Border Patrol data indicate the rate of
                         increase for adults and children in valid family units was about 53 percent
                         per month, on average.

                         However, some of the family units that CBP assessed to be potentially
                         invalid are subsequently found to be valid, according to ORR and ICE
                         officials. According to ORR officials and records of UAC involved in family
                         separations from June 28, 2018 through June 28, 2019, ORR was aware
                         of only 46 cases in which CBP referred a child to ORR care because CBP
                         had assessed the family unit to be invalid. 64 In at least 10 of those cases,
                         the family was later determined to be valid and the child reunited with his
                         or her separated parent, according to ORR officials, as of June 2019.
                         Anecdotally, ICE headquarters officials stated that there are occasionally
                         cases in which CBP referred a child to ORR because agents or officers
                         assessed the family to be an invalid family unit, but ICE or ORR later
                         determined the family was valid and eligible to be reunified. For example,
                         ORR’s records on family separations included instances in which the
                         validity of family relationships was determined through DNA testing.

                         ICE officials stated that its officers are able to conduct additional research
                         about the validity of family relationships, as needed, once an adult has
                         been transferred to its custody and the child to ORR. However, ICE does
                         not track how often potentially invalid family units are later assessed to be
                         valid and reunited, and, therefore, could not provide an exact number of
                         how often this has occurred. DHS and ICE officials have tracked the
                         outcomes of some deployments of ICE officers to help CBP assess the
                         validity of family relationships. Specifically, the Acting Secretary of
                         Homeland Security testified before the Committee on Oversight and
                         Government Reform in the House of Representatives on July 18, 2019
                         that CBP agents and officers referred 2,475 family unit members they

                         63We   analyzed Border Patrol’s apprehensions data beginning in July 1, 2018, which was
                         the first full month after CBP issued guidance related to “fraudulent claims of a parental or
                         legal guardian relationship.”
                         64ORR officials provided us with a spreadsheet of family separations that occurred during
                         this period, which they use to track and confirm family separations in collaboration with
                         ICE and CBP officials. According to ORR officials, they became aware of some of the
                         cases after the June 2018 to June 2019 period, and were aware of 46 of these cases as of
                         September 23, 2019.




                         Page 39                                              GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9359 Page 48 of
                                     118




                         suspected had invalid family relationships to go through an additional
                         assessment by ICE officers who, among other training and skills, have
                         specialized forensic interviewing skills. 65 The ICE officers assessed 352
                         of the 2,475 individuals—approximately 14 percent—to be invalid family
                         members. Additionally, an ICE official also testified before the Senate
                         Committee on Homeland Security and Governmental Affairs on June 26,
                         2019, and described a May 2019 pilot that involved voluntary rapid DNA
                         testing for some individuals. According to this official, 16 of the 84 family
                         units tested, around 19 percent, proved not to be the parent of the child
                         with whom they arrived. 66 According to ICE officials, those family units it
                         determined to have valid family relationships while still in CBP custody,
                         based on the available evidence, remained together as a family unit and
                         were not separated.

                         On June 27, 2018, the CBP Commissioner issued a policy memorandum
                         requiring that “fraudulent claims of parental or legal guardianship
                         relationship” should be “well-documented to support such claims”;
                         however, CBP does not have guidance to clarify how agents and officers
                         are to fulfill that requirement. Border Patrol and OFO headquarters
                         officials indicated that taking the aforementioned steps to record
                         information in agency data systems meets the CBP policy requirement for
                         documentation. In addition, according to Border Patrol and OFO officials,
                         agents and officers also record details of the apprehension on the Form I-
                         213, which is required for all individuals. However, neither Border Patrol
                         nor OFO has guidance about whether or what details about a family unit
                         being assessed as potentially invalid should be included on the Form I-
                         213. Learning about the details of these cases and why CBP made its

                         65See Acting Secretary Kevin K. McAleenan: Hearing Before the House Committee on
                         Oversight and Government Reform, 116th Cong. (2019).
                         66On June 26, 2019, an official from ICE’s Homeland Security Investigations testified
                         before the Senate Committee on Homeland Security and Governmental Affairs that this
                         ICE office has deployed teams of special agents, intelligence analysts, forensic interview
                         specialists, and document fraud examiners to interview individuals CBP suspected were
                         part of invalid family units. Between mid-April and June 21, 2019, the ICE Homeland
                         Security Investigations team identified “316 fraudulent family units, 599 fraudulent
                         documents, and presented 629 individuals for criminal violations.” See The Exploitation of
                         Migrants Through Smuggling, Trafficking, and Involuntary Servitude: Hearing Before S.
                         Comm. on Homeland Sec. and Gov’tl Affairs 4 (2019) (statement of Gregory C. Nevano,
                         Assistant Dir., Homeland Sec. Investigations, U.S. Immigration and Customs
                         Enforcement). According to the testimony, the Rapid DNA testing pilot occurred from May
                         6 through May 10, 2019, in two locations in Texas with the highest rates of family unit
                         apprehensions along the southwest border to assess the prevalence of potentially invalid
                         family units.




                         Page 40                                            GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9360 Page 49 of
                                     118




                         assessment is important to ICE officials in the event an adult refutes the
                         assessment and ICE must take additional steps to determine the validity
                         of the family relationship.

                         ICE officials can view the information CBP agents and officers record on
                         the Form I-213, since ICE officers can access the form in a database it
                         shares with CBP. However, the headquarters official responsible for
                         coordinating ICE’s family and juvenile programs stated that the level of
                         detail included in the forms varies by location and the narrative often does
                         not include details about the reason why CBP considered a family unit
                         potentially invalid. ORR officials also stated this information would be
                         helpful to ORR because it may be relevant to the decisions ORR staff
                         make for UAC, such as selecting sponsors. ORR intake staff told us that
                         the documents they receive from CBP accompanying UAC referrals
                         typically do not contain narrative information about agents’ or officers’
                         concerns about potentially invalid family relationships.

                         While CBP tracks cases on potentially invalid family units in its data
                         systems, this tracking does not (1) document the circumstances to
                         support the assessment of invalidity or (2) provide complete and timely
                         information for ORR and ICE to help them to fulfill their responsibilities,
                         including to review cases in which CBP initially determined a family to be
                         invalid but further investigation is needed. Rather, CBP’s data systems
                         only track the assessment of invalidity by allowing agents to select that as
                         a reason from a set of options, but do not track the circumstances to
                         support that assessment. However, CBP policy directs that these cases
                         be “well-documented to support such claims.” Standards for Internal
                         Control in the Federal Government state that management should use
                         quality information to achieve the entity’s objectives. 67 In doing so,
                         management should identify the information needed to achieve objectives
                         and address risks, and should consider the expectations of both internal
                         and external users. Providing guidance on what narrative information
                         Border Patrol agents and OFO officers are to document on a child’s and
                         the accompanying adult’s Forms I-213 about potentially invalid family
                         units could help better ensure that the events are well-documented to
                         support such assessments, in accordance with CBP policy. Further, this
                         could help ensure that ICE and ORR officials have relevant details they
                         need to make decisions for adults and children in their custody, including


                         67GAO-14-704G.




                         Page 41                                    GAO-20-245 DHS Processing of Families
  Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9361 Page 50 of
                                       118




                              reuniting valid family units, where appropriate, before adults are removed
                              from the United States.


CBP Developed Policies        CBP, Border Patrol, and OFO have developed policies and procedures
and Procedures for Family     for those agents and officers responsible for recording and approving
                              family separations; however, Border Patrol and OFO do not have
Separations, but Border
                              sufficient controls to ensure (1) Border Patrol agents are accurately and
Patrol and OFO Do Not         consistently recording family separations in their data systems, (2) Border
Have Sufficient Controls to   Patrol and OFO’s data systems accurately capture separation reasons
Ensure Information Is         that are consistent with CBP policy, and (3) required forms include
Accurately and                sufficient details about the circumstances of the separations.
Consistently Captured         Regarding policies and procedure for family separations, according to
                              CBP’s June 2018 policy, a Border Patrol watch commander, or equivalent
                              position, must approve every family separation. 68 Border Patrol and OFO
                              officials told us that higher-level officials, such as Border Patrol sector
                              chiefs or Port Directors, are often involved in decisions to separate family
                              units. A 2015 CBP policy requires that agents and officers record family
                              separations in agency data systems. Further, after updating data systems
                              to track family separations in 2018, as previously described, Border Patrol
                              and OFO issued written guidance to agents and officers with specific
                              instructions on how to record family separations in its data systems. For
                              example, Border Patrol issued guidance about how to record family
                              separations in its data system in May 2018, August 2018, and April
                              2019. 69

                              In addition, Standards for Internal Control in the Federal Government
                              state that management should use quality information to achieve the
                              entity’s objectives, and identify the information needs to address risks. 70
                              In doing so, managers should also consider the expectations of both
                              internal and external users when collecting information. Further, changes
                              in conditions affecting the entity and its environment often require

                              68The memorandum specifies the approving official must be a Border Patrol watch
                              commander or an OFO GS-14 watch commander, port director, or equivalent position.
                              69Some of Border Patrol’s written guidance also included instructions on how to record
                              temporary separations, in which family units are reunited while still in Border Patrol
                              custody, and these temporary separations can be distinguished from permanent
                              separations in Border Patrol’s aggregated data, according to Border Patrol officials.
                              70GAO-14-704G.




                              Page 42                                           GAO-20-245 DHS Processing of Families
   Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9362 Page 51 of
                                        118




                            managers to revise the internal control system, on a timely basis to
                            maintain effectiveness.

Recording Border Patrol’s   Our analysis of Border Patrol and ORR data indicates that Border Patrol
Family Separations          agents have not accurately and consistently recorded family separations
                            in the data systems. Specifically, we reviewed a random,
                            nongeneralizable sample of 40 ORR records for UAC involved in family
                            separations between June 28, 2018, and March 31, 2019 and found
                            matches for all 40 of the children in Border Patrol apprehensions data. 71
                            Among the 40 records, we identified cases in which agents had not
                            documented the family separation in Border Patrol’s data system, as
                            required by CBP and Border Patrol policy. 72 Specifically, Border Patrol
                            data indicated the agent had not processed the separation in the Border
                            Patrol data system for 10 of the 40 UAC involved in family separations.
                            That is, in these cases, Border Patrol agents processed the parents and
                            children together with a family unit number, but did not take the necessary
                            steps in the system to separate them and document the reason why the
                            separation occurred.

                            We shared the results of our analysis with Border Patrol officials, and
                            these officials acknowledged that the discrepancy between Border Patrol
                            and ORR data on family separations may be attributable, in part, to
                            human error—that agents had not correctly recorded family separations in
                            Border Patrol’s data system. However, the officials were unsure of the
                            extent of the problem. Thus, it is unclear whether Border Patrol has
                            accurate records of all separated parents and children in its automated
                            data system.

                            Border Patrol officials stated that data entry errors may have grown with
                            increased processing demands and strained resources faced by Border
                            Patrol as the volume of family units apprehended increased in fiscal years
                            2018 and 2019. However, as mentioned, federal internal control
                            standards provide that changes in conditions—such as increased

                            71As described previously, we reviewed the sample of records after finding a discrepancy
                            between the number of potential family separations recorded by ORR and family
                            separations recorded by Border Patrol. Our findings cannot be used to estimate the extent
                            of the problem for the total population of family units processed by Border Patrol during
                            this period because we used a small, nongeneralizable random sample to conduct our
                            analysis rather than a representative sample.
                            72These errors are different than those previously described in this report, which were also
                            found during this analysis.




                            Page 43                                             GAO-20-245 DHS Processing of Families
   Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9363 Page 52 of
                                        118




                               processing demands agents faced during periods of increased
                               apprehensions of family units—often require managers to revise the
                               internal control system. Developing and implementing additional controls
                               to ensure that Border Patrol agents accurately record family separations
                               in the data system, consistent with CBP and Border Patrol policies, would
                               better enable Border Patrol to maintain complete and accurate
                               information on all family separations. For example, an additional control
                               could be to require Border Patrol or OFO managers conducting
                               supervisory review of each apprehension to check that family separations
                               have been accurately recorded in the data system.

Recording Reasons for Family   CBP, Border Patrol, and OFO have policies and procedures in place for
Separations in Border Patrol   those agents and officers responsible for approving family separations
and OFO Systems                and recording the reasons in agency data systems. On June 27, 2018,
                               the CBP Commissioner issued a memorandum to the Chief of the Border
                               Patrol and to the Executive Assistant Commissioner of OFO to provide
                               direction on complying with the June 26, 2018, federal court order in Ms.
                               L. v. ICE that generally prohibits the government from separating parents
                               from their children, to include potential reasons that may warrant
                               continued family separations. Specifically, the memorandum states that
                               separations may occur only for the following reasons: (1) the parent has
                               criminal convictions for violent misdemeanors or felonies, (2) CBP plans
                               to refer the parent for a felony prosecution, (3) the parent poses a danger
                               to the child, or (4) the parent has a communicable disease. On June 29,
                               2018, OFO issued a policy memorandum reiterating the potential
                               separation reasons included in CBP’s June 27, 2018 policy
                               memorandum. According to Border Patrol headquarters officials, Border
                               Patrol did not issue any further implementing guidance.

                               Border Patrol and OFO officials stated that agents and officers are to use
                               all available information to determine whether a family separation is
                               warranted. Such information may include available birth certificates,
                               personal observations of the family unit’s behavior, results of background
                               checks for criminal and immigration history, and results from available
                               medical assessments. In some instances, Border Patrol and OFO officials
                               stated that agents and officers may not always have complete
                               information, such as when a database indicates a parent’s arrest but does
                               not indicate whether he or she was convicted of the charge, but that
                               agents and officers are to weigh the totality of the circumstances. For
                               situations in which agents and officers are unsure whether to separate a




                               Page 44                                   GAO-20-245 DHS Processing of Families
      Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9364 Page 53 of
                                           118




                                                             family, CBP’s policy states that agents and officers should contact their
                                                             local Office of Chief Counsel for guidance. 73

                                                             Although Border Patrol and OFO data systems allow agents and officers
                                                             to select among options to indicate the reason for a family separation, the
                                                             reasons available in the systems do not fully align with CBP policy. For
                                                             example, Border Patrol’s data system does not include an option that
                                                             indicates the parent poses a danger to the child—one of the reasons
                                                             articulated in the Commissioner’s June 2018 memorandum. Table 8
                                                             shows how the separation reasons available in Border Patrol and OFO
                                                             data systems compared with the potential separation reasons established
                                                             in CBP’s June 2018 family separations policy.

Table 8: Options for Family Separation Reasons in U.S. Border Patrol and Office of Field Operations (OFO) Data Systems, as
of April 2019, Compared with 2018 U.S. Customs and Border Protection (CBP) Policy on Family Separations

                                                                                                                GAO examples of how reasons in
Reason for family                                                                   Options for family          Border Patrol and OFO data
separation identified in                  Options for family separation             separation reason in Border systems do not fully align with
June 2018 CBP policyª                     reason in OFO data systemb                Patrol data systemc         CBP policy
Parent / legal guardian                   Criminality of parent / legal             Not applicable                       Border Patrol does not have a
presents a danger to the                  guardian–child safety concern                                                  separation reason that indicates the
child                                                                                                                    parent is a danger to the child.
CBP refers the parent / legal Prosecution of parent / legal                         Family member prosecuted             It is unclear from these Border Patrol
guardian for prosecution of a guardian                                              for criminal history                 separation reasons and OFO’s
felony                                                                              Family member prosecuted             separation reason “prosecution of
Parent / legal guardian has               Criminality of parent / legal             for other reasons                    parent / legal guardian” whether the
                                                                                                                         family unit was separated due to
a criminal conviction for                 guardian–child safety concern
                                                                                                                         plans to prosecute a family unit
violent misdemeanors or
                                                                                                                         member for a felony or due to a
felonies
                                                                                                                         previous criminal conviction for a
                                                                                                                         felony or violent misdemeanor, as
                                                                                                                         established in CBP policy.
Parent / legal guardian has               Long-term medical emergency–              Family member hospitalized           Border Patrol’s and OFO’s reasons
a communicable disease                    family separated                                                               are broader than the reason included
                                                                                                                         in CBP policy.
Source: GAO analysis of CBP, Border Patrol, and OFO documents. | GAO-20-245

                                                             ªU.S. Customs and Border Protection, Interim Guidance on Preliminary Injunction in Ms. L. vs. ICE,
                                                             No. 18-428 (C.D. Cal. June 26, 2018) (June 27, 2018).
                                                             b
                                                              OFO’s data system also includes “at the request of U.S. Immigration and Customs Enforcement” as
                                                             an option to explain why family separations occur. OFO officials explained that occasionally ICE
                                                             denies a referral from OFO to accept custody of a family unit, as ICE has determined the family unit is
                                                             not suitable to be detained at a family residential center or released into the United States, due to, for
                                                             example, a parent’s criminal history. In these cases, if OFO officers decide to separate the family unit,

                                                             73For example, the memorandum states that any questions about what constitutes a
                                                             violent misdemeanor or felony should be referred to the local Office of Chief Counsel.




                                                             Page 45                                                     GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9365 Page 54 of
                                     118




                         they are to select this reason in the OFO data system. While this situation is not covered as a
                         potential separation reasons in CBP policy, OFO officials stated that having this option allows them to
                         track how often these situations occur. Prior to April 1, 2019, OFO’s had a separation reason of
                         “medical emergency,” which was not detailed enough to indicate whether the family separation was
                         temporary or permanent. On April 1, 2019, OFO updated its separation reasons to make that
                         distinction.
                         c
                           As of August 2, 2018, agents select from a menu of separation reasons for separated adults, and for
                         children, the Border Patrol system automatically assigns the separation reason “family member
                         juvenile–lead separated” for each child the agent separates, according to Border Patrol headquarters
                         officials and documents. Prior to that time, agents selected separation reasons for children from the
                         same menu of options that is used for adults. Border Patrol’s data system also includes “family
                         member–gang affiliation” and “family member–extraditable warrant” as options to explain why family
                         separations occur. While these situations are not covered as potential separation reasons in CBP
                         policy, Border Patrol officials stated that agents encounter these situations and, therefore, it is
                         valuable to track how often family units are separated as a result. The data system also has an option
                         for “family member–terrorist” but this reason did not appear in the data provided by Border Patrol.
                         Between April 19, 2018, and August 2, 2018, Border Patrol’s data system included the separation
                         reason “family member–prior immigration violation(s) and order of removal.” This reason was listed
                         for about 160 family unit members separated from April 19, 2018, through June 27, 2018, and
                         according to Border Patrol officials was to be used when Border Patrol intended to prosecute the
                         parent for illegal reentry after a prior deportation order, but the parent was ultimately not prosecuted
                         by the Department of Justice.


                         Border Patrol and OFO headquarters officials stated they were unsure
                         why the separation reasons available in the data systems do not fully
                         align with CBP policy on family separations, but stated that the data
                         system reasons have an implicit link to CBP policy. They stated that
                         Border Patrol and OFO officials review and approve each family
                         separation to ensure it meets CBP policy. In addition, OFO headquarters
                         officials stated that it issued guidance in June 2018 that reiterated CBP’s
                         policy on potential reasons for family separations. However, as illustrated
                         in table 8, it is sometimes not clear how separation reasons in Border
                         Patrol’s and OFO’s data systems align with CBP policy. For example,
                         Border Patrol’s option for “family member prosecuted for other reasons”
                         does not provide enough information to determine whether Border Patrol
                         is referring a parent for the prosecution of a felony, as required by CBP
                         policy.

                         Both Border Patrol and OFO have previously changed separation
                         reasons in agency data systems, and in June 2019 Border Patrol officials
                         stated they continue to analyze the need for updates. 74 As of October
                         2019, these officials stated that Border Patrol and OFO do not have any
                         current plans to update the separation reasons in their data system. CBP
                         officials who conduct supervisory review of files and approve family

                         74As noted in table 8, in August 2018 and April 2019, Border Patrol and OFO,
                         respectively, adjusted the separation reasons available to agents and officers in agency
                         data systems.




                         Page 46                                                    GAO-20-245 DHS Processing of Families
   Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9366 Page 55 of
                                        118




                               separations rely, in part, on the information agents and officers record in
                               Border Patrol and OFO data systems, in conducting reviews and sharing
                               information, according to Border Patrol and OFO officials. Updating
                               Border Patrol’s and OFO’s data systems to ensure that options for
                               separation reasons clearly align with CBP policy could help ensure that
                               CBP makes decisions about family separations in accordance with CBP
                               policy and that data CBP collects reflects that.

Recording Information about    CBP’s policies related to family separations do not include written
Family Separations on Border   requirements that agents and officers record a description of the family
Patrol’s Form I-213            separation. However, Border Patrol and OFO officials stated that they
                               expect agents and officers to record the circumstances surrounding family
                               separations on a narrative section of each family member’s Form I-213.
                               Yet we found that Border Patrol agents are not consistently recording
                               detailed information about family separations on the Form I-213—the
                               official record of the apprehension.

                               Specifically, we analyzed a nongeneralizable sample of Forms I-213 for
                               family units whom Border Patrol separated and found that, for most of the
                               family separation cases, one or more of the selected forms had missing
                               or inconsistent information in the narrative descriptions. Specifically, we
                               reviewed a sample of Forms I-213 for 23 family separation cases,
                               involving 27 children and 25 parents. 75 These separations occurred
                               across each of the Border’s Patrol’s nine southwest border sectors
                               between June 28, 2018 and March 30, 2019. 76 In particular, we assessed
                               (1) whether the forms included a reason for the separation, (2) whether
                               the descriptions of the cases provided enough information to determine




                               75Two of the separation cases involved family units with two parents. In these instances,
                               one of the parents was separated and the other remained with the child or children. As a
                               result, Border Patrol did not refer the children to ORR, according to Border Patrol officials.
                               76We reviewed a sample of Forms I-213 prepared by Border Patrol agents, because
                               approximately 95 percent of UAC are referred to ORR by Border Patrol, while OFO and
                               ICE refer the remaining 5 percent, according to ORR officials. The officials estimated the
                               same percentages apply to UAC involved in family separation, based on their review of
                               referral information. Thus, we did not review a sample of Forms I-213 prepared by OFO
                               officers. We asked Border Patrol to provide us with the three most recent family
                               separations during the period of June 28, 2018 through March 30, 2019, in each of Border
                               Patrol’s nine sectors. Two of the sectors only had one family separation during that period,
                               so we reviewed a total of 23 family separations.




                               Page 47                                              GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9367 Page 56 of
                                     118




                         whether or not the reason met CBP policy, 77 and (3) whether the
                         information recorded for each separation case was consistent across the
                         parents’ and children’s forms. On the basis of our review of the forms, we
                         found there was missing or inconsistent information on one or more of the
                         family members’ forms for 18 of the 23 separated family units.
                         Specifically, we found

                         •   for three of the 23 family separations, there was no indication that a
                             separation had occurred on one or more of the family members’
                             forms; for 20 of the 23 family separations, all of the family members’
                             forms included some indication of a family separation;
                         •   Seven of the 25 parents’ forms and seven of the 27 children’s forms
                             did not contain a narrative description explaining why the separation
                             occurred; and
                         •   17 of the 25 parents’ forms included sufficient narrative information to
                             determine whether the separation met CBP policy; 12 of the 27
                             children’s forms included enough information to make that
                             determination.
                         In addition, even among those forms with sufficient information to
                         determine whether the reason met CBP policy, we found inconsistencies.
                         For example:

                         •   Three parents’ and four children’s forms included information that
                             implied that the parent could potentially present a danger to the child,
                             but the actual separation reason noted on the form was something
                             different, such as the parents’ criminal history. For example, the
                             criminal history information provided on one parent’s Form I-213
                             included information about an arrest for kidnapping, but did not
                             include evidence that the arrest resulted in a conviction, making it
                             difficult to determine whether the separation aligned with CBP policy
                             and, in particular, what reason the separation would fall under.
                         •   For nine of the 23 family separations, the separation reason was listed
                             as the parent’s criminal history on one of the family member’s forms,
                             but there was missing or inconsistent information on the other family
                             members’ forms. For example, in one instance, the father’s Form I-
                             213 indicated he had been convicted of sexually assaulting a 12-year-

                         77For this analysis, we did not assess whether the separation itself met CBP policy, but
                         rather whether the Forms I-213 documented information about the circumstances
                         surrounding the separation that could be used to assess whether the separation aligned
                         with the reasons outlined in CBP policy.




                         Page 48                                            GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9368 Page 57 of
                                     118




                             old child, but there was no separation reason and no information
                             about the parent’s criminal history provided on the child’s form.
                         According to ICE officials responsible for monitoring family separations,
                         and reunifying family units where necessary, the narrative information on
                         the Form I-213 is ICE officers’ primary source of information about the
                         circumstances of a family separation. ICE officers need detailed
                         information, according to officials, to help conduct additional research to
                         confirm whether a separation was warranted or respond to requests for
                         information from ORR. In addition, ORR officials told us that they would
                         benefit from CBP recording certain information on a child’s Form I-213—
                         such as the type and timing of a parent’s criminal conviction or whether
                         the parent may pose a danger to the child—and sharing that information,
                         to better inform ORR’s decisions about where and with whom to place
                         UAC when they leave ORR custody.

                         However, CBP has not issued guidance on what descriptive details
                         surrounding family separations agents and officers are to record on the
                         Form I-213, based on our review of CBP documents. In addition, Border
                         Patrol officials stated that they do not have written guidance for agents
                         about what information should be captured on the Form I-213.
                         Conversely, OFO issued guidance stating that the Form I-213 must be
                         annotated with the reason for the family separation, the name of the
                         approving manager, and, at a minimum, the biographical information and
                         “A-number”—a unique identifier for noncitizens apprehended by CBP—of
                         the parent(s) and children. 78 Border Patrol and OFO headquarters
                         officials acknowledged that the level of detail documented on the Form I-
                         213 about separations may vary by agent or officer, and rely on their
                         supervisory review process to ensure that family separations are
                         consistent with CBP policy.

                         Border Patrol headquarters officials attributed missing separation reasons
                         or inconsistent information about the circumstances of the family
                         separations on the Forms I-213 to multiple factors. Specifically, they
                         acknowledged that Border Patrol has not issued guidance specifying what
                         descriptive details agents should include on the forms, and does not

                         78In addition, in June 2019, OFO headquarters officials stated that they expected officers
                         to include details, such as the location of the adult (e.g., the federal detention facility
                         where the adult is being held) or information about the parent’s criminal history if that is
                         the reason for the separation, on the child’s Form I-213. However, these additional
                         expectations are not documented in written guidance, according to OFO headquarters
                         officials.




                         Page 49                                              GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9369 Page 58 of
                                     118




                         have, for example, specific information that supervisors check for during
                         their review of each individual’s file. In addition, Border Patrol
                         headquarters officials noted that there have been great demands placed
                         on Border Patrol agents to expedite processing during periods of high
                         numbers of family units apprehended and crowding at Border Patrol
                         facilities. However, as noted previously, federal internal control standards
                         state that changes in conditions affecting the entity and its environment—
                         like an increase of family units apprehended along the southwest
                         border—often require management to change the entity’s internal control
                         system, as existing controls may not be effective for meeting objectives or
                         addressing risks under changed conditions.

                         As of October 2019, Border Patrol and OFO had no plans to (1)
                         implement additional controls to ensure that reasons for family
                         separations are included on individuals’ Form I-213 or (2) issue guidance
                         to agents and officers about what descriptive information about family
                         separations they should record on the forms. Developing and
                         implementing additional controls to ensure that Border Patrol agents and
                         OFO officers include a reason for the family separations on the parent’s
                         and child’s Forms I-213 could help CBP ensure its agents and officers are
                         separating family units in accordance with CBP policy. For example, an
                         additional control could be to require the Border Patrol or OFO manager
                         reviewing the information recorded on the Form I-213 to check that
                         certain information, such as the specific separation reason with relevant
                         details, has been included. In addition, without additional guidance on
                         what specific details Border Patrol agents and OFO officers are to include
                         in the narrative information about the family separation events on the
                         parent’s and child’s Forms I-213, ICE and ORR do not have complete or
                         consistent information to use in determining when it may be necessary to
                         reunify family units in accordance with the Ms. L. v. ICE court order.




                         Page 50                                    GAO-20-245 DHS Processing of Families
  Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9370 Page 59 of
                                       118




ICE Developed
Procedures for
Processing Family
Units, But Does Not
Systematically Track
ICE’s Family Unit
Separations in Its
Data System
ICE Developed               ICE has procedures for processing family units whom CBP apprehended
Procedures for Processing   and for releasing family units from ICE custody (see fig. 6).
Family Units Referred
from CBP




                            Page 51                               GAO-20-245 DHS Processing of Families
    Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9371 Page 60 of
                                         118




Figure 6: Key U.S. Immigration and Customs Enforcement (ICE) Procedures for Processing Family Units Apprehended along
the Southwest Border




                                       Notes: CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines
                                       a “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by their parent(s) or
                                       legal guardian(s). Therefore, in this report, we generally use the term “noncitizen” to refer to
                                       individuals who would meet the definition of “alien.” The Immigration and Nationality Act defines the
                                       term “alien” as “any person not a citizen or national of the United States.” See 8 U.S.C. § 1101(a)(3).
                                       a
                                        In addition to the availability of space, ICE officers consider whether the family unit is suitable for
                                       detention, and eligible for expedited removal proceedings. According to ICE officials, the vast majority
                                       of individuals detained at ICE’s family residential centers have been placed into expedited removal
                                       proceedings.
                                       b
                                        This screening only applies to those family units placed into expedited removal proceedings. With
                                       some exceptions, including unaccompanied alien children (UAC), noncitizens present in the United
                                       States without being admitted or paroled who are encountered by an immigration officer within 100 air
                                       miles of any U.S. international land border, and who have not established to the satisfaction of an
                                       immigration officer that they have been physically present in the United States continuously for 14
                                       days, may be placed into expedited removal. See 69 Fed. Reg. 48,877, 48,880 (Aug. 11, 2004); see
                                       also 6 U.S.C. § 279(g)(2) (defining “unaccompanied alien child”). DHS published a notice designating
                                       additional noncitizens as eligible for expedited removal on July 23, 2019, including eliminating the 100
                                       air miles requirement and expanding the 14-day time frame to 2 years. See 84 Fed. Reg. 35,409 (July
                                       23, 2019). This rulemaking was enjoined by the district court for the District of Columbia on



                                       Page 52                                                    GAO-20-245 DHS Processing of Families
   Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9372 Page 61 of
                                        118




                               September 27, 2019; as of February 2020, litigation was ongoing. Make the Road New York v.
                               McAleenan, No. 19-2369 (D.D.C. Sept. 27, 2019) (order granting preliminary injunction). Individuals
                               placed into expedited removal are to be ordered removed from the United States without further
                               hearing unless the individuals indicate either an intention to apply for asylum or a fear of persecution
                               or torture, in which case they are to be referred to DHS’s USCIS for a credible fear screening. See 8
                               U.S.C. § 1225(b); 8 C.F.R. §§ 208.30.
                               c
                                 Family units may seek review of a negative credible fear determination by an immigration judge. See
                               8 C.F.R. §§ 208.30(g), 1208.30(g). Additionally, family units may withdraw their credible fear claims
                               with an asylum officer. ICE removes family units that withdraw their credible fear claims from the
                               United States.
                               d
                                If USCIS DHS does not make a credible fear determination within 20 days, ICE officers typically
                               release the family unit with a notice to appear before an immigration court, pursuant to the 1997
                               Flores v. Reno Settlement Agreement. See Stipulated Settlement Agreement, Flores v. Reno, No. 85-
                               4544 (C.D. Cal. Jan. 17, 1997). This agreement has been overseen by the district court for the
                               Central District of California since 1997 and the judge in that case has issued multiple orders to clarify
                               the agreement as it has been implemented by the federal government, including orders related to the
                               20-day time frame and the agreement’s application to accompanied children and UAC.
                               e
                                When ICE releases family units from its custody to await immigration court proceedings, ICE officers
                               generally enroll the family unit’s head-of-household in its Alternatives to Detention program. The
                               program uses technology, such as ankle monitoring devices, to track the movement of the adult
                               family unit members whom it releases to the interior of the United States. In addition, most family
                               units are also released on orders that require the head-of-household to report telephonically or in-
                               person to ICE officers once they reach their destination in the United States.


Procedures for Taking Family   According to ICE field office officials, upon referral by CBP, ICE officers
Units into Custody from CBP    generally review the family unit’s files to ensure that CBP agents and
                               officers completed the forms sufficiently and, if not, ICE officers can return
                               the case to CBP. For example, ICE officers typically ensure that the
                               appropriate family unit member signed his or her copies of paperwork
                               provided by CBP. Additionally, according to ICE field office officials, ICE
                               officers have the discretion to decline the transfer of a family unit that they
                               determine is not suitable for detention in a family residential center or for
                               release.

                               When ICE accepts CBP’s referral of a family unit and receives custody
                               from CBP, ICE officers are to enter information about each family unit
                               member in ICE’s data system, both for family units that ICE plans to
                               detain and those it plans to release. ICE’s data system pulls some
                               information from CBP’s data systems. For example, ICE officers can find
                               basic biographic information about individual family unit members
                               apprehended by Border Patrol by searching for an individual by his or her
                               “A-number,” a unique identifier. In addition, ICE officers are to enter new
                               information, such as the location(s) where officers detained or released
                               the individual family unit members and the documents officers served to
                               them, among other things. For information about the family unit members
                               that ICE detained at its family residential centers, see appendix II.




                               Page 53                                                     GAO-20-245 DHS Processing of Families
   Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9373 Page 62 of
                                        118




Procedures for Releasing        Family units placed into expedited removal by CBP and detained in ICE
Family Units from ICE Custody   family residential centers—who express an intention to apply for asylum,
                                a fear of persecution or torture, or a fear of return—undergo screenings
                                conducted by an asylum officer. 79 These screenings occur during
                                detention and are to determine whether one or more family unit members
                                have a credible fear of persecution or torture. The outcome of the
                                screening (and review by an immigration judge, if requested after the
                                screening) determines whether ICE will remove the family unit from the
                                United States or release the family unit into the interior of the country to
                                pursue immigration relief or protection in full immigration proceedings.
                                Additionally, as stated previously, children may generally only be held in
                                federal immigration detention for 20 days pursuant to the Flores
                                Agreement. 80 Thus, if members of the family unit do not receive a credible
                                fear determination within 20 days, ICE generally releases the family unit
                                into the interior of the United States with a notice to appear before an
                                immigration court, which initiates full immigration proceedings.

                                From fiscal year 2015 through fiscal year 2018, ICE data indicate that 99
                                percent of family unit members who were detained in one of ICE’s family
                                residential centers were subsequently released by ICE into the interior of




                                79Current and former USCIS refugee officers and USCIS asylum officers who work in
                                other divisions of the agency on detail to the asylum office also screen credible fear cases
                                at ICE’s family residential centers. According to USCIS officials, all detailees receive
                                credible fear training and are supervised by a supervisory asylum officer who has
                                substantial experience adjudicating asylum applications. In addition, beginning in
                                September 2019, Border Patrol agents on assignment to USCIS began conducting
                                credible fear screenings at ICE’s family residential center in Dilley, Texas. Border Patrol
                                agents conducting credible fear screenings are to receive credible fear training from
                                USCIS before conducting reviews and are to be supervised by a supervisory asylum
                                officer who has substantial experience adjudicating asylum applications in order to satisfy
                                the statutory definition of an asylum officer. See 8 U.S.C. § 1225(b)(1)(E).
                                80IfDHS does not make a credible fear determination within 20 days, ICE officers typically
                                release the family unit with a notice to appear before an immigration court, consistent with
                                ICE’s parole authority and policy and the 1997 Flores v. Reno Settlement Agreement. See
                                8 U.S.C. § 1182(d)(5); Stipulated Settlement Agreement, Flores v. Reno, No. 85-4544
                                (C.D. Cal. Jan. 17, 1997). This agreement has been overseen by the district court for the
                                Central District of California since 1997, and the judge in that case has issued multiple
                                orders to clarify the agreement as it has been implemented by the federal government,
                                including orders related to the 20-day time frame and the agreement’s application to
                                accompanied children and UAC.




                                Page 54                                             GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9374 Page 63 of
                                     118




                         the United States. 81 For additional information about the outcomes for
                         family unit members detained in ICE family residential centers, see
                         appendix II.

                         According to ICE headquarters and field office officials, while a family unit
                         is at a family residential center, ICE officers typically assist family units
                         with their post-release plans by asking heads-of-household to identify
                         contacts in the United States, such as relatives, that the family unit can
                         stay with after leaving ICE custody. These contacts pay for the family
                         unit’s travel expenses if the family cannot purchase bus tickets, for
                         example, and ICE officers help coordinate these plans and typically drive
                         the family unit to the bus station upon release, according to ICE officials.
                         For family units who are not placed in a family residential center, ICE’s
                         procedures for assisting them with their post-release plans have varied
                         based on local conditions. 82 ICE headquarters and field office officials
                         explained that, prior to October 2018, when the volume of family units
                         arriving at the southwest border began to increase significantly, ICE
                         officers sometimes coordinated post-release plans for family units that did
                         not stay at a family residential center. However, officials stated ICE has
                         not had the resources to help family units with post-release plans since
                         that time and instead has generally relied on nongovernmental
                         organizations for this assistance.

                         When ICE releases family units from its custody to await immigration
                         court proceedings, ICE officers generally enroll the family unit’s head-of-
                         household in its Alternatives to Detention program. The program uses
                         technology, such as ankle monitoring devices, to track the movement of
                         the adult family unit members. ICE field office officials stated that the
                         availability of ankle monitoring devices and the volume of family units
                         arriving at the southwest border can impact whether or not ICE enrolls a



                         81ICE’s  detention data are not a complete record of information about what happened to
                         family units that it released to the interior of the United States or removed from the United
                         States. For example, some family units that ICE released from the United States in fiscal
                         year 2015 may have eventually been removed from the United States in a subsequent
                         fiscal year, but that information would not appear in ICE’s fiscal year 2015 detention data.
                         82For example, if ICE is serving release paperwork prepared by CBP, ICE officers would
                         typically release family units to nongovernmental organizations which, among other things,
                         help family units identify contacts and coordinate the travel to their destination in the
                         United States. However, in some locations, CBP is serving release paperwork and
                         releases family units to nongovernmental organizations directly.




                         Page 55                                              GAO-20-245 DHS Processing of Families
  Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9375 Page 64 of
                                       118




                            family head-of-household in its Alternatives to Detention program. 83 In
                            addition to ankle monitoring devices, most family units are also released
                            on orders that require heads-of-household to report telephonically or in-
                            person to ICE officers once they reach their destination in the United
                            States. ICE officials stated the level of continued supervision by ICE
                            officers is at the discretion of the ICE officer in charge of the family unit’s
                            case and may also be dependent on a variety of factors, such as whether
                            the family unit entered the United States at or between ports of entry,
                            whether the family unit received a positive credible fear determination,
                            and the head-of-household’s prior criminal and immigration record.


ICE’s Automated Data        ICE relies on a manual process to track family unit separations that occur
System Does Not Track       in ICE custody, but does not systematically record this information in its
                            data system. 84 ICE officers are to report all separations that occur in ICE
Family Unit Separations
                            custody to the headquarters office responsible for coordinating family and
That Occur in ICE Custody   juvenile programs. ICE headquarters officials in that office compile the
                            information received from the field offices to populate a spreadsheet,
                            which they use to track all separations that occur in ICE custody. 85 In
                            addition, according to ICE officials at headquarters, officers are to include
                            narrative information about the separation and the approving official’s
                            name in a comments field in the parent’s and children’s records in the
                            data system. According to ICE officials, the narrative information in the
                            83For example, officials told us that if there is a limited supply of ankle monitoring devices,
                            ICE officers would prioritize enrolling heads-of-household with criminal histories and prior
                            removal orders because ICE believes they are more likely to fail to appear at scheduled
                            immigration court proceedings. Additionally, ICE does not fit pregnant women or adults
                            with medical conditions with ankle monitoring devices.
                            84According   to ICE headquarters and field office officials, since the Ms. L. v. ICE court
                            order, ICE has rarely separated family units in its custody. However, ICE headquarters
                            and field office officials have acknowledged that there are some exceptions, including in
                            the San Antonio Field Office, where ICE officers at the family residential centers may learn
                            additional details about a parent’s criminal history or determine that a family unit is invalid
                            after a credible fear screening, for example.
                            85The spreadsheet includes the names and dates of birth of the separated parents and
                            children, where the separation took place, and the reason for the separation, among other
                            information. According to the spreadsheet, ICE separated 38 children from their parents
                            from July 18, 2018, through September 30, 2019, mostly due to the criminal history of the
                            parent with whom the child arrived. Additionally, ICE processed nine children separately
                            from the adults with whom they arrived due to ICE officers’ concerns that the family
                            relationship was not valid. We could not independently verify the number of children ICE
                            separated and the number of children ICE processed separately due to concerns that the
                            family relationship was not valid because ICE does not track family separations
                            systematically in its data system.




                            Page 56                                               GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9376 Page 65 of
                                     118




                         comment field is not searchable within ICE’s data system and ICE does
                         not have a mechanism, such as a drop-down menu, to systematically
                         record a family unit separation or the reasons for any separations that
                         occur in ICE custody. Thus, ICE cannot pull data from its system to track
                         such separations. ICE headquarters officials stated that these methods
                         are not an efficient and effective means to have readily available data on
                         family separations that occurred in ICE custody.

                         According to ICE policy for detained parents, detained parents maintain
                         their parental rights during removal proceedings. In particular, if ICE is
                         removing a parent from the United States, field office directors or their
                         designees are to accommodate, to the extent practicable, the detained
                         parent’s efforts to make arrangements for his or her minor child or
                         children, including for the children to be removed with the parent. As
                         such, before removing an adult from the United States, ICE officers are to
                         check the individual’s paper A-file, and specifically the individual’s Form I-
                         213, for any indication the adult arrived with a child, according to ICE
                         headquarters officials. In addition, according to ICE officials, ICE officers
                         are to review the individual’s record in ICE’s data system where ICE
                         officers would be alerted to whether the individual had ever been
                         separated from a child.

                         Given the limitations in ICE’s data system, officers would need to know to
                         review the narrative information in the comments field within the
                         individual’s records to determine whether he or she had been separated
                         from a child in ICE custody; however, none of ICE’s guidance documents
                         explain that officers are to look for such information in the narrative
                         comments field. Further, ICE officials told us that officers are not required
                         to check the spreadsheet maintained at ICE headquarters or contact
                         headquarters officials prior to removing adults from the United States. As
                         of November 2019, ICE headquarters officials stated they are working
                         with the ICE data unit to create a new module that would enhance ICE’s
                         ability to link and track family units in its data system, including capturing
                         information on families that ICE separates. According to ICE officials, ICE
                         has established a project team for this effort and hopes to deploy the
                         updates in the fourth quarter of fiscal year 2020. However, ICE did not
                         provide documentation with details, such as a project plan with time
                         frames for deploying these system updates, to verify these plans.

                         Standards for Internal Control in the Federal Government states that
                         management designs the entity’s information system and related control
                         activities to achieve objectives and respond to risks. Further,
                         management designs the entity’s information system and the use of


                         Page 57                                     GAO-20-245 DHS Processing of Families
  Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9377 Page 66 of
                                       118




                           information technology by considering the defined information
                           requirements for each of the entity’s operational processes. 86 Given that
                           ICE did not provide documentation with details about planned changes to
                           ICE’s data system, it is too early to determine whether and when ICE’s
                           planned system enhancements will include a mechanism that allows ICE
                           officers to systematically track family separations that occur in ICE
                           custody. Without a mechanism in its data system to systematically track
                           the family units it separates, ICE is unable to ensure that separated
                           parents who are subject to removal are able to make arrangements for
                           their minor child or children (including being removed with them), as
                           provided in ICE policy .


                           DHS and HHS have developed interagency agreements for the transfer
DHS and HHS Have           and placement of UAC between the two departments; however,
Interagency                information sharing gaps remain. In 2015, we reported that the
                           interagency process to refer UAC from DHS to HHS was inefficient and
Agreements with            vulnerable to errors because it relied on emails and manual data entry. 87
Roles and                  In addition, each DHS component (Border Patrol, OFO, and ICE)
                           submitted referrals for UAC to HHS’s ORR in a different way. To increase
Responsibilities           the efficiency and improve the accuracy of the interagency referral and
Regarding UAC, but         placement process for UAC, we recommended the Secretaries of
                           Homeland Security and Health and Human Services jointly develop and
Long-Standing              implement a documented interagency process with clearly defined roles
Information Sharing        and responsibilities for all agencies involved in the referral and placement
                           of UAC in HHS shelters. DHS and HHS concurred with our
Gaps Remain                recommendation. Since our 2015 report, DHS and HHS developed two
                           documents to guide interagency procedures related to the processing of
                           UAC. Specifically, in April 2018, HHS and DHS established a
                           memorandum of agreement regarding information sharing for UAC. In
                           addition, on July 31, 2018, DHS and HHS issued a Joint Concept of
                           Operations to memorialize interagency policies, procedures, and
                           guidelines related to the processing of UAC.

                           According to the April 2018 memorandum of agreement, among other
                           things ICE and CBP are to provide ORR with information at the time of
                           the referral and documents when the child is transferred to ORR,

                           86GAO-14-704G.

                           87GAO, Unaccompanied Alien Children: Actions Needed to Ensure Children Receive
                           Required Care in DHS Custody, GAO-15-521 (Washington, D.C.: July 14, 2015).




                           Page 58                                        GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9378 Page 67 of
                                     118




                         including whether the child was traveling with other individuals and the
                         Form I-213, so that ORR can make informed decisions for the child.
                         Specifically, once a child has been transferred to ORR, the agency begins
                         the process of identifying a potential sponsor for the child and, when a
                         potential sponsor is identified, ORR requests information about that
                         sponsor. At this step, according to the memorandum of agreement, ICE is
                         to conduct a screening of the potential sponsor that includes, at a
                         minimum, a biographic criminal check of national databases, a check for
                         warrants of arrest, and an immigration status check. 88 DHS is to provide
                         HHS with information necessary to conduct suitability assessments for
                         sponsors, including that which HHS would not otherwise have access. In
                         addition, to the extent permitted by law, and consistent with policy, DHS is
                         to report to ORR the results of any investigations it conducts that are
                         relevant to ORR’s determinations concerning the care and placement of
                         UAC.

                         According to the July 2018 Joint Concept of Operations, ICE or CBP
                         should use ORR’s data system to refer UAC to ORR whenever feasible. If
                         ORR’s data system is not available, DHS may email ORR a referral form
                         along with any supporting documentation. DHS is also to provide ORR
                         with specific documents, including the Form I-213, when the child is
                         transferred to ORR. In the event a child is separated from a parent or
                         legal guardian, CBP or ICE is to enter this information into ORR’s data
                         system, according to the Joint Concept of Operations. CBP or ICE is also
                         to include contact information for parents, legal guardians, or adult
                         relatives, as this information can assist in ORR’s reunification process, if
                         needed. ORR is to contact the child’s family to, among other things,
                         determine whether the child has a potential sponsor who resides in the
                         United States, and to facilitate visitation and contact with family members,
                         regardless of their immigration status. Finally, DHS is to preserve the
                         unity of families during repatriation, according to the Joint Concept of
                         Operations.

                         The memorandum of agreement and Joint Concept of Operations state
                         the roles and responsibilities of DHS and HHS and their components and
                         describe some of the information to be shared between the agencies

                         88ORR policy documents indicate that, for some potential sponsors, ORR also obtains
                         fingerprints and DHS runs background checks using this biometric information. ORR
                         issued directives from December 2018 through June 2019 with updates on ORR’s
                         processes for assessing potential sponsors, including limiting the use of fingerprint
                         background checks for adult household members of any sponsor category.




                         Page 59                                           GAO-20-245 DHS Processing of Families
  Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9379 Page 68 of
                                       118




                            regarding the placement of UAC, among other things. However, DHS and
                            HHS officials’ statements indicate that, in practice, they have not resolved
                            long-standing differences in opinion about whether and how agencies are
                            to share information, and what type of information is needed to inform
                            decisions about the care and placement of UAC, including those
                            processed as UAC after separation from a parent. We found that DHS
                            has not consistently provided information and documents to ORR as
                            specified in the memorandum of understanding and the Joint Concept of
                            Operations. Further, ORR officials identified additional information they
                            believe ORR needs from DHS at the time of referral (or soon thereafter)
                            to inform their decisions about placing children with sponsors and
                            reunifying separated families, when necessary.


Information Sharing         With regard to information sharing expectations established in the
Processes as Described in   interagency agreements, as of September 2019, we found that certain
                            documents were not being shared or mechanisms for sharing information
the Interagency
                            were not being used consistently. For example, Border Patrol has taken
Agreements                  steps since our 2015 report to improve its referral process, so that Border
                            Patrol’s referral information is uploaded directly into ORR’s data system,
                            in keeping with Joint Concept of Operations requirements. 89 However, the
                            referral screens in Border Patrol and ORR data systems do not fully align,
                            which has required ORR headquarters staff to manually enter some
                            required information into the ORR data system. That is, Border Patrol’s
                            referral screen does not include many of the fields—areas to input
                            specific information—included in ORR’s referral screen.

                            Border Patrol and ORR officials offered different perspectives on why the
                            information on the referral screens in the data systems do not align.
                            Specifically, ORR officials stated that Border Patrol has not updated its
                            referral screen to match updates that ORR has made. For example, in
                            July 2018, ORR added a checkbox in its data system for DHS agencies to
                            indicate whether a UAC had been separated from a parent, as necessary.
                            Border Patrol took steps in October 2018 to similarly update its referral
                            screen, so the indication of a family separation would be automatically
                            uploaded to ORR’s data system with the referral. However, additional
                            steps must be taken by ORR for its data system to upload the

                            89In October 2018, we described how updates Border Patrol made to its data systems
                            were intended to automatically input referral information into ORR’s data system, which,
                            according to Border Patrol officials in February 2019, was meant to minimize data entry
                            error. See GAO-19-163.




                            Page 60                                            GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9380 Page 69 of
                                     118




                         information, according to Border Patrol officials. Meanwhile, if ORR staff
                         see some indication of a family separation in the Border Patrol referral
                         form, such as in a narrative text field, ORR staff will typically add that
                         information to the records in their data system manually. 90 Border Patrol
                         has not taken additional steps to update other parts of its system’s
                         referral screen to align with ORR’s data system because ORR’s data
                         system does not comply with DHS security standards, according to
                         Border Patrol officials. ORR officials said they had not been made aware
                         of any security concerns. However, concern about system security
                         standards is a long-standing issue that we noted in our 2015 report. As of
                         October 2019, Border Patrol and ORR did not have any plans to
                         collaborate further to improve automated referrals for UAC.

                         Further, as of October 2019, ORR officials told us that ICE and OFO
                         officials are not consistently accessing the ORR data system to submit a
                         referral for a UAC. Specifically, ICE and OFO officers in certain locations
                         use ORR’s data system to submit a referral infrequently and instead use
                         a form, which ORR last updated in 2013, that they attach to emails to
                         refer UAC. However, ORR officials stated their expectation is that email
                         referrals are to be used only occasionally, such as if DHS officials
                         encounter technical problems using ORR’s data system. ICE and OFO
                         stated that their officers only rarely make referrals to ORR and sometimes
                         face constraints that prohibit them from using ORR’s data system to
                         submit the referral. For example, ICE officials stated that officers
                         generally use ORR’s data system for referrals, but that, on some
                         occasions, the officer’s password to access ORR’s data system has
                         expired due to infrequent use, and they must email the referral. In
                         addition, OFO and ICE officials stated that their officers who have access
                         to the ORR data system to make referrals are not always available, so in
                         those instances, other officers must email a referral form to ORR.

                         OFO and ICE headquarters officials were unsure how often their officers
                         used email to send ORR referrals, rather than directly accessing ORR’s
                         data system. ORR officials also stated that even when ICE and OFO use
                         ORR’s data system to submit the referral, consistent with the Joint
                         Concept of Operations, the officers are not consistently marking the
                         separations checkbox in ORR’s data system for those children involved in

                         90According to Border Patrol headquarters officials, agents are to indicate on its referral
                         form if there was a family separation and the reason for the separation in a general
                         comment box. However, this information does not automatically upload into the family
                         separation checkbox in ORR’s data system, according to ORR officials.




                         Page 61                                              GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9381 Page 70 of
                                     118




                         family separations. As a result of these challenges, ORR officials said
                         they must often manually enter referral information from ICE or OFO into
                         the ORR data system, including any indication of a family separation or
                         that the child was apprehended with an adult.

                         ORR officials also stated that DHS—CBP and ICE—is not routinely
                         submitting the child’s Form I-213 to ORR, as specified by both
                         interagency agreements. Border Patrol and OFO headquarters officials
                         stated they have concerns about sharing sensitive information, including
                         in referral forms or on the Form I-213, with ORR headquarters or
                         contracted shelter staff because they are not law enforcement officers.
                         ORR headquarters officials stated that they have worked with other
                         federal partners to ensure that only ORR officials with the proper
                         authorization receive sensitive materials. These officials said they are
                         interested in working with DHS to set up a similar process so ORR can
                         receive the information it needs to make decisions for UAC. For example,
                         ORR headquarters officials stated that they would explore options for
                         updating DHS and HHS data systems so the child’s Form I-213 could be
                         shared directly between data systems. This would help ensure that only
                         ORR staff who have the proper authorization will have access to them,
                         according to HHS officials.

                         In addition, DHS and HHS provided different perspectives on the
                         expected information sharing procedures included in the interagency
                         agreements. For example, ORR headquarters officials stated they
                         interpret existing interagency agreements to apply to information sharing
                         on all UAC, regardless of whether they were apprehended alone or with
                         an adult. By contrast, Border Patrol headquarters officials stated that the
                         interagency agreements apply to UAC involved in family separations, but
                         not those children referred to ORR after Border Patrol assessed a family
                         relationship to be invalid. In addition, ICE headquarters officials stated
                         that the interagency agreements were drafted to reflect the circumstances
                         of children apprehended alone, not separated children or those CBP
                         assesses to have invalid family relationships. ICE officials also stated
                         they no longer believe the April 2018 memorandum of agreement is valid




                         Page 62                                   GAO-20-245 DHS Processing of Families
  Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9382 Page 71 of
                                       118




                           for any UAC, because it was developed to address a process ORR no
                           longer requires. 91


Additional Information     ORR identified additional information sharing needs—some not covered
Sharing Needs Identified   by existing interagency agreements—to inform decisions regarding the
                           care and placement of UAC. Specifically, this information includes details
by ORR
                           about the circumstances of family separations, and information about
                           adults who were apprehended with children (who subsequently were
                           designated as UAC). ORR officials stated that ORR and ICE require this
                           information, collected by DHS, to (1) assess potential sponsors for
                           placement of UAC and (2) to reunify eligible separated families.

                           •   Assessing Potential Sponsors. ORR officials stated that ORR
                               needs additional information about parents and other adults
                               accompanying a child (who is later designated as a UAC) at the time
                               of apprehension to assess all potential sponsors with whom UAC will
                               be placed as they await immigration proceedings in the United States.
                               However, the Joint Concept of Operations contains limited details
                               about what information should be shared between DHS and HHS
                               about relevant adults. For example, the agreement states that ICE
                               and CBP will provide ORR with contact information for parents, legal
                               guardians, or adult relatives. However, the agreement does not, for
                               example, require DHS to share the details of an adult’s criminal
                               history information to ORR. In addition, Border Patrol headquarters
                               officials stated that agents typically would not alert ORR to any
                               concerns about invalid family relationships, as they do not believe that
                               information is relevant. ORR officials stated they need detailed
                               information about an accompanying adult to assess whether they
                               could potentially pose a danger to the child, and this is not addressed



                           91Specifically, the April 2018 memorandum of agreement includes a process in which
                           ORR obtained fingerprints for potential sponsors for UAC, which ICE used to provide ORR
                           with summary immigration and criminal history for potential sponsors and all adult
                           members of the potential sponsor’s household. Beginning in December 2018, ORR issued
                           several directives updating its procedures on conducting background checks for potential
                           sponsors, and in February 2019 Congress generally restricted DHS from using information
                           obtained from HHS to initiate immigration enforcement actions against potential sponsors.
                           See Pub. L. No. § 116-6, § 224, 133 Stat. 13, 24-25 (2019). The agreement states if its
                           contents becomes inconsistent with a law, regulation, or DHS or HHS directives, that that
                           portion becomes invalid, but the remaining terms and conditions of the agreement remain
                           in effect.




                           Page 63                                           GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9383 Page 72 of
                                     118




                             in the Joint Concept of Operations. 92 However, ORR officials stated
                             that this information is often not included in DHS’s referrals for UAC,
                             and ORR sometimes learns about an accompanying adult from a child
                             after placement in an ORR shelter.
                         •   Reunifying Eligible Separated Family Units. To ensure compliance
                             with the federal court injunction in the Ms. L. v. ICE litigation, ORR
                             officials stated that they need to know enough details about (1) family
                             separations or (2) situations in which CBP had concerns a family
                             relationship was invalid, to determine whether there are any family
                             units potentially eligible for reunification. If DHS and HHS determine
                             that a parent will be reunified with a child, ORR is responsible for (1)
                             verifying the validity of the family relationship and (2) determining
                             whether the parent is fit or poses a danger to the child, according to
                             ORR officials. 93 For family unit reunifications, ORR has relied, in part,
                             on the determinations made by DHS when the family was separated,
                             according to these officials. However, ORR officials stated the
                             information DHS provides about family separations is generally limited
                             or provided inconsistently, often without enough detail for ORR to
                             assess whether the family unit may be eligible for reunification. For
                             example, the referral might state a family separation is due to the
                             parent’s criminal history, but ORR must follow up with ICE to specify
                             the charge, determine whether the adult was convicted, or learn the
                             date of the event.
                             In addition, ORR may conduct family reunifications in accordance with
                             ORR policies and procedures in other situations. 94 For example, there
                             have been cases in which families were separated, but DHS later
                             dropped criminal charges against a parent it planned to prosecute, or
                             a parent has completed a hospitalization that required the parent to be

                         92The memorandum of agreement includes more detailed information about information
                         sharing expectations at the time of referral between DHS and HHS, but ORR stated that
                         DHS is not adhering to the agreement and ICE officials stated they believe the agreement
                         no longer applies to UAC.
                         93According to ORR officials, if they must confirm the relationship between a child and an
                         adoptive parent or legal guardian, the adult must provide a government-issued court
                         document verifying the adult’s relationship to the child. ORR officials stated they have only
                         encountered these situations on rare occasions.
                         94ORR headquarters officials stated that among family separations that have occurred
                         since June 27, 2018, 106 UAC have been reunited with separated parents. These family
                         unit reunifications include both those pursuant to the Ms. L. v. ICE court, as well as those
                         conducted in accordance with ORR policies and procedures, according to ORR
                         headquarters officials.




                         Page 64                                             GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9384 Page 73 of
                                     118




                             separated from his or her child. According to ICE policy, when ICE is
                             removing a parent from the United States, that parent has the right to
                             determine whether a minor child will be removed with him or her. ORR
                             officials stated that, according to ORR policies and procedures, if the
                             child is to be removed with the parent, ORR must assess whether (1)
                             the family relationship is valid and (2) whether the parent presents a
                             danger to the child. 95 However, ORR officials stated that if this
                             information was not provided at the time of referral, they must reach
                             out to ICE officials to collect it. Further, ORR headquarters officials
                             stated that ICE has removed adults from the United States who
                             wished to be removed with their child or children in ORR custody,
                             before ORR could complete its assessment. However, neither ICE nor
                             ORR could determine exactly how often that had occurred or in
                             exactly what time frame these removals had occurred.

                         DHS and HHS officials provided different perspectives on these
                         information sharing challenges not covered within existing interagency
                         agreements. ORR takes additional steps to collect information from ICE
                         and CBP that ORR is not routinely receiving at the time of referral. This
                         can extend the time that children spend in ORR custody, according to
                         ORR officials. If ORR staff conducting intake duties have questions about
                         UAC and any accompanying adults, ORR headquarters officials told us
                         they typically first contact the local CBP officials who processed the
                         apprehension.

                         In April and August 2019, ORR officials said that some Border Patrol
                         sectors are more responsive than others and that limited and inconsistent
                         information sharing by DHS about separated children has led to delays in
                         placement and release decisions for UAC. ORR staff also reach out to
                         ICE’s field office juvenile coordinators or ICE headquarters officials
                         responsible for juvenile and family management. For example, ORR and
                         ICE headquarters coordinate on a weekly basis via email to assess
                         whether family separations are in compliance with federal court orders in
                         the ongoing Ms. L. v. ICE litigation. Specifically, since February 2019,
                         ORR and ICE have shared a spreadsheet tracking UAC who may have
                         been involved in a family separation, according to ORR and ICE
                         headquarters officials. Further, ICE officials said they gather additional
                         information, such as more details about the reason for a family separation


                         95ORR  officials are required by the Trafficking Victims Protection Reauthorization Act of
                         2008 to conduct these assessments. 148 U.S.C § 1232(b)(3).




                         Page 65                                             GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9385 Page 74 of
                                     118




                         from the Form I-213 or by reaching out to CBP officials. They provide
                         some of this information to ORR, as ICE officials noted that they
                         recognize ORR needs such information to assist in its decision-making for
                         UAC. ICE headquarters officials noted that they have found ways to
                         provide more detailed information to ORR without sharing sensitive law
                         enforcement information. It is through this vetting process that ICE and
                         ORR assess potential family separations to reach a confirmed number of
                         cases and the reasons for them, according to ICE and ORR officials.

                         ORR headquarters officials stated that, from their perspective, it would be
                         more efficient if CBP or ICE provided this information directly into ORR’s
                         data system at the time of referral, where possible, rather than sharing a
                         spreadsheet via email. Specifically, ORR headquarters officials stated
                         that they have experienced delays in releasing a child to a sponsor due to
                         missing information about a parent or the inability to notify a parent in ICE
                         detention about sponsorship decisions. By contrast, Border Patrol and
                         OFO headquarters officials noted concerns about sharing sensitive
                         information with ORR, particularly for adults apprehended with UAC.
                         Border Patrol officials stated, for example, that Border Patrol does not
                         share sensitive law enforcement information with a third party such as
                         ORR.

                         According to ICE headquarters officials, sometimes ICE officers conduct
                         additional research after a child is referred to ORR, such as if CBP was
                         unable to collect certain information before making a separation
                         decision. 96 ICE officials stated that, for their purposes, the current
                         information sharing procedures in place are sufficient, but noted that ICE
                         has added staff resources to keep up with the demands of current
                         information sharing procedures. Specifically, until May 2019, there was
                         one ICE headquarters official, 2in the juvenile and family management
                         unit, responding to all of ORR’s requests, and that ICE added another
                         staff person to assist in responding to ORR’s requests. As of October
                         2019, there were no plans to discuss further these information sharing
                         concerns, according to ORR, CBP, and ICE officials.

                         Leading practices of high-performing organizations include fostering
                         collaboration both within and across organizational boundaries to achieve

                         96For example, ICE officials may have to call local jurisdictions to confirm whether an adult
                         had been convicted of a charge if that information was not available in the results from
                         CBP’s background check, to ensure that the separation is consistent with CBP policy and
                         the federal court injunction in the Ms. L. v. ICE litigation.




                         Page 66                                             GAO-20-245 DHS Processing of Families
  Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9386 Page 75 of
                                       118




                           results. Further, agencies should work together to establish a shared
                           purpose and goals; develop joint strategies or approaches that
                           complement one another; and ensure the compatibility of policies,
                           procedures, and other means to operate across agency boundaries. 97 We
                           have previously reported that written agreements, such as a
                           memorandum of understanding or interagency agreements, can help
                           facilitate collaboration by articulating roles and responsibilities, among
                           other things. 98 These types of written agreements are most effective when
                           they are regularly updated and monitored, as we reported in 2012.

                           While issuing the April 2018 memorandum of agreement and July 2018
                           Joint Concept of Operations were important steps toward addressing the
                           weaknesses we identified in our 2015 report, additional actions are
                           needed to fully address our recommendation and increase the efficiency
                           and improve the accuracy of the interagency referral and placement
                           process for all UAC. In addition, further DHS and HHS collaboration about
                           information sharing methods and ways to enhance interagency
                           agreements would better position ORR to make informed and timely
                           decisions for UAC, including those separated from adults with whom they
                           were apprehended.


                           As the number of CBP apprehensions of family units has risen markedly
Conclusions                in recent years, DHS has developed policies and procedures for
                           processing family units. For example, since 2015 CBP has introduced
                           policies and procedures for collecting information about family units,
                           which has increased the data it collects, including on family separations.
                           However, DHS continues to face challenges in ensuring that it accurately
                           and consistently tracks information about family units, including those it
                           separates. Specifically, CBP training includes definitions of and guidance
                           for processing family units that are inconsistent with CBP policy. Issuing
                           updated training materials with correct definitions of and guidance for
                           processing family units would help CBP ensure that its agents and
                           officers are accurately tracking family units and, where applicable, family
                           separations. In addition, CBP has policies and procedures related to
                           concerns about the validity of a family unit, but it does not have written
                           requirements about what information on these cases Border Patrol agents
                           and OFO officers are to record. Without additional guidance about what

                           97GAO-06-15.

                           98GAO-12-1022.




                           Page 67                                   GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9387 Page 76 of
                                     118




                         details CBP agents and officers are to record on the required Form I-213,
                         these cases will not be well documented, as required by CBP policy.
                         Further, ICE and ORR officials do not have sufficient information to make
                         decisions for the adults and children involved, including determining when
                         reuniting valid family units is necessary.

                         CBP has developed policies and procedures related to family
                         separations, but additional controls would help Border Patrol and OFO
                         ensure that information about these cases is accurately and consistently
                         captured. By developing and implementing additional controls for tracking
                         family separations—such as requiring checks during supervisory review
                         that separations were documented properly—Border Patrol could better
                         ensure it has accurate information about these cases, consistent with
                         CBP and Border Patrol policies. Further, some of the options for
                         separation reasons in Border Patrol’s and OFO’s data systems do not
                         fully align with CBP policy. Without updating the reasons agents and
                         officers have available to select from, CBP is not well positioned to
                         determine whether its officials are separating family units for reasons
                         consistent with CBP policy.

                         In addition, during our review of selected Forms I-213 for a sample of
                         separated family units, we found that agents did not always include the
                         reason for the separation or include a detailed description of the
                         circumstances of the case. Developing and implementing additional
                         controls to check that Border Patrol agents document family separations
                         and why they occurred on family unit members’ Forms I-213 could help
                         Border Patrol ensure its agents are separating family units in accordance
                         with CBP policy. Additionally, without additional guidance on what specific
                         information about the circumstances of the family separations Border
                         Patrol agents and OFO officers are to include on the parent’s and child’s
                         Forms I-213, ICE and ORR do not have sufficient information to
                         determine, among other things, when family reunifications are required.

                         During our review of ICE’s policies and procedures for processing family
                         units, we found that it does not systematically track the family units it
                         separates in its data system. By updating its data system to do so, ICE
                         would be better able to ensure that separated parents, who are subject to
                         removal, are able to make arrangements for their minor child or children,
                         including being removed with them, consistent with ICE policy.

                         While DHS and HHS have developed written interagency agreements
                         related to the transfer and care of UAC, as we recommended in 2015, we
                         found that information sharing gaps between the two agencies remain. As


                         Page 68                                   GAO-20-245 DHS Processing of Families
  Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9388 Page 77 of
                                       118




                           such, continuing their efforts to address our prior recommendation to
                           jointly develop and implement a documented interagency process for all
                           agencies involved in the referral and placement of UAC could help DHS
                           and HHS increase the efficiency and improve the accuracy of these
                           processes for UAC. Moreover, additional DHS and HHS collaboration
                           about information sharing would help provide ORR with additional
                           information, including about accompanying adults, to make informed and
                           timely decisions for UAC.


                           We are making a total of nine recommendations, including six to CBP and
Recommendations for        one each to ICE, DHS, and HHS. Specifically:
Executive Action
                           The CBP Commissioner should issue updated Border Patrol and OFO
                           training materials that reflect the correct definition of a family unit and
                           guidance for recording that information. (Recommendation 1)

                           The CBP Commissioner should provide written guidance to Border Patrol
                           agents and OFO officers about what narrative information should be
                           recorded on the child’s and the accompanying adult’s Forms I-213 to
                           document cases in which CBP determines that a parent–child relationship
                           may be invalid. (Recommendation 2)

                           The CBP Commissioner should develop and implement additional
                           controls to ensure that Border Patrol agents accurately record family unit
                           separations in its data system. (Recommendation 3)

                           The CBP Commissioner should update Border Patrol’s and OFO’s data
                           systems to ensure data captured on family unit separation reasons clearly
                           align with CBP policy. (Recommendation 4)

                           The CBP Commissioner should develop and implement additional
                           controls to ensure that Border Patrol agents include a narrative
                           description of a family unit separation on the parent’s / legal guardian’s
                           and child’s Forms I-213, including the reason for the separation.
                           (Recommendation 5)

                           The CBP Commissioner should provide guidance to Border Patrol agents
                           and OFO officers on the narrative information they are to include about
                           family unit separation events on the parent’s / legal guardian’s and child’s
                           Forms I-213. (Recommendation 6)




                           Page 69                                     GAO-20-245 DHS Processing of Families
 Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9389 Page 78 of
                                      118




                          The ICE Director should develop and implement a mechanism to
                          systematically track in its data system the family units ICE separates.
                          (Recommendation 7)

                          The Secretary of Homeland Security, jointly with the Secretary of Health
                          and Human Services, should collaborate to address information sharing
                          gaps identified in this report to ensure that ORR receives information
                          needed to make decisions for UAC, including those apprehended with an
                          adult. (Recommendation 8)

                          The Secretary of Health and Human Services, jointly with the Secretary of
                          Homeland Security, should collaborate to address information sharing
                          gaps identified in this report to ensure that ORR receives information
                          needed to make decisions for UAC, including those apprehended with an
                          adult. (Recommendation 9)


                          We provided a draft of this report to DHS and HHS for review and
Agency Comments           comment. DHS and HHS provided formal, written comments, which are
                          reproduced in full in appendixes III and IV, respectively. DHS and HHS
                          also provided technical comments on our draft report, which we
                          incorporated, as appropriate.

                          DHS concurred with our recommendations and described actions planned
                          or underway to address them. For example, in response to several of our
                          recommendations that CBP provide additional or revised guidance and
                          training to agents and officers, DHS stated that Border Patrol issued a
                          memo in January 2020 to clarify what information agents are to record for
                          family unit members, potentially invalid family units, and subsequent
                          separations, if applicable. DHS also described planned updates to OFO
                          data systems to automatically record certain information in family unit
                          members’ Form I-213, such as the names and identifying information of
                          all family members apprehended together. Regarding our
                          recommendation that CBP should update Border Patrol’s and OFO’s data
                          systems to ensure the options for family separation reasons clearly align
                          with CBP policy, DHS provided documentation of guidance that OFO and
                          Border Patrol issued about data system updates. DHS requested that we
                          consider the recommendation implemented. We will review the
                          information and documents DHS provided to assess the extent to which
                          CBP fully addressed this recommendation. Regarding our
                          recommendation that ICE develop and implement a mechanism to track
                          its separations in its data system, DHS stated that ICE has efforts




                          Page 70                                    GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9390 Page 79 of
                                     118




                         underway to enable ICE officers to track separations and reunifications in
                         its data system throughout ICE’s immigration enforcement process.

                         DHS and HHS also both concurred with our recommendations that the
                         agencies collaborate to address information sharing gaps identified in this
                         report, and described plans to coordinate and reach agreement on
                         information sharing practices. We will review the agencies’ actions and
                         planned efforts, including any documentation provided by DHS and HHS,
                         and the extent to which they address each of our nine recommendations.

                         As agreed with your offices, unless you publicly announce the contents of
                         this report earlier, we plan no further distribution until 30 days from its
                         issue date. At that time, we will send copies of this report to the
                         appropriate congressional committees, the Acting Secretary of Homeland
                         Security, and the Secretary of Health and Human Services. In addition,
                         the report is available at no charge on the GAO website at
                         https://gao.gov.


                         If you or your staff have any questions about this report, please contact
                         me at (202) 512-8777 or gamblerr@gao.gov. Key contributors to this
                         report are listed in appendix V.




                         Rebecca Gambler
                         Director, Homeland Security and Justice




                         Page 71                                   GAO-20-245 DHS Processing of Families
 Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9391 Page 80 of
                                      118

Appendix I: Objectives, Scope, and
                          Appendix I: Objectives, Scope, and
                          Methodology



Methodology

                          The objectives of this report were to examine (1) what U.S. Customs and
                          Border Protection (CBP) data indicate about the numbers and
                          characteristics of family units 1 who have been apprehended along the
                          southwest border, (2) the extent to which CBP has developed and
                          implemented policies and procedures for processing family units
                          apprehended along the southwest border, (3) the extent to which U.S.
                          Immigration and Customs Enforcement (ICE) has developed and
                          implemented policies and procedures for processing family units
                          apprehended along the southwest border, and (4) how the Department of
                          Homeland Security (DHS) shares information with the Department of
                          Health and Human Services (HHS) about unaccompanied alien children
                          (UAC), including those children who initially arrived with and were
                          separated from their parents or other adults. 2

                          To address these objectives and to observe agents and officers
                          processing families, we conducted site visits at U.S. Border Patrol
                          stations and Office of Field Operations (OFO) ports of entry in Arizona,
                          California, and Texas, from July 2018 to October 2018. We also visited
                          ICE family detention facilities, known as family residential centers, in
                          Dilley and Karnes City, Texas in February 2019. Specifically, in Tucson,
                          Arizona we visited Border Patrol’s Tucson sector headquarters and
                          OFO’s Tucson Field Office headquarters and the Nogales port of entry. In
                          the San Diego, California region, we visited Border Patrol’s San Diego
                          sector headquarters and Imperial Beach station and the San Ysidro port
                          of entry. In the Rio Grande Valley, Texas region, we visited CBP’s Central
                          Processing Center, Border Patrol’s McAllen station, and the Hidalgo and
                          Brownsville ports of entry. In the San Antonio, Texas region, we visited
                          ICE’s San Antonio field office headquarters, South Texas Family
                          Residential Center, and Karnes County Residential Center. During these

                          1CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search
                          defines a “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by
                          their parent(s) or legal guardian(s). Therefore, in this report, we generally use the term
                          “noncitizen” to refer to individuals who would meet the definition of “alien.” The
                          Immigration and Nationality Act defines the term “alien” as “any person not a citizen or
                          national of the United States.” See 8 U.S.C. § 1101(a)(3). In addition, for the purposes of
                          this report, we use the term “parent” to refer to a “noncitizen parent(s) or legal
                          guardian(s).”
                          2The Homeland Security Act of 2002 defines a UAC as a child who (A) has no lawful
                          immigration status in the United States; (B) has not attained 18 years of age; and (C) with
                          respect to whom—(i) there is no parent or legal guardian in the United States; or (ii) no
                          parent or legal guardian in the United States is available to provide care and physical
                          custody. 6 U.S.C. § 279(g)(2).




                          Page 72                                             GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9392 Page 81 of
                                     118
                         Appendix I: Objectives, Scope, and
                         Methodology




                         site visits, we interviewed Border Patrol, OFO, and ICE officials, observed
                         agents and officers processing families, and toured CBP and ICE
                         facilities, among other activities. To select these locations, we reviewed
                         CBP data on Border Patrol and OFO apprehensions along the southwest
                         border, including family unit apprehensions, and identified specific
                         locations that had the greatest increase in the number of apprehensions
                         of individuals from fiscal year 2016 to 2017. We also considered the
                         geographical proximity of multiple CBP and ICE facilities to maximize
                         observations. Our observations during site visits are not generalizable to
                         all Border Patrol, OFO, and ICE operations along the southwest border,
                         but provided us the opportunity to learn more about how policies and
                         procedures for processing families are conducted and how CBP and ICE
                         coordinate their efforts.

                         In addition, to address all of our objectives, we interviewed DHS and HHS
                         officials. Specifically, we met with DHS officials from CBP’s Office of the
                         Commissioner and Office of Chief Counsel; Border Patrol’s Law
                         Enforcement Operations Directorate and Strategic Planning and Analysis
                         Directorate; OFO’s Admissibility and Passenger Programs office; ICE’s
                         Enforcement and Removal Operations (including the Juvenile Family and
                         Residential Management Unit, Field Operations, Alternatives to
                         Detention, and Law Enforcement Systems and Analysis) and ICE’s Office
                         of the Principal Legal Advisor. We also interviewed HHS officials from the
                         offices of the Assistant Secretary for Preparedness and Response and
                         Office of Refugee Resettlement (ORR).

                         To address our first objective and describe what CBP data indicate about
                         the numbers and characteristics of family units who have been
                         apprehended along the southwest border, we reviewed record-level
                         apprehensions data from CBP’s Border Patrol and OFO for individuals
                         determined to be inadmissible or potentially subject to removal. We
                         collected data for fiscal year 2016 through the second quarter of fiscal
                         year 2019 because Border Patrol and OFO began to systematically
                         collect data on individuals apprehended as part of a family unit in fiscal
                         year 2016. The second quarter of fiscal year 2019 was the most current
                         data available at the time of our review. We used “number of
                         apprehensions” rather than the “number of individuals or family unit
                         members” as the unit of analysis we reported because an individual may
                         have been apprehended multiple times in the same year. The data we
                         report on apprehensions of family unit members include individuals in
                         family units CBP later separated (for reasons other than concerns about
                         validity of the family relationship) from April 19, 2018, when Border Patrol
                         and OFO began collecting data on family separations, through the first


                         Page 73                                    GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9393 Page 82 of
                                     118
                         Appendix I: Objectives, Scope, and
                         Methodology




                         two quarters of fiscal year 2019. The record-level data we analyzed are
                         current as of the date Border Patrol or OFO provided it to us. Specifically,
                         Border Patrol data for fiscal years 2016 through 2018 are current as of
                         January 2019; Border Patrol data for the first two quarters of fiscal year
                         2019 and selected fields for all fiscal years are current as of April 2019.
                         OFO data for fiscal years 2016 through 2018 are current as of February
                         2019; OFO data for the first two quarters of fiscal year 2019 are current
                         as of June 2019.

                         We grouped the ages of apprehended children in family units (e.g. ages
                         0–4, 5–11, and 12–17) according to key agency and court documents. 3
                         While most of our analysis was conducted on the apprehensions of
                         individuals in family units, we were also able to analyze the composition
                         of family units (i.e., as a group rather than individuals) apprehended by
                         Border Patrol. Specifically, Border Patrol uses a “family unit number” to
                         link the records of adult(s) and children processed as a family unit. As a
                         result, we analyzed whether the family unit was headed by an adult male
                         or adult female and how many children were in the family unit. We could
                         not conduct a similar analysis for the family units apprehended by OFO,
                         because OFO does not assign family units unique identifying numbers to
                         link family members in its data system. As a result, we were unable to
                         report on the composition of family units that OFO encountered.

                         As part of our analysis of CBP data, we determined the number of family
                         unit members Border Patrol and OFO data indicated as separated from
                         April 19, 2018 through March 31, 2019. We selected this time frame
                         because Border Patrol began to systematically collect data on family
                         separations in its data systems on April 19, 2018, and the second quarter
                         of fiscal year 2019 was the most current data available at the time of our




                         3Specifically, CBP’s definition of family units includes children under the age of 18. Also,
                         children under the age of 12 are considered to be of “tender age” by the Department of
                         Health and Human Services, and receive different care than children ages 13–17. Court
                         rulings in Ms. L. vs. ICE, contains special directives for children ages 4 and under who
                         had been or will be separated from a parent while in federal custody. See, for example,
                         Ms. L. v. U.S. Immigration & Customs Enforcement (Ms. L. v. ICE), No. 18-0428 (S.D. Cal.
                         June 26, 2018) (order granting preliminary injunction).




                         Page 74                                             GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9394 Page 83 of
                                     118
                         Appendix I: Objectives, Scope, and
                         Methodology




                         review. 4 Our analysis of the reasons for family separations is based on
                         the data recorded by agents and officers in Border Patrol’s and OFO’s
                         data systems. During the period of our review, Border Patrol’s and OFO’s
                         data systems included options for agents and officers to choose from to
                         explain the reason for the separation, including, for example, “family
                         member prosecuted – criminal history” and “family member prosecuted –
                         other reasons.” These reasons, and the numbers of separations for each
                         reason, reflect CBP data and may not match the information about
                         separations (including numbers of, reasons for, and timeframes of
                         separations) that DHS reported to a federal court in response to related
                         litigation, such as Ms. L. v. ICE. According to court filings, the information
                         provided in response to that litigation was based on a manual review of
                         multiple federal datasets and reflect categories as required by the
                         litigation. 5

                         We excluded family separations indicated in CBP data as temporary from
                         our analysis. We also reported separately on the number of adults and
                         children who were apprehended together, but whom CBP assessed to
                         have potentially invalid family relationships and thus processed
                         separately, as CBP does not consider these family separations. To
                         assess the reliability of CBP data, we completed a number of steps,
                         including (1) performing electronic testing for obvious errors in accuracy
                         and completeness, such as running logic tests; (2) reviewing existing
                         information about the data and the systems that produced them, such as
                         relevant training materials for Border Patrol agents and OFO officers who
                         use agency data systems; and (3) discussing data entry issues and data
                         limitations with Border Patrol and OFO officials. We also received
                         demonstrations on the data systems from Border Patrol and OFO officials
                         at headquarters. The limitations and determinations of reliability for the
                         Border Patrol and OFO data are discussed in more detail below.


                         4While Border Patrol began to systematically collect data on family separations on April
                         18, 2018, OFO did not begin to systematically collect data on family separations until June
                         26, 2018, and provided guidance to its officers about the added capability on June 29,
                         2019. We also evaluated the number of separations before and after June 27, 2018, the
                         date the CBP Commissioner issued a policy memorandum to provide direction on
                         complying with a federal court order to reunite certain separated families, which also
                         included potential reasons to warrant a family separation going forward.
                         5See, e.g., Ms. L. v. ICE, No. 18-0428 (S.D. Cal. Apr. 5, 2019) (defendants’ proposed
                         expanded Ms. L. v. ICE class identification plan summary); id. (July 5, 2018) (respondents’
                         notice regarding compliance and request for clarification and/or relief); id. (July 6, 2018)
                         (declaration of Robert Guadian).




                         Page 75                                             GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9395 Page 84 of
                                     118
                         Appendix I: Objectives, Scope, and
                         Methodology




                         Border Patrol data. We identified a small number of Border Patrol
                         apprehension records that had the same date of apprehension and
                         unique identifier, known as the “A-number.” It is possible that these
                         apprehension records represented one apprehended individual that
                         Border Patrol agents processed as two apprehensions. These records
                         constituted less than 1 percent of the almost 2.4 million apprehension
                         records we analyzed. We included these apprehension records in our
                         analysis because Border Patrol considers them unique apprehensions
                         and because their small number does not materially affect our analysis.

                         We did not include a small number of records (less than 1 percent of
                         apprehensions of family unit members) that had a family unit number but
                         did not meet CBP’s definition of a family unit in our analysis of records of
                         family unit members. For example, a small number of family unit member
                         records did not include a date of birth, so we could not determine whether
                         the individual was an adult or child (i.e., under or over the age of 18
                         years).

                         For our analysis of the reasons for family separations, we found a small
                         number (18) of Border Patrol records that included more than one
                         separation reason, so we could not distinguish which reason led to a
                         permanent family separation. Thus, we excluded these records from our
                         analysis of the reasons for family separations.

                         According to Border Patrol headquarters officials and documents, in
                         situations in which only one of the adults in a two-parent family was
                         separated, the child or children would remain with the other adult as an
                         intact family unit (and the child would not be designated a UAC and
                         transferred to the custody of ORR). As such, in these situations, we
                         included the separated adults in our reported numbers of separated
                         family unit members, but did not include associated remaining family units
                         in our analysis of separated family units.

                         We found 18 records for family units that included one adult and one
                         child, with one of the family unit members separated. According to Border
                         Patrol’s procedures, in the event a family separation occurs, both family
                         unit members are to be processed in the data system as “separated.” We
                         included these records in the number of family unit members, but did not
                         include them in our analysis of separated family unit members, as it was
                         unclear from the records whether or not the family unit was separated.

                         We identified data reliability issues with Border Patrol’s data on family
                         separations, as described in our report. When reporting these data, we


                         Page 76                                    GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9396 Page 85 of
                                     118
                         Appendix I: Objectives, Scope, and
                         Methodology




                         rounded down to the nearest increment of five, and described relevant
                         data using modifiers such as “at least” because of possible missing
                         information. This enabled us to report on the Border Patrol data that we
                         determined were sufficiently reliable for our purposes.

                         OFO data. For the OFO data, we excluded approximately 11 percent of
                         all apprehension records (including single adults, UAC, and parents and
                         children that arrived as part of a family unit) from our analyses because
                         we could not confirm an A-number, for those apprehensions. Among the
                         apprehension records missing an A-number, 44 percent were cases in
                         which OFO officers paroled the individuals and, according to OFO
                         officials, officers are not required to assign an A-number to these
                         individuals. 6 In addition, 47 percent of the records with a missing A-
                         number were cases that involved individuals withdrawing their
                         applications for admission into the United States, in which OFO officers
                         have discretion whether or not to assign an A-number. 7 According to OFO
                         officials, additional records with missing A-numbers may be due to human
                         error during data entry or problems with the data system saving this
                         information in the database that OFO used to pull the data. Finally, we
                         collapsed 153,025 apprehension records into 71,986 apprehension
                         records because we determined that they were duplicate records for the
                         same individual and the same apprehension, based on factors such as A-
                         number, birth date, and date and time of apprehension. 8

                         As a result, we determined that we could not present precise figures for
                         analyses that include OFO data and instead provided approximations
                         throughout the report. We rounded all data and figures on OFO
                         apprehensions, including where OFO’s data inform CBP-data and figures,
                         down to the hundreds place. 9 As an exception, for the much-smaller
                         6Parole may be granted on a case-by-case basis for certain reasons, such as urgent
                         humanitarian reasons, and generally refers to permitting an individual to temporarily enter
                         or remain in the United States for a limited purpose, such as to allow an individual to
                         receive medical treatment or to apply for asylum.
                         7OFO   officials stated that officers have discretion as to whether or not they assign an A-
                         number for those individuals who have withdrawn their application for admission into the
                         United States so that the apprehension event does not affect the individual’s future
                         applications for admission to the United States.
                         8OFO  officials knowledgeable about OFO’s data system told us that OFO officers
                         sometimes created new records in OFO’s data system instead of opening and modifying
                         already-created records, which led to duplicate records for the same apprehension event.
                         9Additionally,
                                     for CBP data and figures (which include both OFO and Border Patrol data),
                         we rounded Border Patrol data for consistency.




                         Page 77                                              GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9397 Page 86 of
                                     118
                         Appendix I: Objectives, Scope, and
                         Methodology




                         number of OFO family separations, as compared with total
                         apprehensions, we rounded the figures by increments of five, and
                         described relevant data using modifiers such as “at least” because of
                         possible missing information. This enabled us to report on the OFO data
                         that we determined were sufficiently reliable for our purposes.

                         With the previously described modifications, we determined that the
                         Border Patrol and OFO data were sufficiently reliable to generally
                         describe the number and demographic characteristics of family units
                         apprehended by CBP along the southwest border.

                         To address the second objective, on the extent to which CBP has
                         developed and implemented policies and procedures for processing
                         family units—including how CBP defines family units, assesses the
                         validity of family relationships, and determines whether family separations
                         are warranted—we reviewed CBP, Border Patrol, and OFO policy
                         documents, training materials, and other guidance documents in effect
                         from October 2015 through December 2019. For example, we reviewed
                         CBP’s 2015 National Standards on Transport, Escort, Detention, and
                         Search policy, as well as Border Patrol’s data system processing
                         guidance and Border Patrol and OFO policies and procedures on how
                         agents are to record family separations in agency data systems, among
                         other documents. 10 We compared CBP, Border Patrol and OFO policies
                         and procedures to Standards for Internal Control in the Federal
                         Government related to identifying, analyzing, and responding to change;
                         designing control activities to achieve objectives and identify risks; and
                         using quality information to achieve objectives. 11 We also compared
                         Border Patrol definitions for family units, and processes and guidance for
                         tracking family units, invalid family units, and family unit separations
                         against CBP and Border Patrol policy.

                         To evaluate how Border Patrol recorded information for family units
                         apprehended from June 28, 2018 through March 31, 2019, we also
                         selected a sample of ORR records for UAC involved in family separations
                         and compared them to Border Patrol apprehensions data for the same


                         10U.S. Customs and Border Protection, National Standards on Transport, Escort,
                         Detention, and Search (October 2015).
                         11GAO, Standards for Internal Control in the Federal Government, GAO-14-704G
                         (Washington, D.C.: September 2014).




                         Page 78                                          GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9398 Page 87 of
                                     118
                         Appendix I: Objectives, Scope, and
                         Methodology




                         children. 12 Specifically, we selected a small, random, nongeneralizable
                         sample of 40 ORR records for UAC involved in family separations. We
                         then matched all 40 selected records to Border Patrol apprehensions
                         data, using unique identifiers. 13 Our findings are not generalizable due to
                         the size of our sample, so we cannot use our findings to assess the
                         magnitude of the issues we identified in Border Patrol data. We limited
                         the records from which we selected our sample to those ORR records
                         that included an A-number, a unique identifier, for the adult separated
                         from the child in ORR custody, since Border Patrol tracks its separation
                         reasons in the adult’s records. Finally, we compared this information with
                         CBP’s October 2015 National Standards on Transport, Escort, Detention,
                         and Search policy, which states that family separations must be
                         documented in the appropriate data systems. We also assessed
                         information against federal internal control standards, which call for
                         management to identify and use quality information to achieve the entity’s
                         objectives and address risks, among other control activities. 14

                         To describe how Border Patrol agents document the reasons for and
                         circumstances of each family separation case, we reviewed a
                         nongeneralizable sample of the DHS Form I-213, Record of
                         Deportable/Inadmissible Alien (Form I-213), which is a form that agents
                         are required to complete for each individual CBP apprehends.
                         Specifically, Border Patrol provided us with Forms I-213 for the adults and
                         children involved in the three most recent instances of family separation
                         from June 28, 2018 through March 30, 2019, in each of Border Patrol’s
                         nine sectors along the southwest border. Two of the sectors only had one
                         family separation during that period, so we reviewed the forms for a total
                         of 23 family separations. We reviewed a sample of Forms I-213 prepared
                         by Border Patrol agents, as Border Patrol separated approximately 95
                         percent of the family separations indicated in CBP data during the period
                         we reviewed. We did not review a sample of Forms I-213 prepared by
                         OFO officers, given the relatively smaller number of families separated by
                         OFO. In addition, we reviewed a sample of forms for cases of family
                         separations only, and did not review forms for cases in which Border

                         12On June 27, 2018, CBP issued a policy memorandum that included guidance on family
                         separations and that CBP data through the second quarter of fiscal year 2019 (ending on
                         March 31, 2019) was the most current available data at the time of our review.
                         13According to ORR officials, approximately 95 percent of UAC are referred to ORR by
                         Border Patrol, and the remaining 5 percent by OFO and ICE.
                         14GAO-14-704G.




                         Page 79                                           GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9399 Page 88 of
                                     118
                         Appendix I: Objectives, Scope, and
                         Methodology




                         Patrol determined the family relationship was invalid because Border
                         Patrol officials told us that they do not record information about
                         assessments of invalid family relationships on the Form I-213. Finally, we
                         compared this information with a 2015 CBP policy that states that family
                         separations must be documented in the appropriate data systems; a June
                         2018 CBP policy that includes potential reasons to warrant family
                         separations; and federal internal control standards, which call for
                         management to identify and use quality information to achieve the entity’s
                         objectives and address risks, among other control activities. 15

                         To address the third objective, and examine the extent to which ICE has
                         developed and implemented policies and procedures for processing
                         families apprehended along the southwest border, we reviewed ICE
                         policy documents, training materials, and other guidance documents. For
                         example, we reviewed ICE’s Juvenile and Family Residential
                         Management Unit Field Office Juvenile Coordinator Handbook, ICE’s
                         Family Residential Standards, ICE’s data system training manual, and
                         ICE’s detained parent policy. 16 We compared ICE’s processes against
                         ICE policies and procedures and federal internal control standards, which
                         call for management to design the entity’s information system and related
                         control activities to achieve objectives and respond to risks. 17

                         ICE data. To report on family members apprehended by CBP and
                         detained in ICE family residential centers, we reviewed ICE detention
                         data from June 2014, when ICE opened its first family residential center
                         on the southwest border, through fiscal year 2018, the most current data
                         available at the time of our review. 18 The data for all fiscal years is current
                         as of May 2019, when ICE provided us with record-level data to analyze.

                         15   GAO-14-704G.
                         16ICE’s  detained parent policy calls for ICE officers to accommodate, to the extent
                         practicable, the detained parent’s individual efforts to make arrangements for their minor
                         child or children. ICE, Policy Number 11064.2: Detention and Removal of Alien Parents or
                         Legal Guardians (August 29, 2017).
                         17GAO-14-704G.

                         18From June 2014 through October 2019, ICE, during various periods, operated four
                         family residential centers in Texas, Pennsylvania, and New Mexico for family units who
                         may be subject to removal while they await the resolution of their immigration cases or
                         who have been ordered removed from the United States, including in Dilley, Texas (South
                         Texas Family Residential Center); Karnes City, Texas (Karnes County Residential
                         Center); Artesia, New Mexico (Artesia Family Residential Center); and Leesport,
                         Pennsylvania (Berks County Family Shelter).




                         Page 80                                            GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9400 Page 89 of
                                     118
                         Appendix I: Objectives, Scope, and
                         Methodology




                         To assess the reliability of ICE’s data, we completed a number of data
                         reliability steps, including (1) performing electronic testing for obvious
                         errors in accuracy and completeness, such as running logic tests; (2)
                         reviewing existing information about the data and the systems that
                         produced them, such as relevant training materials for the ICE officers
                         who use them; and (3) discussing data entry issues and data limitations
                         with ICE officials. We also received demonstrations on ICE’s data system
                         from officials at headquarters. We determined that the data were
                         sufficiently reliable to describe the numbers and demographic
                         characteristics of family members who were apprehended by CBP and
                         detained by ICE at one of its family detention facilities.

                         Additionally, we collected and reviewed data on the families whom ICE
                         separated from July 2018 through September 2019. We selected this time
                         frame because July 2018 is when ICE began to require its field offices to
                         report all instance of family separations to headquarters, which tracks the
                         information on a spreadsheet, and September 30, 2019, the end of the
                         fiscal year. We reported the total number of family separations from the
                         spreadsheet, but could not independently verify the number of
                         separations in ICE’s spreadsheet because ICE does not track family
                         separations systematically in its data system. As a result, we reported the
                         total number of family separations, according to ICE, for context to
                         demonstrate that most family separations occur when family units are in
                         CBP custody.

                         To describe how DHS shares information with HHS about UAC, including
                         those involved in family separations, we reviewed DHS and HHS
                         interagency agreements, including the April 2018 information sharing
                         memorandum of agreement and July 2018 Joint Concept of Operations.
                         Additionally, we interviewed DHS and HHS officials at headquarters and
                         DHS officials at locations along the southwest border. We compared the
                         information we gathered with DHS and HHS interagency agreements,
                         which provide expectations for interagency information sharing and
                         procedures for the care and custody of UAC. We also compared DHS
                         and HHS information sharing practices to leading practices for
                         collaboration among federal agencies. 19


                         19GAO,  Results-Oriented Government: Practices That Can Help Enhance and Sustain
                         Collaboration among Federal Agencies, GAO-06-15 (Washington, D.C.: Oct. 21, 2005),
                         and Managing for Results: Key Considerations for Implementing Interagency Collaborative
                         Mechanisms, GAO-12-1022 (Washington, D.C.: Sept. 27, 2012).




                         Page 81                                          GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9401 Page 90 of
                                     118
                         Appendix I: Objectives, Scope, and
                         Methodology




                         We conducted this performance audit from July 2018 to February 2020 in
                         accordance with generally accepted government auditing standards.
                         Those standards require that we plan and perform the audit to obtain
                         sufficient, appropriate evidence to provide a reasonable basis for our
                         findings and conclusions based on our audit objectives. We believe that
                         the evidence obtained provides a reasonable basis for our findings and
                         conclusions based on our audit objectives.




                         Page 82                                 GAO-20-245 DHS Processing of Families
 Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9402 Page 91 of
                                      118

Appendix II: U.S. Customs and Border
                          Appendix II: U.S. Customs and Border
                          Protection (CBP) Apprehensions and U.S.
                          Immigration and Customs Enforcement (ICE)

Protection (CBP) Apprehensions and U.S.
                          Detentions of Family Units



Immigration and Customs Enforcement (ICE)
Detentions of Family Units
                          This appendix provides additional information about apprehensions of
                          noncitizen family units by CBP’s U.S. Border Patrol and Office of Field
                          Operations (OFO) at or between U.S. ports of entry from fiscal year 2016
                          through the second quarter of fiscal year 2019. 1 It also provides additional
                          information about family unit members who were apprehended by CBP
                          and subsequently detained by U.S. Immigration and Customs
                          Enforcement (ICE) at a family residential center at some point from fiscal
                          year 2015 through fiscal year 2018. 2




                          1CBP’s   October 2015 National Standards on Transport, Escort, Detention, and Search
                          defines a “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by
                          their parent(s) or legal guardian(s). Therefore, in this report, we generally use the term
                          “noncitizen” to refer to individuals who would meet the definition of “alien.” The
                          Immigration and Nationality Act defines the term “alien” as “any person not a citizen or
                          national of the United States.” See 8 U.S.C. § 1101(a)(3). In addition, for the purposes of
                          this report, we use the term “parent” to refer to a “noncitizen parent(s) or legal
                          guardian(s).” CBP’s Border Patrol apprehends families between ports of entry, and OFO
                          encounters families that arrive at ports of entry. According to CBP officials, OFO
                          encounters aliens instead of apprehending them because the aliens have not entered the
                          United States at ports of entry until OFO officers have processed them. For the purposes
                          of this report, we use the term “apprehend” to describe both Border Patrol and OFO’s first
                          interactions with family units at the border.
                          2Since  June 2014, ICE has operated four family residential centers in Texas,
                          Pennsylvania, and New Mexico for family units who may be subject to removal while they
                          await the resolution of their immigration cases or who have been ordered removed from
                          the United States. As of October 2019, ICE is currently operating three family residential
                          centers in Dilley, Texas; Karnes City, Texas; and Leesport, Pennsylvania. These facilities
                          have the combined capacity to detain 3,326 family members.




                          Page 83                                             GAO-20-245 DHS Processing of Families
  Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9403 Page 92 of
                                       118
                           Appendix II: U.S. Customs and Border
                           Protection (CBP) Apprehensions and U.S.
                           Immigration and Customs Enforcement (ICE)
                           Detentions of Family Units




                           The following tables contain information on the demographics of CBP
Demographic                apprehensions of noncitizen family units and family unit members and the
Information and CBP        processing decisions that CBP agents and officers made for them. 3 CBP
                           data indicate that Border Patrol was responsible for the majority of the
Processing Decisions       overall number of family unit member apprehensions by CBP from fiscal
for Family Units           year 2016 through the second quarter of fiscal year 2019 (see table 9).

                           Table 9: U.S. Customs and Border Protection (CBP) Apprehensions of Family Unit
                           Members at the Southwest Border, Fiscal Year 2016 through the Second Quarter of
                           Fiscal Year 2019

                                                                 Number of U.S. Number of Office of             Total number of
                                                                  Border Patrol   Field Operations                         CBP
                                                                 apprehensions              (OFO)                apprehensions
                            Fiscal year                                             apprehensions                 (approximate)
                            2016                                             77,500               42,900                  120,400
                            2017                                             75,500               29,300                  104,800
                            2018                                            112,000               48,400                  160,400
                            2019 (first two                                 189,900               23,500                  213,400
                            quarters)
                            Total                                           454,900             144,100                   599,000
                            (approximate)
                           Source: GAO analysis of CBP data. | GAO-20-245

                           Notes: We used “number of apprehensions” rather than “number of family unit members
                           apprehended” as our unit of analysis because an individual may have been apprehended multiple
                           times in the same year. We determined that OFO did not have a unique identifier for approximately
                           11 percent of all of its apprehension records during the period of our review. As such, we could not
                           independently confirm these records as reliable and excluded them from our analysis. Therefore, the
                           figure provides rounded numbers of OFO apprehensions. We also rounded Border Patrol numbers for
                           consistency. Border Patrol data for fiscal years 2016 through 2018 are current as of January 2019;
                           Border Patrol data for the first two quarters of fiscal year 2019 and selected fields for all fiscal years


                           3We used “number of apprehensions” rather than “number of family unit members
                           apprehended” as our unit of analysis because an individual may have been apprehended
                           multiple times in the same year. We assessed that OFO did not have a unique identifier
                           for approximately 11 percent of all of its apprehension records during the period of our
                           review. As such, we could not independently confirm these records as reliable and
                           excluded them from our analyses. Therefore, all data and figures for OFO are rounded,
                           including in CBP data and figures (which includes both OFO and Border Patrol).
                           Additionally, for consistency, we rounded Border Patrol data included in CBP data and
                           figures. We also rounded Border Patrol’s data on family separations, given our findings
                           regarding limitations in the accuracy of separations data included in this report. App. I of
                           this report provides additional details about our methodology for assessing limitations to
                           OFO’s data and making rounding decisions. Border Patrol data for fiscal years 2016
                           through 2018 are current as of January 2019; Border Patrol data for the first two quarters
                           of fiscal year 2019 and selected fields for all fiscal years are current as of April 2019. OFO
                           data for fiscal years 2016 through the first quarter of 2019 are current as of February
                           2019; OFO data for the second quarter of fiscal year 2019 are current as of June 2019.




                           Page 84                                                    GAO-20-245 DHS Processing of Families
      Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9404 Page 93 of
                                           118
                                                       Appendix II: U.S. Customs and Border
                                                       Protection (CBP) Apprehensions and U.S.
                                                       Immigration and Customs Enforcement (ICE)
                                                       Detentions of Family Units




                                                       are current as of April 2019. OFO data for fiscal years 2016 through the first quarter of 2019 are
                                                       current as of February 2019; OFO data for the second quarter of fiscal year 2019 are current as of
                                                       June 2019.
                                                       CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines a
                                                       “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by their parent(s) or
                                                       legal guardian(s).


                                                       CBP data indicate that family unit member apprehensions grew as a
                                                       percentage of total CBP apprehensions from fiscal year 2016 through the
                                                       second quarter of fiscal year 2019 (see table 10). For example, CBP data
                                                       indicate that apprehensions of family unit members grew from about 22
                                                       percent of total southwest border apprehensions in fiscal year 2016 to
                                                       about 51 percent of such apprehensions during the first two quarters of
                                                       fiscal year 2019.

Table 10: U.S. Customs and Border Protection (CBP) Apprehensions of Family Unit Members and Total Apprehensions at the
Southwest Border, Fiscal Year 2016 through the Second Quarter of Fiscal Year 2019

                                                                               Number of Office of Field
                                    Number of U.S. Border Patrol                  Operations (OFO)                           Total number of CBP
                                         apprehensions                             apprehensions                         apprehensions (approximate)
                                      Family unit                All         Family unit                  All               Family unit                  All
Fiscal year                            members        apprehensions           members          apprehensions                 members          apprehensions
2016                                         77,500           408,800              42,900               136,200                 120,400                545,000
2017                                         75,500           303,900              29,300                 90,600                104,800                394,500
2018                                       112,000            396,500              48,400               104,900                 160,400                501,400
2019 (first two                            189,900            361,300              23,500                 53,200                213,400                414,500
quarters)
Total                                      454,900          1,470,500             144,100               384,900                 599,000              1,855,400
(approximate)
Source: GAO analysis of CBP data. | GAO-20-245

                                                       Note: We used “number of apprehensions” rather than “number of family unit members apprehended”
                                                       as our unit of analysis because an individual may have been apprehended multiple times in the same
                                                       year. We determined that OFO did not have a unique identifier for approximately 11 percent of all of
                                                       its apprehension records during the period of our review. As such, we could not independently
                                                       confirm these records as reliable and excluded them from our analysis. Therefore, the figure provides
                                                       rounded numbers of OFO apprehensions. We also rounded Border Patrol numbers for consistency.
                                                       Border Patrol data for fiscal years 2016 through 2018 are current as of January 2019; Border Patrol
                                                       data for the first two quarters of fiscal year 2019 and selected fields for all fiscal years are current as
                                                       of April 2019. OFO data for fiscal years 2016 through the first quarter of 2019 are current as of
                                                       February 2019; OFO data for the second quarter of fiscal year 2019 are current as of June 2019.
                                                       CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines a
                                                       “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by their parent(s) or
                                                       legal guardian(s).


                                                       CBP data indicate that most apprehensions of family unit members from
                                                       fiscal year 2016 through the second quarter of fiscal year 2019 were
                                                       nationals of Central American countries (see table 11).



                                                       Page 85                                                     GAO-20-245 DHS Processing of Families
      Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9405 Page 94 of
                                           118
                                                       Appendix II: U.S. Customs and Border
                                                       Protection (CBP) Apprehensions and U.S.
                                                       Immigration and Customs Enforcement (ICE)
                                                       Detentions of Family Units




Table 11: U.S. Customs and Border Protection (CBP) Apprehensions of Family Unit Members at the Southwest Border by
Nationality, Fiscal Year 2016 through the Second Quarter of Fiscal Year 2019

Fiscal year                                  El Salvador         Guatemala                  Honduras                      Mexico All other countries
2016                                              31,700              29,900                    24,200                    21,300                   13,000
2017                                              28,300              30,900                    26,200                      9,700                    9,300
2018                                              17,500              64,600                    49,000                    19,800                     9,200
2019 (first two quarters)                         18,300              93,900                    76,000                    11,800                   12,800
Total (approximate)                               95,800             219,300                   175,400                    62,600                   44,300
Source: GAO analysis of CBP data. | GAO-20-245

                                                       Notes: We used “number of apprehensions” rather than “number of family unit members
                                                       apprehended” as our unit of analysis because an individual may have been apprehended multiple
                                                       times in the same year. We determined that the Office of Field Operations (OFO) did not have a
                                                       unique identifier for approximately 11 percent of all of its apprehension records during the period of
                                                       our review. As such, we could not independently confirm these records as reliable and excluded them
                                                       from our analysis. Therefore, the figure provides rounded numbers of OFO apprehensions. We also
                                                       rounded U.S. Border Patrol numbers for consistency. Border Patrol data for fiscal years 2016 through
                                                       2018 are current as of January 2019; Border Patrol data for the first two quarters of fiscal year 2019
                                                       and selected fields for all fiscal years are current as of April 2019. OFO data for fiscal years 2016
                                                       through the first quarter of 2019 are current as of February 2019; OFO data for the second quarter of
                                                       fiscal year 2019 are current as of June 2019.
                                                       CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines a
                                                       “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by their parent(s) or
                                                       legal guardian(s).


                                                       CBP data indicate that the majority of apprehensions of adult family unit
                                                       members by CBP were females, while the majority of children were male
                                                       (see table 12).

Table 12: U.S. Customs and Border Protection’s (CBP) Apprehensions of Family Unit Members at the Southwest Border by
Adult and Child Gender, Fiscal Year 2016 through the Second Quarter of Fiscal Year 2019

                                                                            Number of                      Number of                      Number of
                                Number of apprehensions of               apprehensions of               apprehensions of               apprehensions of
                                      female adults                        male adults                   female children                 male children
                                                   Office of Field
                                  U.S. Border         Operations             Border                        Border                       Border
Fiscal year                             Patrol             (OFO)              Patrol       OFO              Patrol         OFO           Patrol          OFO
2016                                     27,000            13,500              8,000      3,700             19,400       12,100          22,800        13,400
2017                                     25,200             9,300              9,200      2,400             18,700         8,300         22,300         9,000
2018                                     30,400            14,300             21,900      4,800             25,700       13,500          33,900        15,600
2019 (first two                          45,000             6,600             45,000      3,500             42,600         6,300         57,200         6,900
quarters)
Total                                   127,600            43,700             84,100     14,400            106,400       40,200        136,200         44,900
(approximate)
Source: GAO analysis of CBP data. | GAO-20-245




                                                       Page 86                                                   GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9406 Page 95 of
                                     118
                         Appendix II: U.S. Customs and Border
                         Protection (CBP) Apprehensions and U.S.
                         Immigration and Customs Enforcement (ICE)
                         Detentions of Family Units




                         Notes: We used “number of apprehensions” rather than “number of family unit members
                         apprehended” as our unit of analysis because an individual may have been apprehended multiple
                         times in the same year. We determined that OFO did not have a unique identifier for approximately
                         11 percent of all of its apprehension records during the period of our review. As such, we could not
                         independently confirm these records as reliable and excluded them from our analysis. Therefore, the
                         figure provides rounded numbers of OFO apprehensions. We also rounded Border Patrol numbers for
                         consistency. Border Patrol data for fiscal years 2016 through 2018 are current as of January 2019;
                         Border Patrol data for the first two quarters of fiscal year 2019 and selected fields for all fiscal years
                         are current as of April 2019. OFO data for fiscal years 2016 through the first quarter of 2019 are
                         current as of February 2019; OFO data for the second quarter of fiscal year 2019 are current as of
                         June 2019.
                         CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines a
                         “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by their parent(s) or
                         legal guardian(s).


                         Border Patrol’s data system collects information about the family units it
                         apprehends. Border Patrol’s data indicate that family units that agents
                         apprehended were generally headed by females, although the number of
                         family units headed by males and two-parent family units increased from
                         fiscal year 2016 through the first two quarters of fiscal year 2019 (see
                         table 13).

                         Table 13: U.S. Border Patrol Apprehensions of Family Units at the Southwest
                         Border by Adult Gender, Fiscal Year 2016 through the Second Quarter of Fiscal
                         Year 2019

                                                            Number of                        Number of               Number of
                                                     apprehensions of                 apprehensions of       apprehensions of
                                                   family units headed              family units headed   family units with two-
                          Fiscal year                 by female adults                   by male adults                   adults
                          2016                                         26,863                    7,838                         196
                          2017                                         25,118                    9,159                         83
                          2018                                         30,107                   21,592                         312
                          2019 (first two                              41,670                   41,697                     3,357
                          quarters)
                          Total                                      123,758                    80,286                     3,948
                         Source: GAO analysis of Border Patrol data. | GAO-20-245

                         Notes: We used “number of apprehensions” rather than “number of family units apprehended” as our
                         unit of analysis because an individual may have been apprehended multiple times in the same year.
                         Data for fiscal years 2016 through 2018 are current as of January 2019; data for the first two quarters
                         of fiscal year 2019 and selected fields for all fiscal years are current as of April 2019.
                         CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines a
                         “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by their parent(s) or
                         legal guardian(s).


                         Border Patrol’s data indicate that most Border Patrol apprehensions of
                         family unit members occurred in just three sectors (Rio Grande Valley,




                         Page 87                                                          GAO-20-245 DHS Processing of Families
      Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9407 Page 96 of
                                           118
                                                             Appendix II: U.S. Customs and Border
                                                             Protection (CBP) Apprehensions and U.S.
                                                             Immigration and Customs Enforcement (ICE)
                                                             Detentions of Family Units




                                                             Texas; El Paso, Texas; and Yuma, Arizona) from fiscal year 2016 through
                                                             the second quarter of fiscal year 2019 (see table 14). 4

Table 14: U.S. Border Patrol Apprehensions of Family Unit Members at the Southwest Border by Sector, Fiscal Year 2016
through the Second Quarter of Fiscal Year 2019

                                                     Number                   Number                 Number Number apprehended                            Number
                                             apprehended in           apprehended in         apprehended in    in fiscal year 2019               apprehended in
 Sector                                      fiscal year 2016         fiscal year 2017       fiscal year 2018 (first two quarters)                all fiscal years
 Big Bend, Texas                                            1,051                   940                     869                         646                  3,506
 Del Rio, Texas                                             3,547                 2,452                   3,021                       8,412                17,432
 Laredo, Texas                                              1,629                   863                     601                         483                  3,576
 El Centro, California                                      1,591                 1,788                   3,551                       5,840                12,770
 El Paso, Texas                                             5,617                 8,607                  13,701                     53,662                 81,587
 Rio Grande Valley, Texas                                  51,917                49,867                  64,983                     79,147                245,914
 San Diego, California                                      2,861                 2,939                   4,427                     10,733                 20,960
 Tucson, Arizona                                            3,124                 2,034                   5,080                       6,762                17,000
 Yuma, Arizona                                              6,166                 6,068                  15,826                     24,273                 52,333
Source: GAO analysis of Border Patrol data. | GAO-20-245

                                                             Notes: We used “number of apprehensions” rather than “number of family unit members
                                                             apprehended” as our unit of analysis because an individual may have been apprehended multiple
                                                             times in the same year. Data for fiscal years 2016 through 2018 are current as of January 2019; data
                                                             for the first two quarters of fiscal year 2019 and selected fields for all fiscal years are current as of
                                                             April 2019.
                                                             CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines a
                                                             “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by their parent(s) or
                                                             legal guardian(s).


                                                             OFO data indicate that most OFO apprehensions of family unit members
                                                             occurred in just four ports of entry (San Ysidro, California; El Paso,
                                                             Texas; Hidalgo, Texas; and Nogales, Arizona) from fiscal year 2016
                                                             through the second quarter of fiscal year 2019 (see table 15). 5




                                                             4Along the southwest border, Border Patrol divides responsibility for border security
                                                             operations geographically among nine sectors that include border stations.
                                                             5Four of OFO’s 20 field offices are located along the southwest border. OFO’s field offices
                                                             are responsible for overseeing all types of ports of entry—air, sea, and land—within their
                                                             area of responsibility. OFO officers at land ports of entry are responsible for inspecting
                                                             pedestrians, passengers, and cargo.




                                                             Page 88                                                     GAO-20-245 DHS Processing of Families
      Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9408 Page 97 of
                                           118
                                                           Appendix II: U.S. Customs and Border
                                                           Protection (CBP) Apprehensions and U.S.
                                                           Immigration and Customs Enforcement (ICE)
                                                           Detentions of Family Units




Table 15: Office of Field Operations (OFO) Apprehensions of Family Unit Members at the Southwest Border by Port of Entry,
Fiscal Year 2016 through the Second Quarter of Fiscal Year 2019

                                                         Number              Number                 Number Number apprehended                           Number
                                                 apprehended in      apprehended in         apprehended in    in fiscal year 2019              apprehended in
Port of entry                                    fiscal year 2016    fiscal year 2017       fiscal year 2018 (first two quarters)               all fiscal years
Progreso (Texas)                                             300                   400                     100                         100                       900
Hidalgo (Texas)                                            6,200                 3,800                   3,100                       1,400                14,500
Brownsville (Texas)                                        2,300                 2,100                   1,900                         800                 7,100
Calexico (California)                                      1,200                 1,800                   1,600                         900                 5,500
Laredo (Texas)                                             3,500                 2,300                   3,200                       2,600                11,600
Douglas (Arizona)                                            700                   200                     300                         600                 1,800
Eagle Pass (Texas)                                           400                   700                   1,600                       1,100                 3,800
El Paso (Texas)                                            7,700                 6,600                 11,300                        4,000                29,600
Roma (Texas)                                                 300                   700                   1,600                         100                 2,700
Tornillo (Texas)                                             200                      0                       0                           0                      200
Rio Grande City (Texas)                                         0                     0                    200                            0                      200
Nogales (Arizona)                                          2,000                 3,100                   5,500                       2,500                13,100
Otay Mesa (California)                                     1,900                   100                     600                         100                 2,700
Presidio (Texas)                                             200                   200                     200                         300                       900
San Luis (Arizona)                                         1,300                 2,300                   2,800                         800                 7,200
San Ysidro (California)                                   13,600                 3,600                 12,100                        6,200                35,500
Santa Teresa (New Mexico)                                    100                   300                   1,200                         500                 2,100
Total (approximate)                                       41,900                28,200                 47,300                       22,000               139,400
Source: GAO analysis of OFO data. | GAO-20-245

                                                           Notes: We used “number of apprehensions” rather than “number of family unit members
                                                           apprehended” as our unit of analysis because an individual may have been apprehended multiple
                                                           times in the same year. We determined that OFO did not have a unique identifier for approximately
                                                           11 percent of all of its apprehension records during the period of our review. As such, we could not
                                                           independently confirm these records as reliable and excluded them from our analysis. Therefore, the
                                                           figure provides rounded numbers of OFO apprehensions. Data for fiscal years 2016 through the first
                                                           quarter of 2019 are current as of February 2019; data for the second quarter of fiscal year 2019 are
                                                           current as of June 2019.
                                                           CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines a
                                                           “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by their parent(s) or
                                                           legal guardian(s).


                                                           CBP data indicate that the majority of apprehensions of family unit
                                                           members resulted in the family unit members being released into the
                                                           interior of the United States with a notice to appear before an immigration
                                                           court, which became increasingly common from fiscal year 2016 through
                                                           the second quarter of fiscal year 2019 (see table 16).




                                                           Page 89                                                   GAO-20-245 DHS Processing of Families
      Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9409 Page 98 of
                                           118
                                                      Appendix II: U.S. Customs and Border
                                                      Protection (CBP) Apprehensions and U.S.
                                                      Immigration and Customs Enforcement (ICE)
                                                      Detentions of Family Units




Table 16: U.S. Customs and Border Protection’s (CBP) U.S. Border Patrol and Office of Field Operations (OFO) Processing
Dispositions for Apprehended Family Unit Members at the Southwest Border, Fiscal Year 2016 through the Second Quarter of
Fiscal Year 2019

                                                    Number of family unit                Number of family unit                 Number of family unit
                                                 members CBP provided with              members CBP placed into               members CBP provided
                                                 a notice to appear before an             expedited removal                    with other processing
                                                      immigration courta                    proceedingsb                           dispositionsc
                                                      Border                                  Border                               Border
Fiscal year                                            Patrol                OFO               Patrol               OFO             Patrol            OFO
2016                                                  34,200               20,500              36,900            13,600              5,300           8,700
2017                                                  44,000               15,000              26,300              9,900             4,400           4,200
2018                                                  65,400               31,700              37,300            14,500              5,200           2,100
2019 (first two quarters)                            164,100               21,400              11,600              1,100            11,500              900
Total (approximate)                                  307,700               88,600            112,100             39,100             26,400          15,900
Source: GAO analysis of CBP data. | GAO-20-245

                                                      Notes: We used “number of apprehensions” rather than “number of family unit members
                                                      apprehended” as our unit of analysis because an individual may have been apprehended multiple
                                                      times in the same year. We determined that OFO did not have a unique identifier for approximately
                                                      11 percent of all of its apprehension records during the period of our review. As such, we could not
                                                      independently confirm these records as reliable and excluded them from our analysis. Therefore, the
                                                      figure provides rounded numbers of OFO apprehensions. We also rounded Border Patrol numbers for
                                                      consistency. Border Patrol data for fiscal years 2016 through 2018 are current as of January 2019;
                                                      Border Patrol data for the first two quarters of fiscal year 2019 and selected fields for all fiscal years
                                                      are current as of April 2019. OFO data for fiscal years 2016 through the first quarter of 2019 are
                                                      current as of February 2019; OFO data for the second quarter of fiscal year 2019 are current as of
                                                      June 2019.
                                                      CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines a
                                                      “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by their parent(s) or
                                                      legal guardian(s).
                                                      a
                                                       In full removal proceedings, individuals have the opportunity to present evidence to challenge their
                                                      removal from the country and apply for various forms of relief or protection, including asylum. See 8
                                                      U.S.C. § 1229a. These individuals are issued a notice to appear before an immigration court and are
                                                      generally released into the interior of the United States to await their full court proceedings.
                                                      b
                                                       Individuals placed into expedited removal are to be ordered removed from the United States without
                                                      further hearing unless the individual indicates either an intention to apply for asylum or a fear of
                                                      persecution, in which case they are to be referred to DHS’s U.S. Citizenship and Immigration
                                                      Services for credible fear of persecution screening. See 8 U.S.C. § 1225(b); 8 C.F.R. §§ 208.30-
                                                      31.With some exceptions, noncitizens present in the United States without being admitted or paroled
                                                      who are encountered by an immigration officer within 100 air miles of any U.S. international land
                                                      border, and who have not established to the satisfaction of an immigration officer that they have been
                                                      physically present in the United States continuously for 14 days may be placed into expedited
                                                      removal. See 69 Fed. Reg. 48,877, 48,880 (Aug. 11, 2004); see also 6 U.S.C. § 279(g)(2) (defining
                                                      “unaccompanied alien child”). DHS published a notice designating additional noncitizens as eligible
                                                      for expedited removal on July 23, 2019, including eliminating the 100 air miles requirement and
                                                      expanding the 14-day time frame to 2 years. See 84 Fed. Reg. 35,409 (July 23, 2019). This
                                                      rulemaking was enjoined by the district court for the District of Columbia on September 27, 2019; as
                                                      of February 2020, litigation was ongoing. Make the Road New York v. McAleenan, No. 19-2369
                                                      (D.D.C. Sept. 27, 2019) (order granting preliminary injunction).
                                                      c
                                                        Other processing dispositions can include paroling an individual into the United States for
                                                      humanitarian reasons or the voluntary return of the individual to their home country, among other
                                                      outcomes.




                                                      Page 90                                                    GAO-20-245 DHS Processing of Families
  Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9410 Page 99 of
                                       118
                           Appendix II: U.S. Customs and Border
                           Protection (CBP) Apprehensions and U.S.
                           Immigration and Customs Enforcement (ICE)
                           Detentions of Family Units




                           The following tables contain information on family units that CBP
Family Units CBP           separated at the border. CBP data indicate that the majority of children
Separated at the           that CBP separated from their parents from April 19, 2018 through March
                           31, 2019 were male (see table 17).
Border
                           Table 17: U.S. Customs and Border Protection (CBP) Separations of Children in
                           Family Units Apprehended at the Southwest Border by Child Gender, April 19, 2018
                           through March 31, 2019

                                                                Number of male          Number of             Total number of
                                                                      children      female children        children separated
                            Agency                                  separated            separated              (approximate)
                            U.S. Border Patrol                              1,705               960                         2,665
                            Office of Field                                   20                  10                             30
                            Operations (OFO)
                            Total (approximate)                             1,725               970                         2,695
                           Source: GAO analysis of CBP data. | GAO-20-245

                           Notes: Border Patrol began collecting data on family separations on April 19, 2018. On June 27,
                           2018, CBP issued an updated policy on family separations, and the potential reasons that may
                           warrant them. We analyzed Office of Field Operations (OFO) data on family separations beginning on
                           June 30, 2018, the day after OFO issued guidance to its officers on the system updates it made to
                           better track family separations. These were the most current record-level CBP data available at the
                           time of our review.
                           We determined that OFO did not have a unique identifier for approximately 11 percent of all of its
                           apprehension records during the full period of our review—fiscal year 2016 through the second
                           quarter of fiscal year 2019. As such, we could not independently confirm these records as reliable
                           and excluded them from our analysis. Therefore, the table provides rounded numbers of OFO
                           separations.
                           We found limitations to the accuracy of Border Patrol’s data on family separations; therefore, the table
                           provides rounded numbers of Border Patrol separations.
                           Border Patrol data for fiscal year 2018 are current as of January 2019; Border Patrol data for the first
                           two quarters of fiscal year 2019 and selected fields for all fiscal years are current as of April 2019.
                           OFO data for fiscal years 2016 through the first quarter of 2019 are current as of February 2019; OFO
                           data for the second quarter of fiscal year 2019 are current as of June 2019.
                           CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines a
                           “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by their parent(s) or
                           legal guardian(s).


                           CBP data indicate that CBP separated children that ranged in age from
                           less than 1 year old to 17 years old from their parents from April 19, 2018
                           through March 31, 2019, and the majority of separated children were age
                           12 and over (see table 18).




                           Page 91                                                    GAO-20-245 DHS Processing of Families
     Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9411 Page 100 of
                                          118
                                                           Appendix II: U.S. Customs and Border
                                                           Protection (CBP) Apprehensions and U.S.
                                                           Immigration and Customs Enforcement (ICE)
                                                           Detentions of Family Units




Table 18: U.S. Customs and Border Protection’s (CBP) Separations of Children in Family Units Apprehended at the Southwest
Border by Age and Period, April 19, 2018, through March 31, 2019

                                           Number of children separated                     Number of children                       Number of children
                                                    ages 0–4                               separated ages 5–11                      separated ages 12–17
                                                             Office of
                                                   U.S.          Field
                                                 Border    Operations       CBP             Border                   CBP           Border                        CBP
Period                                            Patrol       (OFO)        total            Patrol       OFO        total          Patrol       OFO             total
April 19–June 27, 2018                               40               —       40              1,135          —      1,135            1,310          —        1,310
June 28, 2018–March 31,                              40                5      45                  70         10        80               65         10              75
2019
Total (approximate)                                  80                5      85              1,205          10     1,215            1,375         10        1,385
Source: GAO analysis of CBP data. | GAO-20-245

                                                           Notes: Border Patrol began collecting data on family separations on April 19, 2018. On June 27,
                                                           2018, CBP issued an updated policy on family separations, and the potential reasons that may
                                                           warrant them. We analyzed OFO data on family separations beginning on June 30, 2018, the day
                                                           after OFO issued guidance to its officers on the system updates it made to better track family
                                                           separations. These were the most current record-level CBP data available at the time of our review.
                                                           We determined that OFO did not have a unique identifier for approximately 11 percent of all of its
                                                           apprehension records during the full period of our review—fiscal year 2016 through the second
                                                           quarter of fiscal year 2019. As such, we could not independently confirm these records as reliable
                                                           and excluded them from our analysis. Therefore, the table provides rounded numbers of OFO
                                                           separations.
                                                           We found limitations to the accuracy of Border Patrol’s data on family separations; therefore the table
                                                           provides rounded numbers of Border Patrol separations.
                                                           Border Patrol data for fiscal year 2018 are current as of January 2019; Border Patrol data for the first
                                                           two quarters of fiscal year 2019 and selected fields for all fiscal years are current as of April 2019.
                                                           OFO data for fiscal years 2016 through the first quarter of 2019 are current as of February 2019; OFO
                                                           data for the second quarter of fiscal year 2019 are current as of June 2019.
                                                           CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines a
                                                           “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by their parent(s) or
                                                           legal guardian(s).


                                                           CBP data indicate that the majority of children that CBP separated from
                                                           April 19, 2018, through March 31, 2019, were nationals from Central
                                                           American countries and that more than half were Guatemalan nationals
                                                           (see table 19).




                                                           Page 92                                                   GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9412 Page 101 of
                                     118
                         Appendix II: U.S. Customs and Border
                         Protection (CBP) Apprehensions and U.S.
                         Immigration and Customs Enforcement (ICE)
                         Detentions of Family Units




                         Table 19: U.S. Customs and Border Protection’s (CBP) Separations of Children in
                         Family Units Apprehended at the Southwest Border by Nationality, April 19, 2018,
                         through March 31, 2019

                                                                                                                     Children
                                                       Children            Children     Children     Children         from all
                                                        from El                from         from         from            other
                                                       Salvador           Guatemala    Honduras       Mexico        countries
                                                      separated           separated    separated    separated       separated
                          U.S. Border                          230            1,400          935             40                50
                          Patrol
                          Office of Field                          5 Fewer than 5              5             10                 0
                          Operations
                          (OFO)
                          Total                                235          At least         940             50                50
                          (approximate)                                       1,400
                         Source: GAO analysis of CBP data. | GAO-20-245

                         Notes: Border Patrol began collecting data on family separations on April 19, 2018. On June 27,
                         2018, CBP issued an updated policy on family separations, and the potential reasons that may
                         warrant them. We analyzed OFO data on family separations beginning on June 30, 2018, the day
                         after OFO issued guidance to its officers on the system updates it made to better track family
                         separations. These were the most current record-level CBP data available at the time of our review.
                         We determined that OFO did not have a unique identifier for approximately 11 percent of all of its
                         apprehension records during the full period of our review—fiscal year 2016 through the second
                         quarter of fiscal year 2019. As such, we could not independently confirm these records as reliable
                         and excluded them from our analysis. Therefore, the table provides rounded numbers of OFO
                         separations.
                         We found limitations to the accuracy of Border Patrol’s data on family separations; therefore the table
                         provides rounded numbers of Border Patrol separations.
                         Border Patrol data for fiscal year 2018 are current as of January 2019; Border Patrol data for the first
                         two quarters of fiscal year 2019 and selected fields for all fiscal years are current as of April 2019.
                         OFO data for fiscal years 2016 through the first quarter of 2019 are current as of February 2019; OFO
                         data for the second quarter of fiscal year 2019 are current as of June 2019.
                         CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines a
                         “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by their parent(s) or
                         legal guardian(s).


                         Border Patrol data indicate that the majority of family units that Border
                         Patrol separated from April 19, 2018 through March 31, 2019 were
                         headed by males who were apprehended with a single child (see table
                         20).




                         Page 93                                                       GAO-20-245 DHS Processing of Families
     Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9413 Page 102 of
                                          118
                                                           Appendix II: U.S. Customs and Border
                                                           Protection (CBP) Apprehensions and U.S.
                                                           Immigration and Customs Enforcement (ICE)
                                                           Detentions of Family Units




Table 20: U.S. Border Patrol Separations of Family Units Apprehended at the Southwest Border by Family Size and Parent
Gender, April 19, 2018 through March 31, 2019

                                                  Number of two-parent family                                                          Number of family units
                                                 units in which both adults were                    Number of family units               with female adults
                                                           separateda                             with male adults separated                 separated
                                                  Family units Family units with                       Family  Family units              Family Family units
                                                     with one      two or more                      units with  with two or           units with  with two or
 Period                                                  child         children                     one child more children           one child more children
 April 19–June 27, 2018                           Fewer than 5                             0               1,430                30             725              120
 June 28, 2018–March 31,                                      0                            0                  140                5             20      Fewer than 5
 2019
 Total (approximate)                             Fewer than 5                              0               1,570                35             745      At least 120
Source: GAO analysis of Border Patrol data. | GAO-20-245

                                                           Notes: Border Patrol began collecting data on family separations on April 19, 2018. On June 27,
                                                           2018, CBP issued an updated policy on family separations, and the potential reasons that may
                                                           warrant them. These were the most current record-level Border Patrol data available at the time of
                                                           our review.
                                                           We found limitations to the accuracy of Border Patrol’s data on family separations; therefore, the table
                                                           provides rounded numbers of Border Patrol separations.
                                                           CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines a
                                                           “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by their parent(s) or
                                                           legal guardian(s).
                                                           a
                                                            According to Border Patrol headquarters officials, in situations in which only one of the adults in a
                                                           two-parent family was separated, the child or children would remain with the other parent and would
                                                           not be transferred to the custody of the Office of Refugee Resettlement.


                                                           Border Patrol data indicate that most adults that were separated from
                                                           their children by Border Patrol from April 19, 2018, through March 31,
                                                           2019, had not been previously apprehended by CBP (see table 21).

                                                           Table 21: U.S. Border Patrol Separations of Adult Family Unit Members
                                                           Apprehended at the Southwest Border with Prior Apprehensions, April 19, 2018,
                                                           through March 31, 2019

                                                                                                Adults separated            Adults separated          Total number of
                                                                                                       with prior              without prior         adults separated
                                                            Period                               apprehensions               apprehensions              (approximate)
                                                            April 19–June 27,                                         265              2,055                    2,320
                                                            2018
                                                            June 28, 2018–                                            45                140                      185
                                                            March 31, 2019
                                                            Total                                                     310              2,195                    2,505
                                                            (approximate)
                                                           Source: GAO analysis of Border Patrol data. | GAO-20-245

                                                           Notes: Border Patrol began collecting data on family separations on April 19, 2018. On June 27, 2018
                                                           CBP issued an updated policy on family separations, and the potential reasons that may warrant
                                                           them. These were the most current record-level Border Patrol data available at the time of our review.




                                                           Page 94                                                           GAO-20-245 DHS Processing of Families
 Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9414 Page 103 of
                                      118
                          Appendix II: U.S. Customs and Border
                          Protection (CBP) Apprehensions and U.S.
                          Immigration and Customs Enforcement (ICE)
                          Detentions of Family Units




                          We found limitations to the accuracy of Border Patrol’s data on family separations; therefore, the table
                          provides rounded numbers of Border Patrol separations.
                          Data for fiscal year 2018 are current as of January 2019; data for the first two quarters of fiscal year
                          2019 and selected fields for all fiscal years are current as of April 2019.
                          CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines a
                          “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by their parent(s) or
                          legal guardian(s).


                          The following tables and figures contain information about the noncitizen
Demographic               family unit members apprehended by CBP and detained by ICE at ICE’s
Information and ICE       family residential centers from fiscal year 2015 through fiscal year 2018. 6
Processing Decisions      ICE data indicate that from fiscal year 2015 through fiscal year 2018, ICE
for Family Units          detained 139,098 family unit members at its family residential centers
                          (see table 22). 7
Detained at ICE
Family Residential
Centers
                          Table 22: Total Family Unit Members Detained, by Age Group, in U.S. Immigration
                          and Customs Enforcement (ICE) Family Residential Centers, Fiscal Years 2015
                          through 2018

                                                   Number of children                                    Number of family unit
                                                       (ages 0 to 17)                  Number of adults members (children and
                              Fiscal year                   detained                 (ages 18+) detained     adults) detained
                              2015                                      6,865                     5,676                    12,541
                              2016                                    23,658                     19,505                    43,163
                              2017                                    20,310                     17,180                    37,490
                              2018                                    24,446                     21,458                    45,904
                              Totala                                  75,279                     63,819                   139,098
                          Source: GAO analysis of ICE detention data. | GAO-20-245

                          Notes: Data are current as of May 2019.
                          CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines a
                          “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by their parent(s) or
                          legal guardian(s).
                          a
                           Some family unit members were detained across 2 fiscal years and were counted in each fiscal year.




                          6ICE’s   family residential centers are long-term detention facilities for family units. ICE data
                          for all fiscal years are current as of May 2019.
                          7From  June 2014 through September 30, 2014, a partial fiscal year, ICE also detained
                          2,047 family unit members at its family residential centers.




                          Page 95                                                           GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9415 Page 104 of
                                     118
                         Appendix II: U.S. Customs and Border
                         Protection (CBP) Apprehensions and U.S.
                         Immigration and Customs Enforcement (ICE)
                         Detentions of Family Units




                         ICE data indicate that most child family unit members (ages 0 to 17)
                         detained in ICE detention facilities were under the age of 13 (see table
                         23).

                         Table 23: Family Unit Members Detained by U.S. Immigration and Customs
                         Enforcement (ICE) at Family Residential Centers by Age, Fiscal Year 2015 through
                         Fiscal Year 2018

                                                      Number of                 Number of        Number of        Number of
                                                      family unit               family unit      family unit      family unit
                                                   members ages              members ages     members ages     members ages
                             Fiscal year                   0 to 4                  5 to 12         13 to 17        18 and up
                             2015                                2,298               3,618              949               5,676
                             2016                                8,159              12,049            3,450             19,505
                             2017                                7,363              10,017            2,930             17,180
                             2018                                8,464              12,685            3,297             21,458
                             Totala                            26,284               38,369           10,626             63,819
                         Source: GAO analysis of ICE detention data. | GAO-20-245

                         Notes: Data are current as of May 2019.
                         CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines a
                         “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by their parent(s) or
                         legal guardian(s).
                         a
                          Some family unit members were detained across 2 fiscal years and were counted in each fiscal year.


                         ICE data indicate that the majority of adults detained at ICE’s family
                         residential centers were female, and the gender of children detained was
                         relatively equal between male and female (see fig. 7).




                         Page 96                                                         GAO-20-245 DHS Processing of Families
   Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9416 Page 105 of
                                        118
                                       Appendix II: U.S. Customs and Border
                                       Protection (CBP) Apprehensions and U.S.
                                       Immigration and Customs Enforcement (ICE)
                                       Detentions of Family Units




Figure 7: Family Unit Members Detained by U.S. Immigration and Customs Enforcement (ICE), by Gender and Age Group,
Fiscal Year 2015 through Fiscal Year 2018




                                       Notes: Data are current as of May 2019.
                                       CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines a
                                       “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by their parent(s) or
                                       legal guardian(s).


                                       ICE data indicate that the majority of family unit members detained at
                                       ICE’s family residential centers were from El Salvador, Guatemala, and
                                       Honduras, as well as Mexico (see fig. 8).




                                       Page 97                                                   GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9417 Page 106 of
                                     118
                         Appendix II: U.S. Customs and Border
                         Protection (CBP) Apprehensions and U.S.
                         Immigration and Customs Enforcement (ICE)
                         Detentions of Family Units




                         Figure 8: Family Unit Members Detained by U.S. Immigration and Customs
                         Enforcement (ICE), by Nationality, Fiscal Year 2016 through Fiscal Year 2018




                         Notes: Data are current as of May 2019.
                         CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines a
                         “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by their parent(s) or
                         legal guardian(s).


                         ICE data indicate that the vast majority of family unit members who were
                         detained in one of ICE’s family residential centers were subsequently
                         released by ICE into the interior of the United States (see table 24). 8



                         8According   to ICE officials, ICE’s detention data are not a complete record of information
                         about what happened to family units that were detained and then either removed from the
                         United States or released to the interior of the United States with a notice to appear before
                         an immigration court. For example, some family units that ICE released from the United
                         States in fiscal year 2015 may have eventually been removed from the United States in a
                         subsequent fiscal year, but that information would not appear in ICE’s fiscal year 2015
                         detention data.




                         Page 98                                                   GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9418 Page 107 of
                                     118
                         Appendix II: U.S. Customs and Border
                         Protection (CBP) Apprehensions and U.S.
                         Immigration and Customs Enforcement (ICE)
                         Detentions of Family Units




                         Table 24: Selected Outcomes of Family Unit Members after Being Detained by U.S.
                         Immigration and Customs Enforcement (ICE) at Family Residential Centers

                                                           Number of family unit
                                                     members released into the                    Number of family unit members
                                                 interior of the United States by                 removed from the United States
                             Fiscal year                                      ICE                                        by ICEa
                             2015                                                    12,194                                    333
                             2016                                                    42,571                                    576
                             2017                                                    37,047                                    427
                             2018                                                    45,328                                    555
                             Totalb                                                 137,140                                  1,891
                         Source: GAO analysis of ICE detention data. | GAO-20-245

                         Notes: Data are current as of May 2019.
                         In addition to the data provided in the table, the data indicate that 67 family unit members detained by
                         ICE at a family residential center during fiscal years 2015 through 2018 received other detention
                         outcomes, including transfer of custody to the U.S. Marshal Service for adults or Deferred Action for
                         Childhood Arrivals for children, among other outcomes.
                         CBP’s October 2015 National Standards on Transport, Escort, Detention, and Search defines a
                         “family unit” to include one or more non-U.S. citizen juvenile(s) accompanied by their parent(s) or
                         legal guardian(s).
                         a
                          The number of family unit members removed from the United States by ICE also includes family unit
                         members that voluntarily returned to their home country, among other outcomes wherein the family
                         unit members left the United States.
                         b
                          Some family unit members were detained across 2 fiscal years and were counted in each fiscal year.




                         Page 99                                                              GAO-20-245 DHS Processing of Families
 Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9419 Page 108 of
                                      118

Appendix III: Comments from the
                          Appendix III: Comments from the Department
                          of Homeland Security



Department of Homeland Security




                          Page 100                                     GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9420 Page 109 of
                                     118
                         Appendix III: Comments from the Department
                         of Homeland Security




                         Page 101                                     GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9421 Page 110 of
                                     118
                         Appendix III: Comments from the Department
                         of Homeland Security




                         Page 102                                     GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9422 Page 111 of
                                     118
                         Appendix III: Comments from the Department
                         of Homeland Security




                         Page 103                                     GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9423 Page 112 of
                                     118
                         Appendix III: Comments from the Department
                         of Homeland Security




                         Page 104                                     GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9424 Page 113 of
                                     118
                         Appendix III: Comments from the Department
                         of Homeland Security




                         Page 105                                     GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9425 Page 114 of
                                     118
                         Appendix III: Comments from the Department
                         of Homeland Security




                         Page 106                                     GAO-20-245 DHS Processing of Families
 Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9426 Page 115 of
                                      118

Appendix IV: Comments from the
                          Appendix IV: Comments from the Department
                          of Health and Human Services



Department of Health and Human Services




                          Page 107                                    GAO-20-245 DHS Processing of Families
Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9427 Page 116 of
                                     118
                         Appendix IV: Comments from the Department
                         of Health and Human Services




                         Page 108                                    GAO-20-245 DHS Processing of Families
    Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9428 Page 117 of
                                         118

Appendix V: GAO Contact and Staff
                             Appendix V: GAO Contact and Staff
                             Acknowledgments



Acknowledgments


                             Rebecca Gambler, (202) 512-8777 or gamblerr@gao.gov
GAO Contact
                             In addition to the contact named above, Kathryn Bernet (Assistant
Staff                        Director), Leslie Sarapu (Analyst in Charge), Hiwotte Amare, James
Acknowledgments              Ashley, Kathleen Donovan, Michele Fejfar, Cynthia Grant, Michael
                             Harmond, Eric Hauswirth, Stephanie Heiken, Jan Montgomery, Heidi
                             Nielson, Kevin Reeves, and Jonathan Still made key contributions to this
                             report.




(102918)
                             Page 109                                 GAO-20-245 DHS Processing of Families
  Case 3:18-cv-00428-DMS-MDD Document 529-1 Filed 04/17/20 PageID.9429 Page 118 of
                                       118




                           The Government Accountability Office, the audit, evaluation, and investigative
GAO’s Mission              arm of Congress, exists to support Congress in meeting its constitutional
                           responsibilities and to help improve the performance and accountability of the
                           federal government for the American people. GAO examines the use of public
                           funds; evaluates federal programs and policies; and provides analyses,
                           recommendations, and other assistance to help Congress make informed
                           oversight, policy, and funding decisions. GAO’s commitment to good government
                           is reflected in its core values of accountability, integrity, and reliability.

                           The fastest and easiest way to obtain copies of GAO documents at no cost is
Obtaining Copies of        through our website. Each weekday afternoon, GAO posts on its website newly
GAO Reports and            released reports, testimony, and correspondence. You can also subscribe to
                           GAO’s email updates to receive notification of newly posted products.
Testimony
Order by Phone             The price of each GAO publication reflects GAO’s actual cost of production and
                           distribution and depends on the number of pages in the publication and whether
                           the publication is printed in color or black and white. Pricing and ordering
                           information is posted on GAO’s website, https://www.gao.gov/ordering.htm.
                           Place orders by calling (202) 512-6000, toll free (866) 801-7077, or
                           TDD (202) 512-2537.
                           Orders may be paid for using American Express, Discover Card, MasterCard,
                           Visa, check, or money order. Call for additional information.

                           Connect with GAO on Facebook, Flickr, Twitter, and YouTube.
Connect with GAO           Subscribe to our RSS Feeds or Email Updates. Listen to our Podcasts.
                           Visit GAO on the web at https://www.gao.gov.

                           Contact FraudNet:
To Report Fraud,
                           Website: https://www.gao.gov/fraudnet/fraudnet.htm
Waste, and Abuse in
                           Automated answering system: (800) 424-5454 or (202) 512-7700
Federal Programs
                           Orice Williams Brown, Managing Director, WilliamsO@gao.gov, (202) 512-4400,
Congressional              U.S. Government Accountability Office, 441 G Street NW, Room 7125,
Relations                  Washington, DC 20548

                           Chuck Young, Managing Director, youngc1@gao.gov, (202) 512-4800
Public Affairs             U.S. Government Accountability Office, 441 G Street NW, Room 7149
                           Washington, DC 20548

                           James-Christian Blockwood, Managing Director, spel@gao.gov, (202) 512-4707
Strategic Planning and     U.S. Government Accountability Office, 441 G Street NW, Room 7814,
External Liaison           Washington, DC 20548




                              Please Print on Recycled Paper.
